THE IND
NDIIGO BOO
OOK
K

An Open and Compatible Implementation of
A Uniform System of Citation
NOT AFFILIATED WITH OR AUTHORIZED BY
THE BLUEBOOK® A UNIFORM SYSTEM OF CITATION®

The Indigo Book

Manifest
Status
This document is in beta release and was last modified on May 2, 2016. Errors and
omissions may be sent to carl@media.org or @carlmalamud.

Publisher and License
This file was published by Public.Resource.Org, Inc., (“Public Resource”) a
California nonprofit corporation registered under I.R.C. § 501(c)(3). Contact
information for Public Resource is at https://public.resource.org/about/.
Public Resource does not charge for or restrict access to any materials we post.
This document is published under a CC-0 public domain dedication—“No Rights
Reserved” and we waive all copyright and related rights in this work.

Cover Art
The cover art is courtesy of the Library of Congress Digital File LC-DIGppmsca-38347. The item is a WPA poster design on blue background created as
part of the Federal Art Project between 1936 and 1941. There are no known
restrictions on publication of this item.

Statement of Nonaffiliation
NOT AUTHORIZED BY NOR IN ANY WAY AFFILIATED WITH: The
Columbia Law Review Association, Inc., The Harvard Law Review Association, the
University of Pennsylvania Law Review, The Yale Law Journal Company, Inc., or
The Bluebook® A Uniform System of Citation®.

Attribution
Cite as: Sprigman et al., The Indigo Book: A Manual of Legal Citation, Public
Resource (2016).

Formats
This document is available in HTML and PDF formats.

Page 2

The Indigo Book

Table of Contents
Manifest
Status
Publisher and License
Cover Art
Statement of Nonaffiliation
Attribution
Foreword
Introduction
A. BACKGROUND RULES
R1. Two Types of Legal Documents
R2. Typeface Standards
R3. In-Text Citations
R4. Signals
R5. Capitalization Rules
R6. Signals for Supporting Authority
R7. Signals for Comparison
R8. Signals for Contradictory Authority
R9. Signals for Background Material
R10. Order of Authorities Within Each Signal / Strength of Authority
B. CASES
R11. Full citation
R12. Court & Year
R13. Weight of Authority and Explanatory Parenthetical
R14. History of the Case
R15. Short Form Citation for Cases
C. STATUTES, RULES, REGULATIONS, AND OTHER LEGISLATIVE &
ADMINISTRATIVE MATERIALS
R16. Federal Statutes
R17. State Statutes
R18. Rules of Procedure and Evidence, Restatements, and Uniform Acts
Page 3

The Indigo Book
R19. Administrative Rules and Regulations
R20. Federal Taxation Materials
R21. Legislative Materials
R22. Short Form Citation of Legislative and Administrative Materials
R23. Sources and Authorities: Constitutions
D. COURT & LITIGATION DOCUMENTS
R24. Citing Court or Litigation Documents from Your Case
R25. Citing Court or Litigation Documents from Another Case
R26. Short Form Citation for Court Documents
R27. Capitalization Within the Text of Court Documents and Legal
Memoranda
E. BOOKS & NON-PERIODICALS
R28. Full Citation for Books & Non-Periodicals
R29. Short Form Citation for Books & Non-Periodicals
F. JOURNALS, MAGAZINES, & NEWSPAPER ARTICLES
R30. Full Citation for Journals, Magazines & Newspaper Articles
R31. Short Form Citation for Journals, Magazines & Newspaper Articles
G. INTERNET SOURCES
R32. General Principles for Internet Sources
R33. Basic Formula for Internet Sources
R34. Short Form Citations for Internet Sources
H. EXPLANATORY PARENTHETICALS
R35. General Principles for Explanatory Parentheticals
R36. Order of parentheticals
I. QUOTATIONS
R37. General Principles for Quotations
R38. Alterations of Quotations
R39. Omissions in Quotations
R40. Special Rules for Block Quotations
J. TABLES
T1. Federal Judicial and Legislative Materials
T2. Federal Administrative and Legislative Materials

Page 4

The Indigo Book
T3. U.S. States and Other Jurisdictions
T4. Required Abbreviations for Services
T4.1. Service Publisher Names
T4.2. Service Abbreviations
T5. Required Abbreviations for Legislative Documents
T6. Required Abbreviations for Treaty Sources
T7. Required Abbreviations for Arbitral Reporters
T8. Required Abbreviations for Intergovernmental Organizations
T8.1. United Nations and League of Nations
T8.2. Europe
T8.3. Inter-American and International Tribunal
T8.4. Other Intergovernmental Organizations
T9. Required Abbreviations for Court Names
T10. Required Abbreviations for Titles of Judges and Officials
T11. Required Abbreviations for Case Names In Citations
T12. Required Abbreviations for Geographical Terms
T12.1 U.S. States, Cities and Territories
T12.2 Australian States and Canadian Provinces and Territories
T12.3 Countries and Regions
T13. Required Abbreviations for Document Subdivisions
T14. Required Abbreviations for Explanatory Phrases
T15. Required Abbreviations for Institutions
T16. Required Abbreviations for Publishing Terms
T17. Required Abbreviations for Month Names
T18. Required Abbreviations for Common Words Used In Periodical
Names
T19. Table of Citation Guides
T20. Tables of Correspondence
K. CODICIL
L. ACKNOWLEDGMENTS

Page 5

The Indigo Book

Foreword
In 2011, Frank Bennett, a law professor at Nagoya University in Japan, wrote to me
about open source software he was developing that he now maintains under the
name of Juris-M. Professor Bennett’s work is an extended variant of an amazingly
useful tool called Zotero that is created by developers around the world who want
to support scholars in their efforts to “organize, cite, and share research sources.”
Frank added features to Zotero that support legal writing.
Professor Bennett was two years into work on his project when he contacted the
Harvard Law Review Association concerning the use, in electronic form, of
common abbreviations for U.S. sources as specified in The Bluebook. He was
repeatedly rebuffed with stern “keep off the grass” warnings. I examined those
abbreviations, and they are clearly facts that could only be expressed in one way.
Not only are these abbreviations devoid of creativity, they are required by many
legal jurisdictions in the United States before one can plead a case of law before
judges. So, I posted those abbreviations on my web site, and promptly received
my own “keep off the grass” missive from an outside law firm hired by the
Harvard Law Review.
It is important to understand, when we are talking about The Bluebook, A Uniform
System of Citation, that we are talking about two different things. There is a
product, a spiral-bound booklet that sells for $38.50, which is accompanied by a
rudimentary web site available to purchasers of the product.
Underlying that product, however, is something much more basic and
fundamental, a uniform system of citation. Unpaid volunteers from a dozen law
schools, under the stewardship of four nonprofit student-run law reviews, have
labored mightily to reach a consensus standard for the citation of legal materials.
This open consensus standard was developed, with no compensation to the
authors, for the greater benefit of the legal system of the United States. By clearly
and precisely referring to primary legal materials, we are able to communicate
our legal reasoning to others, including pleading a case in the courts, advocating
changes in legal policy in our legislatures or law reviews, or simply
communicating the law to our fellow citizens so that we may be better informed.
We do not begrudge the Harvard Law Review Association one penny of the
revenue from the sale of their spiral-bound book dressed in blue. However, we
must not confuse the book with the system. There can be no proprietary claim
over knowledge and facts, and there is no intellectual property right in the system
Page 6

The Indigo Book
and method of our legal machinery. The infrastructure of our legal system is a
public utility, and belongs to all of us.
As Harvard professor Lawrence Lessig has famously stated, “code is law.” The
system of citation is code, an algorithm consisting of rules and a set of
enumerations of text strings and their proper abbreviations. This is code about
law.
In thinking of The Bluebook, I have been reminded of Big Blue, the IBM
corporation. IBM made a fortune selling Genuine IBM personal computers, but
this did not prevent others from making clones that were able to exercise the
instructions in the underlying chipset. When technology changed the nature of
the computer industry, IBM did not spend its days trying to defend an outdated
mode of operation and instead moved up the food chain. The company has
grown and prospered because of the computing revolution and the Internet
instead of trying to preserve an outdated position of economic power that could
not last.
Likewise, I wish the Harvard Law Review Association and their three companion
law reviews the best in continuing to sell their Genuine Blue spiral-bound book
and any associated on-line services. However, that cannot mean prohibiting an
open source developer from using common abbreviations, and it certainly does
not imply any ownership or control over how, in our democracy, we
communicate the law with our fellow citizens. I hope you will enjoy The Indigo
Book: A Manual of Legal Citation and that you will join me in extending my
congratulations to Professor Sprigman and his students on the excellent job they
have performed in re-coding those rules.
Carl Malamud
Public.Resource.Org

Page 7

The Indigo Book

Introduction
Welcome to The Indigo Book—a free, Creative Commons-dedicated
implementation of The Bluebook’s Uniform System of Citation. The Indigo Book was
compiled by a team of students at the New York University School of Law,
working under the direction of Professor Christopher Jon Sprigman.
The Indigo Book isn’t the same as The Bluebook, but it does implement the same
Uniform System of Citation that The Bluebook does. The scope of The Indigo Book’s
coverage is roughly equivalent to The Bluebook’s “Bluepages”—that is, The Indigo
Book covers legal citation for U.S. legal materials, as well as books, periodicals, and
Internet and other electronic resources. In addition, The Indigo Book offers citation
guidance that is deeper than The Bluebook’s Bluepages—for example, The Indigo
Book has citation guidance for bills, and for legislative history, that the Bluepages
lack. For the materials that it covers, anyone using The Indigo Book will produce
briefs, memoranda, law review articles, and other legal documents with citations
that are compatible with the Uniform System of Citation.
Note that The Indigo Book’s scope does not extend to (now virtually unused) looseleaf reporters, nor to foreign legal materials or the publications of international
organizations like the United Nations. Most American lawyers cite these materials
only rarely, and providing citation rules for the enormous number of
international jurisdictions is part of what makes The Bluebook as unwieldy as it has
become.
The Indigo Book offers a couple of important advantages to users, compared with
The Bluebook. Unlike The Bluebook, The Indigo Book is free. Free in two different
ways that are equally important. First, The Indigo Book is given to you free of
charge. Considering that the Uniform System of Citation has become a basic
piece of infrastructure for the American system of justice, it is vital that pro se
litigants, prisoners, and others seeking justice but who lack resources are given
effective access to the system lawyers use to cite to the law. That interest in access
and basic fairness is part of what motivated The Indigo Book’s creation.
Second, and perhaps even more importantly, The Indigo Book is free of the
restrictions of copyright. You are free to copy and distribute this work, and—most
importantly—to improve on it. This is important, because we want people with a
stake in our legal citation system to help make that system simpler and better. To
achieve these goals, we are releasing The Indigo Book under a Creative Commons

Page 8

The Indigo Book
“CC0” public domain dedication that allows you to use it, copy it, distribute it,
and—we hope—improve it.
So, what sorts of improvement do we hope for? This original edition of The Indigo
Book is compatible with the current, 20th edition of The Bluebook. We will admit,
however, that our decision to make The Indigo Book compatible with The Bluebook’s
Uniform System of Citation was mostly self-interested and strategic—we want
people to adopt The Indigo Book, and the best way to achieve that goal, we
reasoned, was to give people a citation guide that they could use to produce
documents that look as if they used The Bluebook.
We think this is the right path, at least initially, but please understand that our
decision to make The Indigo Book Bluebook-compatible doesn’t stop you from
doing otherwise. There are ways to improve The Indigo Book that involve breaking
free of The Bluebook. Indeed, in some ways the recent editions of The Bluebook have
adopted an unhelpfully over-prescriptive approach to citation that has resulted in
needless complexity. It wasn’t always that way. Back in 1959, the 10th edition of
The Bluebook declared that “[t]he primary purpose of a citation is to facilitate
finding and identifying the authority cited. The rules set forth in this booklet
should not be considered invariable. Whenever clarity will be served, the citation
form should be altered without hesitation; whenever a citation would not amplify
the identification of the authority referred to, no citation should be given.”
That sounds right to us. Can we get back to a more sensible, flexible system of
legal citation? The Indigo Book takes the first step by restating the Uniform System
of Citation for U.S. legal materials, and for books, periodicals, and Internet and
other electronic resources. The next step is up to you. Take The Indigo Book, use it,
enjoy it, improve it—maybe you international lawyers out there will add coverage
of foreign and international law? Then, consistent with the spirit of our
project—give your improvements to the world.
Professor Christopher Jon Sprigman
New York University School of Law

Page 9

The Indigo Book

A. BACKGROUND RULES
R1. Two Types of Legal Documents
There are two basic varieties of legal documents. The Uniform System of Citation
imposes somewhat different citation rules for each.
R1.1.

Standard Legal Documents (SLDs). These are the documents lawyers file in
courts, agencies, or other places where practicing lawyers do what they do
(e.g., briefs and motions). They also include the documents lawyers write to
one another or to the public (e.g., legal letters and legal memoranda). We
will refer to these as standard legal documents.

R1.2.

Academic Legal Documents (ALDs). These are articles for publication in
law reviews. We will refer to them as "law review articles."

INDIGO INKLING
For reasons that make very little sense, the Uniform System of Citation treats
law review articles and standard legal documents differently. If we were
designing the system from scratch, we'd scrap this distinction. But for the
moment, we’re stuck with it. In The Indigo Book, we’ll state the rules for
standard legal documents. When we need to refer to law review articles
specifically, we'll do that.

R2. Typeface Standards
R2.1.

Only the following items should be italicized:
◦ Case names—both full and short case names, and procedural phrases
(e.g., In re and ex parte) preceding the case names (but note the special
guidance for law review articles in Rule 11.2.3);
◦ Book titles
◦ Article titles
◦ Legislative materials’ titles
◦ Introductory signals (e.g., see, cf. and accord)
◦ Explanatory phrases that introduce subsequent case history (e.g., aff’d or
cert. denied)
◦ Cross references, (e.g., infra, supra and id.)

Page 10

The Indigo Book
◦ Words and phrases that introduce related authority (e.g., reprinted in and
available in)
R2.2. The following words should be italicized when used in the text of standard
legal documents:
◦ Publication titles (e.g., The Onion)
◦ Words that are italicized in the original quotation; and
◦ All words that would be italicized in the text (e.g., foreign words that are
not commonly used in English language documents).
INDIGO INKLING
The typewriter was invented around the 1860s. The first edition of The Bluebook
is from 1926. Typewriters of that era did not support italics or boldface. If you
wanted to emphasize text, your sole option was to underline. Throughout The
Indigo Book, you'll see us italicizing text rather than underlining, because that’s
how we do it in the 21st Century. The Bluebook 20th Ed. still gives you the
option to do either, but you know where we stand.

R3. In-Text Citations
R3.1.

For standard legal documents, in-text citations are rendered either as (i) a
complete sentence that supports a claim in the immediately preceding
sentence of text, or, (ii) when the citation relates to a particular part of a
sentence, as a clause within the sentence, immediately following the claim
it supports.
◦ Only use footnotes for standard legal documents when allowed by a
court’s local rules.
◦ In contrast to standard legal documents, law review articles rely on
footnotes for citations.

R3.2. Citations Following Sentences
◦ Most citations in standard legal documents follow complete text
sentences. It is common to have several citations following a sentence,
with each citation separated by a semicolon (known as a “string citation”).
◦ It is also common to employ more than one introductory signal, with
citations introduced by different signals arranged as separate sentences.
(For the order in which introductory signals are arranged, see Rule 4.2,
below.) Use this citation method to cite to sources and authorities that
relate to the sentence as a whole.
Page 11

The Indigo Book
◦ Example: Even if the meaning of the statute were not plain, the FCC’s
construction of the 1996 Act is reasonable and therefore entitled to
deference. See Chevron U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837
(1984); see also Nat’l Cable & Telecomms. Ass’n. v. Brand X Internet Svcs., 545
U.S. 967, 1000 (2005) (holding that Chevron mandates that courts defer to
the FCC’s reasonable interpretation of its authority under the statutes
that the agency administers, even where a current FCC interpretation is
inconsistent with past practice); Home Care Ass’n. of Am. v. Weil, 799 F.3d
1084 (D.C. Cir. 2015) (finding the Department of Labor’s reasonable
interpretation of a provision of the Fair Labor Standards Act was entitled
to deference under Chevron, even where it contravened previous
reasonable interpretation of same provision).
R3.3. Citations Within Sentences
◦ Some citations in standard legal documents are placed within sentences.
Use within-sentence citations to cite sources and authorities that relate to
only a section of the sentence. Separate within-sentence citations from the
text with commas. The citation clauses directly follow the claim which
they support. Do not model them after normal sentences unless:
▪ the clause opens with a source that would be capitalized anyway—this is
the only case where the clause should begin with a capital letter; or
▪ it is the sentence’s final clause—this is the only case where the clause
should end with a period.
◦ Example: Knowingly throwing undersized groupers overboard to avoid
federal agents investigating a violation of federal conservation
regulations is not destruction of evidence within the meaning of the
Sarbanes–Oxley Act of 2002, see Yates v. United States, 135 S. Ct. 1074
(2015), even though the Eleventh Circuit fishily held just the opposite,
United States v. Yates, 733 F.3d 1059 (11th Cir. 2013).
INDIGO INKLING
Scholars have criticized this elaborate system of string citations, requiring the
writer to determine not only the degrees of authoritativeness of relied-upon
works but also to disclose their precise relevance, including (perplexingly)
sources contrary to the writer’s argument. One might ask why the legal
profession chose for itself such an odd and onerous citation system. One
commentator describes the system as derived from an “anxiety of
authoritativeness.” Michael Bacchus, Strung Out: Legal Citation, The Bluebook,
and the Anxiety of Authority, 151 U Pa. L Rev. 245 (2002).

Page 12

The Indigo Book

R4. Signals
R4.1.

A signal illustrates the relationship between the author’s assertion and the
source cited for that assertion. The signal begins the citation sentence or
clause.

R4.2. There are four basic categories of signals:
Category

Signals

Signals for
Supporting
Authority

(1) [No signal]
(2) E.g.,
(3) Accord
(4) See
(5) See Also
(6) Cf.

Signals for
Comparison

(7) Compare <citation to source(s), separated with “and” if
multiple> with <citation to source(s), separated with “and” if
multiple>

Signals for
Contradictory
Authority

(8) Contra
(9) But see
(10) But cf.

Signals for
Background
Material

(11) See generally

R4.3. When more than one authority is used in the same citation, they should be
ordered first according to hierarchy of introductory signals (see table
above), and then within each signal by strength of authority using a
semicolon in between each one (see Rule 10 below: Order of Authorities
Within Each Signal / Strength of Authority).

Page 13

The Indigo Book
INDIGO INKLING
For citation sentences, signals in the same category are listed within a single
citation sentence, each one marked off by semicolons; signals in separate
categories, however, should be listed in separate citation sentences.
• Example: “Legal professionals love to hate string citations, and critics
have no shortage of reasons to view them with contempt.” Mark Cooney,
Stringing Readers Along, Mich. B.J. 44 (Dec. 2006); see also Gerald Lebovits,
Write the Cites Right—Part II, 76 N.Y. St. B.J. 64 (Dec. 2004); Mark P. Painter,
30 Tips to Improve Readability in Briefs and Legal Documents Or, How to Write
for Judges, not Like Judges, 31 Mont. Law 6 (Apr. 2006). But cf. The Bluebook:
A Uniform System of Citation (Columbia Law Review Ass’n et al. eds., 20th
ed. 2015) (creating and maintaining a complicated system of citation
signals which may encourage this kind of behavior). See generally Richard
A. Posner, Against Footnotes, 38 Ct. Rev. 24 (2001).

INDIGO INKLING
For citation clauses, all signals (irrespective of category) are listed within a
single citation clause and separated by semicolons.
• Example: Justice Scalia once noted that “the Constitution sometimes
insulates the criminality of a few in order to protect the privacy of us all,”
Arizona v. Hicks, 480 U.S. 321, 329 (1987); see also Maryland v. King, 133 S. Ct.
1958, 1989 (2013) (Scalia, J., dissenting) (“Solving unsolved crimes is a
noble objective, but it occupies a lower place in the American pantheon of
noble objectives than the protection of our people from suspicionless lawenforcement searches.”), and later applied that principle to limit police use
of thermal imaging technology, see Kyllo v. United States, 389 U.S. 27 (2001);
cf. United States v. Jones, 132 S. Ct. 945 (2012) (invalidating use of a GPS
tracking device for long-term surveillance).

R5. Capitalization Rules
R5.1.

The signal is capitalized at the beginning of a citation sentence.
◦ Example: Unbelievable as it may be, the Supreme Court has weighed in
on the issue of whether a tomato is a fruit or vegetable. See Nix v. Heden,
149 U.S. 304 (1893).

R5.2. The signal is left in lowercase at the beginning of a citation clause.
Page 14

The Indigo Book
◦ Example: Even seemingly trivial issues, see, e.g., Nix v. Heden, 149 U.S. 304
(1893) (addressing the question of whether tomatoes are fruits or
vegetables), can sometimes merit input from the Supreme Court.

R6. Signals for Supporting Authority
R6.1.

<no signal>: A citation does not need a signal if-◦ The source makes the same assertion; or
▪ Example: To impose the death penalty on an individual who is
criminally insane is unconstitutional. Ford v. Wainwright, 477 U.S. 399, 410
(1986).
◦ The assertion is a direct quotation from the source; or
▪ Example: States are prohibited “from inflicting the penalty of death upon
a prisoner who is insane.” Ford v. Wainwright, 477 U.S. 399, 410 (1986).
◦ The source is referred to in the assertion.
▪ Example: In cases like Roper, Atkins, and Ford, the Supreme Court has
established certain classes of individuals upon which the death penalty
may not be imposed. Roper v. Simmons, 543 U.S. 551, 575 (2005); Atkins v.
Virginia, 536 U.S. 304, 321 (2002); Ford v. Wainwright, 477 U.S. 399, 410
(1986).

R6.2. E.g.,
◦ Use “e.g.,” if the cited source is one of multiple sources to make the same
assertion. The citation may include however many sources the author
finds to be helpful. Note that the comma in the signal “e.g.,” should NOT
be italicized.
▪ Example: In a criminal case, the state bears the burden of proving the
defendant’s guilt “beyond a reasonable doubt.” E.g., State v. Purrier, 336
P.3d 574, 576 (Or. Ct. App. 2014).
▪ Example: Prior to the Supreme Court’s decision in Riley v. California, 134
S. Ct. 2473 (2014), several circuits had generally allowed the police to
conduct warrantless searches of cell phones of individuals under arrest.
E.g., U.S. v. Murphy, 552 F.3d 405, 411 (4th Cir. 2009); U.S. v. Finley, 477 F.3d
250, 260 (5th Cir. 2007).
◦ “E.g.,” may also be used following any other signal, in which case an
italicized comma should separate the two signals. Note: The comma in
the signal “e.g.,” should NOT be italicized.

Page 15

The Indigo Book
▪ Example: Several states have enacted legislation requiring witnesses to
report certain crimes to authorities. See, e.g., Colo. Rev. Stat. Ann. §
18-8-115 (West 2014); Mass. Gen. Laws Ann. ch. 268, § 40 (West 2014); Ohio
Rev. Code Ann. § 2921.22 (West 2014).
▪ Example: Most states have not enacted legislation requiring witnesses to
report crimes to authorities. But see, e.g., Colo. Rev. Stat. Ann. § 18-8-115
(West 2014); Mass. Gen. Laws Ann. ch. 268, § 40 (West 2014); Ohio Rev.
Code Ann. § 2921.22 (West 2014).
R6.3. Accord
◦ Accord is used when more than one source substantiates a proposition,
but the text quotes just one of them. Use accord as the introductory signal
for the non-quoted sources. Also, accord may be used as the introductory
signal for indicating that the law of one jurisdiction is consistent with the
law of another.
▪ Example: Justin Bieber might be one of the most “widely despised figures
in pop music [who] still maintains a formidable fan base.” Keith Girard,
Justin Bieber Seeks to Make Amends, Jump-Start Career on Ellen, TheImproper
Magazine ( Jan. 25, 2015), http://www.theimproper.com/118310/justinbieber-seeks-amends-jumpstart-career-ellen-watch/; accord Chrissy
Makkas, Justin Bieber Fronts V Magazine’s Music Issue (Forum Buzz), The
Fashion Spot ( Jan. 11, 2012), http://www.thefashionspot.com/buzz-news/
forum-buzz/171203-justin-bieber-fronts-v-magazines-music-issueforum-buzz/ (“Justin Bieber is a polarizing figure . . . .”).
R6.4. See
◦ See is used when an authority does not directly state but clearly supports
the proposition. See is used instead of <no signal> when an inferential
step is required to connect the proposition to the authority cited.
▪ Example: The defendant in a criminal case cannot be forced to testify
against himself or herself. See U.S. Const. amend. V.
R6.5. See also
◦ See also is used for additional sources that support a proposition. Use see
also when authority that states or clearly supports the proposition has
already been cited or discussed. The use of a parenthetical is
recommended when using see also.
▪ Example: Slow and steady wins the race. See Don Daily, The Classic
Treasury of Aesop’s Fables 43-46 (1999); see also The Shawshank Redemption
(Castle Rock Entertainment 1994) (prisoner tunnels out of a prison by
removing a few stones per day).
Page 16

The Indigo Book
R6.6. Cf.
◦ Cf. is used for supporting authority that is analogous to your proposition,
or which is related but which requires some interpretive work to connect
to your proposition. Always use a parenthetical with cf. to explain the
logical connection required for the argument.
▪ Example: In the legal realm, there is a need for an easy-to-use, standard
set of citation rules. Cf. The Bluebook: A Uniform System of Citation
(Columbia Law Review Ass’n et al. eds., 20th ed. 2015) (demonstrating, by
virtue of 20 editions, the need for such a system, but producing a system
that is overly complex).

R7. Signals for Comparison
R7.1.

Compare <citation to source or authority>, with <citation to
source or authority>
◦ Compare . . . is used when the relationship of multiple authorities will
demonstrate or offer support for the proposition. It is highly
recommended that each authority in the comparison be explained with a
parenthetical in order to make the relationship and argument clear to the
reader. Each portion of the compare . . . signal may contain multiple
sources; separate these sources using commas and italicized “and” as
follows.
▪ Example: The 20th Century saw sweeping changes in the definition and
scope of the Due Process Clause. Compare Lochner v. New York, 198 U.S. 45
(1905) (showing the Supreme Court’s historical interpretation of the Due
Process Clause as solely protecting an individual’s right to contract), with
McDonald v. Chicago, 561 U.S. 742 (2010) (incorporating the Second
Amendment using the Due Process Clause), BMW of North America, Inc. v.
Gore, 517 U.S. 559 (1996) (utilizing the Due Process Clause to reduce
punitive damages), and Dolan v. City of Tigard, 512 U.S. 374 (1994) (limiting
the zoning and ordinance powers of local governments under the Due
Process Clause).

R8. Signals for Contradictory Authority
R8.1.

Contra
◦ Contra is used when a cited authority directly conflicts with the
proposition it follows. Contra is the opposite signal to <no signal>.

Page 17

The Indigo Book
▪ Example: The Bluebook is an example of absolute efficiency in the
formulation and expression of the rules of legal citation. Contra Richard A.
Posner, The Bluebook Blues, 120 Yale L.J. 950 (2011).
R8.2. But see
◦ But see is used for authority that, while not directly contradicting the
main proposition, nonetheless clearly opposes it. But see is the opposite
signal to see.
▪ Example: I have the right to falsely shout “Fire!” in a crowded theater. But
see Schenck v. United States, 249 U.S. 47 (1919).
R8.3. But cf.
◦ But cf. is used to indicate that an authority supports a proposition that is
similar to the opposite of the author’s main proposition. But cf. is the
opposite signal to cf. Always use a parenthetical with but cf. to explain the
logical connection required for the argument. This is the weakest signal
for contrary authority.
▪ Example: Restaurant commercials sell a vision of dinner as a cornerstone
daily meal. But cf. 5 Things to Know About McDonalds All Day Breakfast,
TIME, (Oct. 6, 2015), http://time.com/money/4062667/mcdonalds-allday-breakfast/.

R9. Signals for Background Material
R9.1.

See generally
◦ See generally is used for useful background material. It is recommended
that you use a parenthetical with see generally in order to explain the
authority’s relevance to the proposition.
▪ Example: Some commentators have argued that the Supreme Court does
more than “call balls and strikes,” and that politics may even be involved in
some decisionmaking. See generally Jeffrey Toobin, The Nine: Inside the
Secret World of the Supreme Court (2007) (arguing that the work of the
Supreme Court often involves the Justices imposing values and even
political preferences).

Page 18

The Indigo Book

R10. Order of Authorities Within Each Signal / Strength of
Authority
INDIGO INKLING
Follow the order below for citing authorities within a signal. However, there is
one exception: if an authority is more helpful than others cited within a signal,
it should be cited first.
R10.1. Constitutions. Order constitutions from the same jurisdiction from most
recent to oldest.
1. Federal
2. State (alphabetize according to state)
3. Foreign (alphabetize according to jurisdiction)
4. Foundational Documents of International Groups (United Nations,
the League of Nations, and the European Union, in that order)
R10.2. Statutes
R10.2.1. Federal:
1. Statutes in U.S.C., U.S.C.A., or U.S.C.S. (in ascending order by U.S.C.
Title)
2. Current statutes that are not in U.S.C., U.S.C.A., or U.S.C.S. (from
most recently enacted to oldest)
3. Rules of Evidence and Procedure
4. Repealed Statutes (from most recently enacted to oldest)
R10.2.2. State (alphabetize according to state):
1. Statutes currently codified (in ascending order within the
codification)
2. Statutes currently in force but not currently codified (from most
recently enacted to oldest)
3. Rules of Evidence and Procedure
4. Repealed Statutes (from most recently enacted to oldest)
R10.2.3. Foreign (alphabetize according to jurisdiction):
1. Codes or Statutes currently codified (in ascending order in the
codification)

Page 19

The Indigo Book
2. Statutes currently in force but not currently codified (from most
recently enacted to oldest)
3. Repealed Statutes (from most recently enacted to oldest)
R10.3. Treaties and Other International Agreements (other than those above) are
cited from most recently ratified/signed to oldest.
R10.4. Cases. Order cases from the same court from most recent to oldest,
without regard to prior or subsequent history. There’s no difference
between Federal Circuit Court of Appeals or Federal District Courts.
R10.4.1. Federal:
1. Supreme Court
2. Court of Appeals, Emergency Court of Appeals, and Temporary
Emergency Court of Appeals
3. Court of Claims, Court of Customs, and Patent Appeals and
Bankruptcy Appellate Panels
4. District Courts, Judicial Panel on Multidistrict Litigation, and Court
of International Trade (formerly the Customs Court)
5. District Bankruptcy Courts and Railroad Reorganization Court
6. Court of Federal Claims (formerly the Trial Division for the Court of
Claims), Court of Appeals for the Armed Services (formerly the
Court of Military Appeals), and Tax Court (formerly the Board of Tax
Appeals)
7. Administrative Agencies (alphabetize according to agency)
R10.4.2. State:
1. Courts (alphabetize according to state, then by hierarchy in
descending order)
2. Agencies (alphabetize according to state, then by agency)
R10.4.3. Foreign:
1. Courts (alphabetize according to jurisdiction, then by hierarchy in
descending order)
2. Agencies (alphabetize according to jurisdiction, then by agency)
R10.4.4. International:
1. International Court of Justice, Permanent Court of International
Justice

Page 20

The Indigo Book
2. Other International Tribunals and Arbitral Panels (in alphabetical
order)
R10.5. Legislative Materials (always cite federal materials first)
1. Bills and Resolutions (most recent to oldest)
2. Committee Hearings (most recent to oldest)
3. Reports, Documents, and Committee Prints (most recent to oldest)
4. Floor Debates (most recent to oldest)
R10.6. Administrative and Executive Materials
R10.6.1. Federal:
1. Executive Orders
2. Current Treasury Regulations, Proposed Treasury Regulations
3. All Other Regulations currently in force (numerically by C.F.R. title
in ascending order)
4. Proposed Rules not yet in force (numerically by future C.F.R. titles, if
any, in ascending order; otherwise from most recently proposed to
oldest)
5. All Materials repealed (from most recently promulgated to oldest)
R10.6.2. State:
1. State (alphabetize according to state), currently in force, then
repealed
R10.6.3. Foreign:
1. Foreign (alphabetize according to jurisdiction), currently in force,
then repealed
R10.7. Resolutions, Decisions, and Regulations of Intergovernmental
Organizations
1. United Nations and League of Nations (from most recent to oldest
by issuing body, listing General Assembly first, then Security
Council, then other organs alphabetically)
2. Other Organizations (in alphabetical order by name)
R10.8. Records, Briefs, and Petitions are cited in the same order as discussed in
Rule 10.4. Briefs from the same case and court are ordered: (i) plaintiff/
petitioner; (ii) defendant/respondent; (iii) amicus curiae (alphabetize
according to amicus party)
Page 21

The Indigo Book
R10.9. Secondary Materials
1. Uniform Codes, Model Codes, and Restatements, in that order
(from most recent to oldest within each category)
2. Books, Pamphlets, and Shorter Works in a collection of single
author’s works (in alphabetical order by author’s last name; when
there is no author, by the title’s first word)
3. Journal Pieces (excluding magazines, newspapers, and studentwritten materials), including Forthcoming Works and Shorter
Works in a collection of various authors’ works (in alphabetical
order by first author’s last name)
4. Book Reviews not written by students (alphabetize according to
reviewer’s last name)
5. Student-Written Law Review Pieces including Book Reviews (in
alphabetical order by author’s last name; if there is no author, by the
title’s first word; if there is no title, alphabetically by the periodical’s
abbreviation)
6. Annotations (from most recently published to oldest)
7. Magazine and Newspaper Articles (in alphabetical order by author’s
last name; if there is no author, by the title’s first word)
8. Working Papers (in alphabetical order by author’s last name; if there
is no author, by the title’s first word)
9. Unpublished Materials not forthcoming (in alphabetical order by
author’s last name; if there is no author, by the title’s first word)
10. Electronic Sources, including Internet Sources (in alphabetical order
by author’s last name; if there is no author, by the title’s first word)
R10.10. Cross-references to the author’s own text or footnotes.

Page 22

The Indigo Book

B. CASES
INDIGO INKLING
Although The Bluebook encourages citations to Lexis or Westlaw when
appropriate, note that many of the states have adopted public domain or
media neutral citation of cases, as shown in Table T3. The Indigo Book
encourages the use of public domain or media neutral citations. When giving a
public domain citation, also include a parallel citation to the appropriate
regional reporter if possible.

R11. Full citation
R11.1. Elements of a full citation. When providing a full citation to a case, you
should generally include the following:
1. case name;
2. volume number, reporter, first page;
3. pincite (the exact page number you are referring to, if necessary);
4. court, year (see special instructions below for pending and
unreported cases);
5. explanatory parenthetical (if necessary);
6. prior or subsequent history of the case (if any).
Examples:
◦ Leonard v. Pepsico, Inc., 88 F. Supp. 2d 116, 127 (S.D.N.Y. 1999) (“Plaintiff’s
understanding of the commercial as an offer must also be rejected
because the Court finds that no objective person could reasonably have
concluded that the commercial actually offered consumers a Harrier
Jet.”), aff’d, 210 F.3d 88 (2d Cir. 2000).
◦ Toolson v. N.Y. Yankees, Inc., 346 U.S. 356 (1953) (per curiam) (affirming
baseball’s exemption from the scope of federal antitrust laws).
R11.2. Case Name. Case names are often lengthy. Therefore when citing to a case,
do not always include the case name in full.
R11.2.1. When referring to a case with an individual’s name in the case
name, use the person’s full family name (i.e., their last name). Delete
first name and initials, except when the full name of the person is in

Page 23

The Indigo Book
a language that lists the surname first, or when referring to the name
of a business or where the court has abbreviated the party’s
surname.
Example: Van Leeuwen v. Souto de Moura
Example: James T. Kirk & Assocs. v. Luke S.
Correct: Smith v. Jones
Incorrect: Jonathan H. Smith v. Allison T. Jones
Correct: Xu Lanting v. Wong
Incorrect: Xu Lanting v. James Wong
R11.2.2. Only include the last name of the first listed party of the plaintiffs
and the first listed party of the defendants.
R11.2.3. Italicize everything in the case name, but don’t italicize the comma
at the end of the case name. Exception for law review articles: do not
italicize case names in law review full citations, but do italicize case
names in law review article short form citations and procedural
phrases such as “In re.”
R11.2.4. Delete “et al.”, nicknames, and aliases.
Correct: Jackson v. Leviston
Incorrect: Curtis James Jackson III, p/k/a 50 Cent v. Lastonia Leviston
R11.2.5. Replace procedural phrases, and omit all besides the first procedural
phrase.
1. When you see “on the relation of,” “on behalf of,” and similar
expressions, replace with “ex rel.”
Correct: Affleck ex rel. Damon v. Kimmel
Incorrect: Ben Affleck, on behalf of Matt Damon v. Jimmy Kimmel, et al.
2. When you see “in the matter of,” “petition of,” and similar
expressions, replace with “In re”, except do not use “In re”, or any
procedural phrases besides “ex rel.” when the case name contains the
name of an adversary.
Correct: In re Nat’l Football League Players’ Concussion Injury Litig.
Incorrect: In the Matter of Nat’l Football League Players’ Concussion Injury
Litig.

Page 24

The Indigo Book
Correct: Estate of Jones v. Smith
Incorrect: In re Estate of Jones v. Smith
R11.2.6. Abbreviate words in case names according to Table T11. If the
resulting abbreviation is not ambiguous, words of eight or more
letters may be abbreviated to save substantial space. Also omit terms
such as “L.L.C.” and “Inc.” that indicate the party is a business when
that fact is made clear because the party name includes a word such
as “Co.” or “Ins.”
Correct: Cont’l Paper Bag Co. v. E. Paper Bag Co.
Incorrect: Continental Paper Bag Company v. Eastern Paper Bag Co.
Exception: do not abbreviate if the citation appears in a textual
sentence as explained in Rule 11.2.19, below
R11.2.7. Abbreviate countries, states, and other geographical places
according to Table T12.
Correct: Church of Scientology of Cal. v. Blackman
Incorrect: Church of Scientology of California v. Blackman
Exception: if the geographical place is one of the parties in the case,
do not abbreviate it
Correct: South Dakota v. Fifteen Impounded Cats
Incorrect: S.D. v. Fifteen Impounded Cats
Exception: do not abbreviate if the geographical place is part of a
citation that appears in a textual sentence as explained in Rule
11.2.19, below
R11.2.8. Spell out “United States” when it is a named party.
Correct: United States v. Ninety Five Barrels, More or Less
Incorrect: U.S. v. Ninety Five Barrels, More or Less
R11.2.9. Omit “People of,” “State of,” and “Commonwealth of,” unless citing a
court located in that state, in which case retain only “People,” “State,”
or “Commonwealth.”
Correct: Lessig v. Colorado, 17 U.S. 107 (1998).
Incorrect: Lessig v. State of Colorado, 17 U.S. 107 (1998).

Page 25

The Indigo Book
Correct: Lessig v. State, 109 P.3d 224 (Colo. 1997).
Incorrect: Lessig v. State of Colorado, 109 P.3d 224 (Colo. 1997).
R11.2.10. Omit phrases such as “Town of” and “City of” if the expression does
not comprise the first part of the name of a party.
Correct: James v. Village of Jamestown
Incorrect: James v. Jamestown
Correct: James v. King of Jamestown
Incorrect: James v. King of the Village of Jamestown
R11.2.11. Do not include a prepositional phrase indicating location, unless the
resulting party name would have only one word, or the phrase is
part of a business’ full name.
Correct: Stevenson v. Board of Trade
Incorrect: Stevenson v. Board of Trade of Colorado
Correct: ACLU of N.D. v. Jones
Incorrect: ACLU v. Jones
Correct: Dam Things from Denmark v. Russ Berrie & Co.
Incorrect: Dam Things v. Russ Berrie & Co.
R11.2.12. Include geographical designations introduced by a preposition, but
omit those that follow a comma. Use “United States” instead of
“United States of America,” but otherwise omit designations of
national or larger geographical areas.
Correct: Cal. Bd. of Commerce v. City of Sacramento
Incorrect: Cal. Bd. of Commerce v. City of Sacramento, California
R11.2.13. Delete “the” as the first word of a party’s name, unless the party is
“The Queen” or the “The King,” or when referring to the established
popular name in a citation or citation clause.
Example: The Railroad Comm’n Cases
Correct: Int’l Soc’y for Krishna Consciousness of Cal., Inc. v. City of Los
Angeles
Incorrect: Int’l Soc’y for Krishna Consciousness of Cal., Inc. v. The City of
Los Angeles

Page 26

The Indigo Book
Exception: retain “the” if it is part of the name of the object of an in
rem action.
Correct: In re the Snug Harbor
Incorrect: In re Snug Harbor
R11.2.14. The Commissioner of Internal Revenue should be cited as
“Commissioner” (abbreviated as “Comm’r” in citations).
Correct: Plainfield-Union Water Co. v. Comm’r
Incorrect: Plainfield-Union Water Co. v. Commissioner of Internal
Revenue
R11.2.15. For cases with multiple dispositions, include an italicized identifier
if useful. In future citations of that case, the identifier can replace
the full case name.
Example: Liriano v. Hobart Corp. (Liriano II), 92 N.Y.2d 232 (1998).
Liriano v. Hobart Corp. (Liraino III), 170 F.3d 264, 266 (2d
Cir. 1999) (citing Liriano II, 92 N.Y.2d at 236–37).
R11.2.16. If a mandamus action is known by the name of the judge against
whom the writ is sought, that name can be indicated in an italicized
parenthetical.
Example: Jones v. United States District Court (Smith), 89 U.S. 233
(2011).
R11.2.17. If a case is known both by the reported name and a distinct short
form name, always include the reported name in a full citation. The
short name may be included in italics in a parenthetical.
Example: Indus. Union Dep’t, AFL-CIO v. Am. Petroleum Inst. (The
Benzene Case), 448 U.S. 607, 645 (1980).
R11.2.18. Abbreviate any commonly recognized organizations, such as the
SEC and the ACLU.
Correct: Red Lion Broad. Co. v. FCC, 395 U.S. 367 (1969).
Incorrect: Red Lion Broad. Co. v. Federal Communications Commission,
395 U.S. 367 (1969).
R11.2.19.
Page 27

The Indigo Book
If you’re including the case name within a sentence (instead of a
citation sentence or clause or a footnote) do NOT abbreviate words
listed in the tables referenced in Rule 11.2.6 and Rule 11.2.7 above.
Correct: According to Texas Department of Community Affairs v.
Burdine, once the plaintiff has established a prima facie case, there is a
rebuttable presumption of unlawful discrimination. 450 U.S. 248,
254 (1981).
Incorrect: According to Texas Dep’t of Cmty. Affairs v. Burdine, once
the plaintiff has established a prima facie case, there is a rebuttable
presumption of unlawful discrimination. 450 U.S. 248, 254 (1981).
Exception: Shorten well-known acronyms and the following eight
words: “&,” “Ass’n,” “Bros.,” “Co.,” “Corp.,” “Inc.,” “Ltd.,” and “No.”
Correct: In McDonnell Douglas Corp. v. Green, the Supreme Court
held that in a disparate treatment case, the plaintiff bears the initial
burden of establishing a prima facie case of employment
discrimination. 411 U.S. 792 (1973).
Incorrect: In McDonnell Douglas Corporation v. Green, the Supreme
Court held that in a disparate treatment case, the plaintiff bears the
initial burden of establishing a prima facie case of employment
discrimination. 411 U.S. 792 (1973).

INDIGO INKLING
There are multiple ways to incorporate a case citation in the text of an article,
brief, or other written work. In the previous example (reproduced below), the
case name is stated in the text and the rest of the citation is included as a
separate sentence. There is no strict rule here, so choose whichever method
will be clearer to the reader.
In McDonnell Douglas Corp. v. Green, the Supreme Court held that in a disparate
treatment case, the plaintiff bears the initial burden of establishing a prima facie
case of employment discrimination. 411 U.S. 792 (1973)
Alternatively, one can include the entire citation in-text as follows:
In McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), the Supreme Court held
that in a disparate treatment case, the plaintiff bears the initial burden of
establishing a prima facie case of employment discrimination.

Page 28

The Indigo Book
R11.3. Volume Number, Reporter, First page. The citation should include: volume
number of the reporter, abbreviated name of the reporter (listed by
jurisdiction in accordance with Table T1), first page of the case.
◦ Example: Terrible v. Terrible, 534 P.2d 919 (Nev. 1975) (denying exhusband’s petition to split up property he and ex-wife owned as tenants
in common).
This is how you decode case citations. The left column shows what your
citation should look like. The right column shows what the citation means
for someone looking for the case.
Citation

Reporter

Demosthenes v. Baal, 495 U.S. 731 (1990).

Vol. 495, p. 731 of United States Reports

United States v. $124,570 U.S. Currency, 873 F.2d 1240
(9th Cir. 1989).

Vol. 873, p. 1240 of Federal Reporter,
Second Series

Gucci America, Inc. v. Guess?, Inc., 831 F. Supp. 2d 723
(S.D.N.Y. 2011).

Vol. 831, p. 723 of Federal Supplement,
Second Series

Hamburger v. Fry, 338 P.2d 1088 (Okla. 1958).

Vol. 338, p. 1088 of Pacific Reporter,
Second Series

Camp v. Superman, 119 Vt. 62 (1955).

Vol. 119, p. 62 of Vermont Reports

R11.4. Pincite. To direct the reader to the specific page you are referring to, you
must include a pincite after you list the first page where the case is found
in the reporter. If the pincite is the first page of the opinion, be sure to still
include it by just repeating the number.
◦ Example: Mattel, Inc. v. MCA Records, Inc., 296 F.3d 894, 908 (9th Cir.
2002) (“The parties are advised to chill.”)
◦ Example: Brown v. State, 216 S.E.2d 356, 356 (Ga. Ct. App. 1975) (“The D.
A. was ready. His case was red-hot. Defendant was present, His witness
was not.”).
R11.5. Pincite referencing multiple pages or a page range:
1. Multiple pages: Gordon v. Secretary of State of New Jersey, 460 F. Supp.
1026, 1026, 1028 (D.N.J. 1978) (dismissing a complaint charging that
plaintiff, by reason of his illegal incarceration in jail, had been
deprived of the office of the President of the United States).
2. Page range: Helton v. State, 311 So. 2d 381, 382–84 (Fla. Dist. Ct. App.
1975) (reciting the prosecutor’s closing arguments in a parody of
“’Twas the Night Before Christmas”).

Page 29

The Indigo Book
3. Passim. If your proposition appears in many locations in the
opinion, or if you are referring to a general idea that pervades a
source, feel free to append the word “passim” instead of a pincite.
◦ Example: Anyone alive in the eighteenth century would have known that
the problem of determining a ship’s longitude at sea was one of the most
prominent scientific quests of the day. Dava Sobel, Longitude: The True
Story of a Lone Genius Who Solved the Greatest Scientific Problem of His Time
passim (1995).
INDIGO INKLING
For page ranges consisting of page numbers 100 or greater, you need only
provide the last two digits of the second number in the page range, providing
that the preceding digits are identical between the two numbers (e.g., 284–89;
4158–72). Otherwise, include both numbers in their entirety (e.g., 199–231).
• Example: Selmon v. Hasbro Bradley, Inc., 669 F. Supp. 1267, 1272-73 (S.D.N.Y.
1987) (comparing a “Leo-Lamo” (a hybrid lion/lamb animal character) to a
“Bumblelion” (a hybrid bumblebee/lion toy animal) in the context of a
copyright infringement claim).
INDIGO INKLING
Learn to differentiate between hyphens, en dashes, and em dashes. These three
marks all comprise short, horizontal lines that with the help of glasses and/or a
magnifying glass, you will see have microscopically varying lengths.
• Hyphens (shortest in length) are used for: phrasal adjectives (e.g., “lasersharp focus,” “larger-than-life character,” and compound words (e.g.,
“daughter-in-law,” “over-the-counter”).
• En dashes (longer than hyphens, shorter than em dashes) are used for:
ranges of values (e.g., page ranges) and contrasting or connected pairs of
words (e.g., Sarbanes–Oxley Act).
• Em dashes (longest in length) are used for: inserting a break in a thought;
isolating a concluding phrase; setting on a parenthetical explanation or
amplification; and signaling a collection of ideas (e.g., When her new
Volkswagen was finally delivered—nearly three months after it was
ordered and following the revelation of VW's massive scheme of
emissions control fraud—Alice decided she didn't want it).

Page 30

The Indigo Book
R11.6. Citing a footnote. To cite a footnote, provide a page number followed
immediately with a footnote number, using “n.” to show footnote number.
There is no space between “n.” and the footnote number:
◦ Example: Davis v. City of New York, 902 F. Supp. 2d 405, 412 n.22 (S.D.N.Y.
2012) (describing how Jay-Z “showcased his knowledge of these Fourth
Amendment rights” in his song 99 Problems).

R12. Court & Year
R12.1. Citations should include both the deciding court and the year of decision
in parentheses.
R12.2. See Table T1 for how to abbreviate the names of all U.S. federal and state
courts.
See the chart below for common examples:
Court

Rule

Example

United
Use U.S. if the opinion is published in the
States
United States Reports. If not, use S. Ct.
Supreme
***When citing to a Supreme Court
Court
decision, just cite the year and omit the
court’s name.

Two Pesos, Inc. v. Taco Cabana, Inc., 505
U.S. 763 (1992).

Federal
Courts
of
Appeals

Either F., F.2d, or F.3d, depending on the
decision.

Batman v. Commissioner, 189 F.2d 107 (5th
Cir. 1951).

Federal
District
Courts

Either F. Supp. or F. Supp. 2d depending
on the decision.

Brown v. Entm’t Merchs. Ass’n, 131 S. Ct.
2729, 2738 (2011) (noting that Justice Alito
has done “considerable independent
research” on violent video games for his
dissent).

Nance v. United States, 299 F.2d 122, 124
(D.C. Cir. 1962) (“How do you know it was
me, when I had a handkerchief over my
face?”).
Frigaliment Importing Co. v. B.N.S.
International Sales Corp., 190 F. Supp. 116,
117 (S.D.N.Y. 1960) (“The issue is, what is
chicken?”).
Cartier v. Aaron Faber Inc., 512 F. Supp. 2d
165 (S.D.N.Y. 2007).

State
High
Courts

Cite to the regional reporter for the region
in which the court sits, if the opinion
appears there. If not, cite to the state’s
official reporter, as listed in Table T1.
Note: If citing an official reporter that
publishes only decisions of the state’s
highest court (e.g., “Cal.” for the California
Supreme Court’s reporter), do not include
the court’s name in parentheses.

Terrible v. Terrible, 534 P.2d 919 (Nev.
1975).
State v. One 1970 2-Door Sedan Rambler,
136 N.W. 59 (Neb. 1974).

Page 31

The Indigo Book
Court

Rule

Example

Other
State
Courts

Cite to the regional reporter for the region
in which the court sits, if the opinion
appears there. If not, cite to the state’s
official reporter in Table T1.

Brown v. Swindell, 198 So. 2d 432, 434 (La.
Ct. App. 1967) (holding plaintiff could not
recover damages for emotional distress
allegedly due to embarrassment of
owning a three-legged dog).

Note: Do NOT include the department or
district of intermediate state courts.

State v. Stroud, 30 Wash. App. 392 (1981).

INDIGO INKLING
See Table T12.1 for the correct abbreviation for each state—even though some
may not be consistent (e.g., New York is N.Y., whereas Michigan is Mich.). Also,
be mindful of spacing.
R12.3. Parallel Citation in State Court Documents
R12.3.1. When submitting documents to state courts, follow the local rules
for citations in Table T3.
R12.3.2. State courts’ local rules often require a parallel citation: i.e., a
citation to both the official state reporter and the unofficial regional
and/or state-specific reporter, the latter following the former.
R12.3.3. Two important notes:
▪ Use one pincite per reporter citation.
▪ When the official reporter title makes the state or court name
apparent, then don’t include it again in parentheses.
▪ Example: Harden v. Playboy Enterprises, Inc., 261 Ill. App. 3d 443,
633 N.E.2d 764 (1993).
R12.4. Special Note on Pending and Unreported Cases: Some cases or opinions
are not assigned to reporters. They generally can be found in one of the
following three sources:
R12.4.1. LEXIS and Westlaw cases: Citations to these electronic databases
are similar to regular citations, except that they (a) replace the case
code with a docket number and a database code supplied by LEXIS
or Westlaw, and (b) include the full date of the decision in the
following parenthetical, not just the year.
Citations to these electronic databases should be formatted as
follows: <Case Name>, <case docket number>, <database

Page 32

The Indigo Book
identifier and electronic report number>, at *<star page
number> <(court, full date)>.
▪ Example: Yates v. United States, No. 13–7451, 2015 U.S. LEXIS 1503,
at *40 (Feb. 25, 2015) (Citing Dr. Seuss, Justice Kagan explained,
“[a] fish is, of course, a discrete thing that possesses physical
form.”).
▪ Example: State v. Green, No. 2012AP1475–CR, 2013 WL 5811261, at
*7 (Wis. Ct. App. Oct. 30, 2013) (rejecting Green’s argument that
there was a reversible error due to bailiff’s distribution of leftover
Halloween candy to the jury).
R12.4.2. Slip opinions: A slip opinion is a published decision by a court that
has not yet been included in a reporter. If there is a slip opinion for
an unreported case, but it’s not in LEXIS or Westlaw, include the
docket number, the court, and the full date of the most recent major
disposition of the case:
▪ Example: Beastie Boys v. Monster Energy Co., No. 12 Civ. 6065
(S.D.N.Y. Dec. 4, 2014).
R12.4.3. Opinions only available online, but not in an electronic database:
Some cases, particularly ones that are pending, may be accessed
only through a court’s website. If so, include the URL.
▪ Example: Macy’s Inc. v. Martha Stewart Living Omnimedia, Inc., No.
1728, slip op. at 1 (N.Y. App. Div. Feb. 26, 2015),
http://www.nycourts.gov/reporter/3dseries/2015/2015_01728.htm.
R12.4.4. Different courts and publishers use different acronyms to identify
civil and criminal docket numbers (e.g., CIV-A, Civ. A., Civ., No.,
etc.). Cite to the case docket number exactly as it appears. If a case
has more than one docket number, these acronyms do not need to
be included after the first reference:
▪ Example: In re Salomon Inc. Sec. Litig., Nos. 91 Civ. 5442 (RPP), 91
Civ. 5471, 1992 WL 150762 (S.D.N.Y. Nov. 13, 1992).

R13. Weight of Authority and Explanatory Parenthetical
R13.1. To highlight information regarding the weight of the cited authority (e.g.,
for concurring and dissenting opinions), insert an additional parenthetical
after the date parenthetical. Remember to separate the parentheticals with
a space.

Page 33

The Indigo Book
Examples:
◦ United States v. Leggett, 23 F.3d 409 (6th Cir. 1994) (unpublished table
decision).
◦ Ward v. Rock Against Racism, 491 U.S. 781 (1989) (Marshall, J., dissenting).
◦ Harris v. State, 887 S.W.2d 514 (Ark. 1994) (per curiam).
◦ Dep’t of Revenue v. James B. Beam Distilling Co., 377 U.S. 341, 349 (1964) (7–2
decision) (Black, J., dissenting) (disagreeing with Justice Goldberg as to
the relative merits of bourbon and scotch).
R13.2. To explain the proposition for which the case stands, insert an explanatory
parenthetical.
Examples:
◦ Stambovsky v. Ackley, 572 N.Y.S.2d 672, 674 (App. Div. 1991) (“[A]s a matter
of law, the house is haunted.”).
◦ People v. Foranyic, 74 Cal. Rptr. 2d 804, 807 (Ct. App. 1998) (police have
probable cause to detain someone they see riding a bike at 3 a.m.,
carrying an axe).

R14. History of the Case
R14.1. When citing a case, include the prior or subsequent history of the case,
subject to several exceptions. Refer to Table T14 for how to abbreviate
explanatory phrases when introducing case history. Italicize the
explanatory phrase.
INDIGO INKLING
The United States is a common law system, where court decisions play an
important role in defining what the law is. Simply put, there’s good case law
and bad case law. To figure out the difference, we have to look at the case’s
prior and subsequent history, because our view of what is good law may evolve
as a case moves through the appeals process.
R14.2. Always use the following explanatory phrases when applicable and italicize
them:
◦ aff’d
◦ aff’g
Page 34

The Indigo Book
◦ cert. denied (but drop this explanatory phrase when the Supreme Court’s
certiorari denial is more than two years in the past)
◦ cert. granted
◦ rev’d
◦ rev’d on other grounds
Examples:
◦ Energy & Env't Legal Inst. v. Epel, 43 F. Supp. 3d 1171 (D. Colo. 2014), aff’d,
793 F.3d 1169 (10th Cir.), cert. denied, 136 S. Ct. 595 (2015).
◦ In re Verizon Internet Servs., Inc., 257 F. Supp. 2d 244 (D.D.C. 2003), rev’d on
other grounds, Recording Indus. Ass’n of Am., Inc. v. Verizon Internet Servs., Inc.,
351 F.3d 1229 (D.C. Cir. 2003).
INDIGO INKLING
Note that in the above examples, the relevant explanatory phrases precede the
subsequent history. Explanatory parenthetical information about the
preceding case should be included before any subsequent history.
R14.3. When the case has a different name in the subsequent history, provide the
new case name after the italicized phrase “sub nom.” (“under the name of”).
Example: Lerman v. Comm’r, 939 F.2d 44 (3d Cir. 1991), rev’d sub nom. Horn v.
Comm’r, 968 F.2d 1229 (D.C. Cir. 1992).
Exception: Do not provide the new case name if either the parties’ names
are merely reversed or if the subsequent history is simply a denial of
certiorari or rehearing:
Correct: United States v. Schmuck, 840 F.2d 384 (7th Cir. 1988), aff’d, 489 U.S.
705 (1989).
Incorrect: United States v. Schmuck, 840 F.2d 384 (7th Cir. 1988), aff’d,
Schmuck v. United States, 489 U.S. 705 (1989).

R15. Short Form Citation for Cases
R15.1. In Text
R15.1.1.

The first time a case is mentioned in the text, include a full citation
as shown here:

Page 35

The Indigo Book
▪ Example: In Fenton v. Quaboag Country Club, the court held that the
house owners were entitled to an abatement of the trespasses by
flying golf balls. 233 N.E.2d 216, 219 (Mass. 1968).
▪ Example: In Fenton v. Quaboag Country Club, 233 N.E.2d 216, 219
(Mass. 1968), the court held that the house owners were entitled to
an abatement of the trespasses by flying golf balls.
R15.1.2. For subsequent cites in text, refer to one party’s name (or an
unambiguous reference to the case name), as well as a short form
citation in the form of <volume> <Name of Reporter> at <pincite>,
as shown here:
▪ Example: The court in Fenton also held that there was error in the
award of damages based on loss of fair market value of property
due to the flying balls. 233 N.E.2d at 219.
R15.2. In Citations
R15.2.1. If the reference is unambiguous and the full citation is easily
accessible elsewhere, then you may use a short form citation.
R15.2.2. For cases, a short form citation usually includes: <The First Party
of the Case Name>, <volume number> <Reporter> at <pincite>.
▪ Example: Malletier v. Dooney & Bourke, Inc., 500 F. Supp. 2d 276,
279 (S.D.N.Y. 2007) becomes Malletier, 500 F. Supp. 2d at 281.
R15.2.3. Don’t use the first party of the case name if that party either is a
geographical or governmental unit or a party name that is used for
multiple cases. Otherwise, it may confuse the reader.
▪ Example: United States v. Carmel, 548 F.3d 571 (7th Cir. 2008)
becomes Carmel, 548 F.3d at 573.
▪ Example: Gonzalez v. Raich, 545 U.S. 1 (2005) becomes Raich, 545
U.S. at 8.
R15.2.4. Shorten a long party name . . . but only if the reference remains
clear.
▪ Example: A Book Named "John Cleveland’s Memoirs of a Woman of
Pleasure" v. Attorney Gen. of Com. of Mass., 383 U.S. 413, 418 (1966)
can become Memoirs, 383 U.S. at 418.

Page 36

The Indigo Book
INDIGO INKLING
In the absence of a clear rule on this matter, a “preceding five” norm has
developed wherein one may continue to use a short form citation as long as
the full citation appears in one of the previous five footnotes.
There has been some variation in the application of this rule; for example,
some practitioners will continue to use the short form throughout an entire
article or brief unless they need to use “id.” repeatedly, in which event they
follow the “preceding five” rule to avoid potential ambiguity. However, none of
these conventions are absolute.
R15.3. Using Id.
R15.3.1. If you are citing to the same case referenced in the immediately
preceding citation, use id. as the short form citation.
R15.3.2. Id. should be used only if the preceding citation cites to one source.
▪ Correct: In examining the third factor—the proximity of the
parties’ products in the marketplace—courts assess whether the
parties occupy “distinct merchandising markets.” Hormel Foods
Corp. v. Jim Henson Prods., Inc., 73 F.3d 497, 504 (2d Cir. 1996); Naked
Cowboy v. CBS, 844 F. Supp. 2d 510, 517-18 (S.D.N.Y. 2012). For
example, would an unsophisticated viewer confuse the source of
the long-running daytime television series with another party’s
street performances or his souvenirs? Naked Cowboy, 844 F. Supp.
2d at 517-18.
▪ Incorrect: In examining the third factor—the proximity of the
parties’ products in the marketplace—courts assess whether the
parties occupy “distinct merchandising markets.” Hormel Foods
Corp. v. Jim Henson Prods., Inc., 73 F.3d 497, 504 (2d Cir. 1996); Naked
Cowboy v. CBS, 844 F. Supp. 2d 510, 517-18 (S.D.N.Y. 2012). For
example, would an unsophisticated viewer confuse the source of
the long-running daytime television series with another party’s
street performances or his souvenirs? Id.
R15.3.3. If you are referring to the immediately preceding case, but to a
different page, use id. at <pincite>.
▪ Example: In addition to suing all the federal judges in the
Southern District of Georgia, the plaintiff also requested the
government to fund a sex change for him. Washington v. Alaimo,
934 F. Supp. 1395, 1398 (S.D. Ga. 1996). Accordingly, the court
ordered plaintiff to show cause why he should not be sanctioned
Page 37

The Indigo Book
for "filing a motion for improper purposes," such as those hinted
at in the title of the pleading, "Motion to Kiss My Ass." Id. at 1401.
R15.3.4. Id. can be used for all types of authorities—not only for cases.
▪ Example: After conducting research on the use of Yiddish words
in law, the authors found that the word “chutzpah” had appeared
in 101 cases since 1980. Alex Kozinski & Eugene Volokh, Lawsuit
Shmawsuit, 103 Yale L.J. 463, 463 (1993). Their search for the use of
“schmuck” was impeded “by the fact that many people are actually
named Schmuck.” Id. at 464–65.
▪ Example: The Supreme Court has consistently proven hostile to
any statute that could be interpreted as imposing prior restraint
on publications. See, e.g., Near v. Minnesota ex rel. Olson, 283 U.S. 697
(1931) (holding that a statute that enabled the state to close down
newspapers on grounds they contributed to public nuisance
violated the Fourteenth Amendment). The conspicuous absence
of prior restraint laws in our nation’s history are indicative of a
consistent belief they violate constitutional rights. Id. at 718.
INDIGO INKLING
If there is an explanatory parenthetical or phrase in the preceding citation, it is
not incorporated with the use of id.

C. STATUTES, RULES, REGULATIONS, AND OTHER
LEGISLATIVE & ADMINISTRATIVE MATERIALS
R16. Federal Statutes
INDIGO INKLING
Don't italicize anything in a statute citation. The symbol “§” means “section,”
and “§§” is the plural form. The section symbol(s) are always followed by a
space.
R16.1. Basic citation form
R16.1.1. A full citation to a federal statute includes three things: (1) the official
name of the statute; (2) the published source where the act may be
found; and (3) indication of either (i) the source publication date or
(ii) the year the statute was passed.

Page 38

The Indigo Book
R16.1.2. U.S. Code: For citations to the U.S. Code (the preferred citation):
<Name of Statute [optional]>, <title> U.S.C. § <section
number> <(year published)>.
1. The U.S.C. is codified once every six years. Therefore, citations to the
U.S.C. should be to the appropriate codifying year (e.g., 2000, 2006,
2012). Cite the most recent edition that includes the version of the
statute being cited.
2. Supplements: If you are citing to a statute that may have been
amended after the most recent official codification, be sure to consult
the supplements, which are published each year between
codifications and are cumulative.
Examples:
▪ Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 387 (2012).
▪ Lanham (Trademark) Act, 15 U.S.C. §§ 1051-1141n (2012).
▪ Communications Act of 1934, 47 U.S.C. § 223 (2012 & Supp. I
2013).
R16.1.3. U.S. Code Annotated: If the U.S.C. cite is not available, then cite to
the U.S. Code Annotated. The citation form is <Name of Statute>,
<title> U.S.C.A. § <section number> <(<Name of Publisher>
<year published>)>.
1. Note: Electronic databases like Westlaw or LEXIS generally refer to
the most recent unofficial code, such as “U.S.C.A” (United States Code
Annotated).
2. List of common unofficial codes. U.S.C.A. is preferred.
▪ United States Code Annotated, “U.S.C.A.” (published by West).
▪ United States Code Service, “U.S.C.S.” (published by LexisNexis).
▪ Gould’s United States Code Unannotated, “U.S.C.U.” (published by
Gould).
Examples:
▪ Stored Communications Act, 18 U.S.C.A. §§ 2701-2711 (West 2000).
▪ Mineral Leasing Act of 1920, 30 U.S.C.S. §§ 181-287 (LexisNexis
2015).
R16.1.4. Pinpoint citations: To cite to an individual provision within a statute,
use the following form: <Name of Statute> <original section
Page 39

The Indigo Book
number>, <title> <Abbreviation for Name of Statutory Code> §
<section number> <(<Name of Publisher, but only if citing
unofficial code> <year published>)>
1. Include the original section number of the provision after the statute
name.
2. “Original section number” refers to the section in the original act,
whereas “section number” refers to the equivalent section as codified
in the code.
Examples:
▪ Drug Price Competition and Patent Term Restoration Act § 202, 17
U.S.C. § 271(e) (2012).
▪ Digital Millennium Copyright Act of 1998 § 103, 17 U.S.C.A. § 1201
(West 2008).
R16.1.5. Official Session Laws: If neither a U.S. Code or U.S. Code Annotated
citation is available, then cite to official session laws, using the
following forms:
1. Cite without pinpoint: <Name of Statute,> Pub. L. No. <____>,
<volume> Stat. <page number> <(year passed)>.
2. Cite with pinpoint: <Name of Statute,> Pub. L. No. <____>,
<original section number>, <volume> Stat. <page number>, <page
pinpoint> <(year passed)>.
Examples:
▪ Family Sponsor Immigration Act of 2002, Pub. L. No. 107-150, 116
Stat. 74.
▪ Patient Protection and Affordable Care Act, Pub. L. No. 111-148, §
1101, 124 Stat. 119, 141-43 (2010).

Page 40

The Indigo Book
INDIGO INKLING
“Session laws” are a bound collection of all statutes enacted by a given
legislature, each volume collecting statutes chronologically in the year they
were passed.
• The Statutes at Large (“Stat.”) is the official compilation for federal session
laws.
• Generally, only cite to session laws if the official or unofficial code is
unavailable or insufficient, or if if you need to refer to the historical fact of
the statute’s enactment.
• If the statute name includes the year it was passed, the date parenthetical
is unnecessary.

R17. State Statutes
R17.1. Official state codes: You should cite state statutes to official codes if at all
possible. State code compilations are ranked by order of preference (in a
manner that seems arbitrary); those rankings are available in Table T3.
R17.2. The elements of a citation to a state code include: <Name of Code,
abbreviated> § <section number> <(year published)>
Examples:
◦ Ala. Code § 13A-12-5(a)(1) (2000) (“A person commits the offense of
unlawful bear exploitation if he or she knowingly . . . [p]romotes, engages
in, or is employed at a bear wrestling match.”).
◦ N.Y. Arts & Cult. Aff. Law § 60.03 (McKinney 2000) (prohibiting the sale
of knowingly forged sports personality autographs).
INDIGO INKLING
Don't worry about the year the statute was passed—the only year that matters
is the edition of the code or the publication date of the volume containing the
statute.
If you can't find the official code, include the name of the publisher in the date
parenthetical, preceding the year.

Page 41

The Indigo Book

R18. Rules of Procedure and Evidence, Restatements, and Uniform
Acts
R18.1. Rules of Evidence and Procedure
R18.1.1. Cite current or uniform rules of evidence or procedure by
indicating the abbreviation of the source, followed by the rule
number (no comma in between).
Examples:
▪ Fed. R. Civ. P. 12(b)(1).
▪ Fed. R. App. P. 1.
▪ Unif. R. Evid. 601.
R18.1.2. We do not mandate specific abbreviations, but here are several
suggestions:
▪ Federal Rules of Civil Procedure: Fed. R. Civ. P.
▪ Federal Rules of Criminal Procedure: Fed. R. Crim. P.
▪ Federal Rules of Appellate Procedure: Fed. R. App. P.
▪ Federal Rules of Evidence: Fed. R. Evid.
R18.2. Restatements
R18.2.1. Cite Restatements by indicating the title of the particular
Restatement cited, followed by the number of the section
containing the material you are referencing, followed by the name
of the publisher and the year published in parentheses.
▪ Do not use a comma in between title and section number, or
between the section number and the year parenthetical.
▪ You may in addition refer to a comment by its letter designation if
the material you are citing is contained in a comment.
▪ Comments are abbreviated “cmt.”
Examples:
▪ Restatement (Second) of Trusts § 46 (Am. Law Inst. 1959).
▪ Restatement (Third) of The Law Governing Lawyers § 2 cmt. e
(Am. Law Inst. 2000).

Page 42

The Indigo Book
▪ Restatement (Third) of Prop.: Servitudes § 7.1 (Am. Law Inst.
2000).
INDIGO INKLING
It is unclear whether The Bluebook requires citation to different volumes. In
practice, it makes little difference since the section number will direct the
reader to the appropriate volume.
R18.3. Uniform Commercial Code: Cites to the Uniform Commercial code take
the following form: U.C.C. § <section number> (<publisher> <year
published>).
◦ Example: U.C.C § 9-105 (Unif. Law Comm’n 2010).
R18.4. Uniform Laws Annotated: Citations to the Uniform Laws Annotated take
the following form: <Title of Act> § <section number>, <volume> U.L.A.
<page> <(year published)>.
1. Use the abbreviations specified in Table T11; thus, “Uniform”
becomes “Unif.”
2. Cite the title of the act in full, including year of enactment where it
is included in the title.
Examples:
▪ Unif. Rules of Evidence (1974) § 702 note 24, 13E U.L.A. 114 (2011)
▪ Unif. Mediation Act § 8, 7A Pt. III U.L.A. 137 (2006).
INDIGO INKLING
Judge Posner has criticized the long lists of uniform abbreviations mandated
by The Bluebook as a contradiction in terms, since a non-obvious abbreviation
(one you must learn from a predesignated list) will likely confuse the reader,
and so should not be used at all. Still, we follow the system of abbreviations The
Bluebook requires as a matter of consistency.

R19. Administrative Rules and Regulations
R19.1. Citations to “administrative” rules and regulations—that is, those
promulgated by an administrative agency (e.g., the Environmental
Protection Agency or the Food and Drug Administration)—take the

Page 43

The Indigo Book
following form: <title number of CFR provision> C.F.R. § <section
number> <(year published)>.
R19.2. If the regulation is generally referred to by name or listing the name and/
or the name of the agency issuing the regulation would otherwise improve
clarity, include it at the beginning of the citation. Citations to
administrative rules and regulations that include the regulation name take
the following form: <Name of the Regulation and/or Name of the
Agency Promulgating the Regulation>, <title no. of CFR provision>
C.F.R. § <section number> <(year published)>.
R19.3. Include a parenthetical to explain content of rule or regulation where that
information would be helpful.
Examples:
◦ 36 C.F.R. § 272.1 (2014) (defining the Forest Service’s iconic character as “a
fanciful owl, who wears slacks (forest green when colored), a belt (brown
when colored), and a Robin Hood style hat (forest green when colored)
with a feather (red when colored), and who furthers the slogan, Give a
Hoot, Don’t Pollute”).
◦ DOE Employee Privacy Standards, 10 C.F.R. § 1008.3 (2000).
INDIGO INKLING
There aren’t specific rules for state agency citations—just cite them using
approximately the same form as you would the federal rules.

R20. Federal Taxation Materials
R20.1. Internal Revenue Code: Citations to the Internal Revenue Code take either
of two forms:
R20.1.1. Citations to the code itself take the following form: I.R.C. § <section
number> <(year published)>.
R20.1.2. Citations to Title 26 of the U.S. Code, which is where the Internal
Revenue Code is codified, take the following form: 26 U.S.C. §
<section number> <(year published)>.
Examples:
▪ I.R.C. § 312 (2014).
▪ 26 U.S.C. § 312 (2014).
Page 44

The Indigo Book
R20.2. Treasury Regulations
◦ The Department of the Treasury issues Treasury Regulations pursuant to
§ 7805 of the Internal Revenue Code. Treasury Regulations are codified
in Title 26 of the Code of Federal Regulations (“C.F.R.”), but should be
cited as “Treas. Reg.” according to the following form: Treas. Reg. §
<section number> <(year published)>. If the regulation is temporary,
then begin the citation with Temp. Treas. Reg. instead.
Examples:
▪ Treas. Reg. § 1.414(r)-8 (1994).
▪ Temp. Treas. Reg. § 1.274-5T(6) (1985).
R20.3. Treasury Determinations
◦ Cite Revenue Rulings (“Rev. Rul.”), Revenue Procedures (“Rev. Proc.”), and
Treasury Decisions (“T.D.”) to the following sources, in the following
order of preference:
▪ Cumulative Bulletin (“C.B.”)
▪ Internal Revenue Bulletin (“I.R.B.”)
▪ Treasury Decisions Under Internal Revenue Laws (“Treas. Dec. Int. Rev.”).
◦ Examples:
▪ Rev. Rul. 81-225, 1981-2 C.B. 12.
▪ Rev. Proc. 97-27, 1997-21 I.R.B. 11.
▪ T.D. 2135, 17 Treas. Dec. Int. Rev. 39 (1915).

R21. Legislative Materials
R21.1. Federal Bills and Resolutions
If unenacted, cite as follows: <name of bill, if helpful>,
<abbreviation from the list below> <bill number>, <number of the
Congress> <section, if not citing the entire bill> <year of
publication>, with additional information when needed to distinguish
between different versions of the bill in a given Congress, with names of
subcommittees and committees abbreviated according to the form set out
in Table T5, Table T11, and Table T12.
Select an abbreviation based on the type of bill or resolution:

Page 45

The Indigo Book
Type

Abbreviation

Senate Bill

S.

House Bill

H.R.

Senate Resolution

S. Res.

House Resolution

H.R. Res.

Senate Joint Resolution

S.J. Res.

House Joint Resolution

H.R.J. Res.

Senate Concurrent Resolution

S. Con. Res.

House Concurrent Resolution

H.R. Con. Res.

Senate Executive Resolution

S. Exec. Res.

Examples:
◦ S. 812, 108th Cong. (2003).
◦ Clinical Social Work Medicare Equality Act of 2001, S. 1083, 107th Cong.
§ 2(b) (2001).
◦ ABLE Act of 2014, H.R. 647, 113th Cong. (as passed by House, Dec. 3,
2014).
◦ H.R. 1746, 111th Cong. § 2(c)(4) (as reported by H. Comm. on Transp. and
Infrastructure, Apr. 23, 2009).
◦ H.R. Res. 431, 114th Cong. (2015).
◦ S.J. Res. 12, 109th Cong. (2005).
INDIGO INKLING
When citing Congressional legislation, you can include in your citation
whether it was enacted in the first or second session of Congress.
R21.2. Enacted federal bills and resolutions
Once enacted, bills and joint resolutions are statutes and should be cited as
such, except cite them as unenacted bills or resolutions when showing the
legislation’s history. Cite enacted simple resolutions and concurrent
resolutions as if they were unenacted, but add an “(enacted)” parenthetical
if it would be helpful.
R21.3. State bills and resolutions

Page 46

The Indigo Book
Cite as follows: <number of bill or resolution>, <number, or year if
unnumbered, of the legislative body>, <number or designation of
the legislative session> <name of state, abbreviated as in Table
T12.1, and year of enactment or publication, if unenacted>.
Examples:
◦ L.D. 3, 127th Leg., Reg. Sess. (Me. 2015).
R21.4. Committee Hearings
R21.4.1. Cite committee hearings as follows: <full title of hearing>:
Hearing on <bill number, if any> Before the <name of committee
or subcommittee>, <number of the Congress> <optional
pincite to page number> <year of publication> <name and
title of speaker>. For the names of subcommittees and
committees, abbreviate according to the form set out in Table T5,
Table T11, and Table T12. For the names of individuals, abbreviate
using Table T10.
R21.4.2. For state committee hearings, cite as follows: <full title of
hearing>: Hearing on <bill number, if any> Before the <name of
committee or subcommittee>, <number of the legislative
session> <optional pincite to page number> <abbreviation
for the state’s name from Table T12.1> <year of
publication> <name and title of speaker>. For the names of
subcommittees and committees, abbreviate according to the form
set out in Table T5, Table T11, and Table T12. For the names of
individuals, abbreviate using Table T10.
Examples:
▪ Cell Tax Fairness Act of 2008: Hearing on H.R. 5793 Before the
Subcomm. on Commercial and Administrative Law of the H. Comm. on
the Judiciary, 110th Cong. 12 (2008) (statement of Zoe Lofgren,
Member, H. Comm. on the Judiciary).
▪ Welfare and Poverty in America: Hearing before the S. Comm. on Fin.,
114th Cong. (2015) (statement of Dr. Pamela Loprest, Senior
Fellow, Urban Institute).
▪ Testimony from invited guests addressing the use of eminent domain in
the State: Hearing before the Assemb. Commerce and Econ. Dev. Com.,
Page 47

The Indigo Book
2006–2007 Sess. 5 (N.J. 2006) (statement of Guy R. Gregg,
Assemblyman).
▪ Hearing on L.D. 319 Before the Health and Human Servs. Comm., 127th
Leg., Reg. Sess. (Me. 2015) (statement of Susan Lamb, Executive
Director, Maine Chapter of the National Association of Social
Workers).
R21.5. Federal reports
R21.5.1. Cite numbered federal reports as follows: <name of house, in
small caps> Rep. No. <number of the Congress, followed by a
hyphen and the number of the report>, <at optional pincite>
<year of publication> <parenthetical to indicate
conference report, if applicable>
Examples:
▪ S. Rep. No. 106-261, at 441 (2000).
▪ H.R. Rep. No. 110-803, at 105 (2008) (Conf. Rep.).
R21.5.2. Citations to federal and state non-statutory legislative materials,
including legislative history and unenacted bills, aren’t expressed in
a uniform manner, but generally include the following elements:
▪ title, if available,
▪ name of legislative body, abbreviated
▪ section number, page no. or number of report
▪ number of Congress and/or legislative session
▪ (publication year)
▪ (if the bill or resolution was enacted). Only include this additional
parenthetical if the bill was enacted; if unenacted, you don’t need
to add anything extra.
Examples:
▪ Paycheck Fairness Act, H.R. 11, 111th Cong. § 203 (2009).
▪ American Clean Energy and Security Act, H.R. 2454, 111th Cong.
(2009).
▪ S. 2318, 112th Cong. (2013) (enacted).

Page 48

The Indigo Book

R22. Short Form Citation of Legislative and Administrative
Materials
R22.1. The first time you mention a statute, rule, regulation, or legislative
material, use the full citation.
R22.2. For subsequent citations in the same general discussion, you may use any
short form that clearly identifies the source.
R22.3. Use of “id.”: see below . . .

Full citation

id. citation
for same provision

id. citation
for different provision
within same title

7 U.S.C. § 7101 (2012).

Id.

Id. § 7102(26).

9 C.F.R. § 54.1 (2014).

Id.

Id. § 151.9.

R23. Sources and Authorities: Constitutions
R23.1. Citations to the U.S. Constitution follow a simple form, elaborated below:
◦ <U.S. Const.> <cited section of constitution, abbreviated>
<number of article or amendment in Roman numeral form> <§ and
pinpoint, if applicable> <(additional information, if needed)>.
R23.2. Use Table T12 and Table T13 to find abbreviations.
R23.3. Citations to state constitutions are expressed the same format, substituting
U.S. with the abbreviated name of the state.
• Examples:
◦ U.S. Const. amend. XIII, § 1 (abolishing slavery in the United States).
◦ U.S. Const. amend. XVIII (repealed 1933).
◦ U.S. Const. pmbl.
◦ Ariz. Const. art. XVI, § 2 (providing for the creation of a “National Guard
of Arizona”).
INDIGO INKLING
Perhaps because constitutions are considered Capital-I important, they should
never be expressed in the short form except for id.

Page 49

The Indigo Book

D. COURT & LITIGATION DOCUMENTS
R24. Citing Court or Litigation Documents from Your Case
The full citation for a court or litigation document includes:
R24.1. Document title
◦ Use the tables to figure out what to abbreviate.
▪ Exception: Never abbreviate if the abbreviation would confuse the reader.
▪ Always abbreviate an official record, such as the appellate record, to “R.”
◦ Example: For their own profit and advantage, Defendants are
misappropriating the non-transformed, copyrighted material in which
each Plaintiff has invested heavily. Compl. for Copyright Infringement 11.
R24.2. The exact page and line (or paragraph) you’re referring to
◦ Use “at” if citing to an appellate record.
◦ Don’t use “p.” before the page number.
◦ Use commas only if necessary to avoid confusion.
◦ Use colon to separate page and line.
R24.3. Date of document, if the date is particularly relevant or omitting the date
could cause confusion
◦ Miller Aff. ¶ 8, Jan. 12, 2015.
◦ Pl.’s Br. 4–5, May 7, 2014.
◦ Trial Tr. vol. 3, 45, Mar. 5, 2015.
R24.4. Electronic Case Filing number, if applicable :
◦ Include an ECF number in your own case whenever a document has
been filed electronically. For other cases, the ECF number is optional
unless it is necessary to find the document.
◦ Find the ECF number on PACER, a federal case management system that
assigns each case document a document number.
◦ Use the page number on the original document, not the ECF page
number.
R24.5. Citations to court or litigation documents may also be enclosed in
parentheses:
◦ (Mem. Opp’n 7)
Page 50

The Indigo Book
Examples:
• Defendants’ evidence in support of their “fraud on the copyright office”
defense consists of nothing more than unsupported assertions in their
Motion, multiple irrelevant affidavits from previously undisclosed third
parties, inadmissible correspondence between counsel, and examples of
prior lawsuits that all ended short of judicial determination. Pl.’s Resp. to
Defs.’ Mot. for Summ. J. at 14.
• Pl.’s Compl. ¶ 12, ECF No. 147.
• Sanchez Dep. 1:1–2, Jan. 3, 2005, ECF No. 8.

R25. Citing Court or Litigation Documents from Another Case
R25.1. After you cite to the document according to the rules set out directly
above, add the full citation for the case where it comes from, and end with
the case docket number in parentheses.
R25.2. If there has been no decision in the case you’re citing, then replace the year
in parentheses with the date on which the filing was made.
Examples:
• Pl.’s Resp. to Defs.’ Mot. for Summ. J. 14, Martinez-Mendoza v. Champion Int’l
Corp., 340 F.3d 1200 (11th Cir. 2003) (No. 06-19139).
• Compl. 5, Parsell v. Shell Oil Co., 421 F. Supp. 1275 (D. Conn. 1976).
• Compl. 2, Jones v. Smith, No. 09-230 (9th Cir. Apr. 17, 2015)

R26. Short Form Citation for Court Documents
Use a short form citation for court documents when:
1. there is no mistaking what the short citation refers to;
2. the full citation is not too far away (the full citation can be to the case itself,
any other document from the case, or to the same document); and
3. the reader has easy access to the full citation.
Don’t use “id.” for court documents, unless it saves a lot of space. Unlike cases,
court documents may be cited using supra.
Examples:

Page 51

The Indigo Book

Full Form (Original citation)

Short Form Citation (subsequent
reference)

Pl.’s Resp. to Defs.’ Mot. for Summ. J. at 14, MartinezMendoza v. Champion Int’l Corp., 340 F.3d 1200 (11th Cir.
2003) (No. 06-19139).

Pl.’s Resp. to Defs.’ Mot. for Summ. J. at
14, Martinez-Mendoza, 340 F.3d 1200
(No. 06-19139).

Decl. of Martha Woodmansee at 7, Salinger v. Colting,
641 F. Supp. 2d 250 (S.D.N.Y. 2010) (No. 09 Civ. 05095).

Decl. of Martha Woodmansee at 7,
Salinger, 641 F. Supp. 2d 250 (No. 09
Civ. 05095).

R27. Capitalization Within the Text of Court Documents and Legal
Memoranda
R27.1. Capitalize “Court” if:
◦ you are referring to the U.S. Supreme Court.
◦ you are referring to the court you’re sending the document to.
◦ you are naming the court in full.
Example: The U.S. Court of Appeals held that actress’s performance
satisfied minimum requirements for performance to be copyrightable.
But: The Aalmuhammed court explained that “the word author is
traditionally used to mean the originator or the person who causes
something to come into being.”
R27.2. Capitalize “Plaintiff,” “Defendant,” “Appellant” and “Appellee,” unless you
are referring to parties from other litigation.
◦ Example: The Court concluded that it was unclear whether the Plaintiff
had a copyright interest in her acting performance.
◦ But, if referring to parties from other litigation: In Bobbs-Merrill the
plaintiff-copyright owner sold its book with a printed notice announcing
that any retailer who sold the book for less than one dollar was liable for
copyright infringement.
R27.3. Capitalize court document titles if:
◦ the document is filed in your dispute and
◦ you’re using the exact title or short form. (Do not abbreviate court
documents within the text.)
R27.4. Do not capitalize the name for a type of court document, such as an
injunction, petition, etc.

Page 52

The Indigo Book

E. BOOKS & NON-PERIODICALS
R28. Full Citation for Books & Non-Periodicals
A full citation to a book or other non-periodical is made up of the following
elements:
1. Volume number (if there is more than one volume).
2. Names of the authors, as listed on the publication.
◦ For two authors, list in the same order and use an “&.”
◦ For more than two authors, use an “et al.” after the first name and stop
there. (If you’re bored, feel free to list out all the authors with an “&”
before the last.)
◦ Use titles that follow an author’s name (Sr.) but not titles that precede
them (Hon.)
3. Italicized title of the publication, capitalized as necessary.
◦ For law review articles, use small caps for both the title and author, and
do not italicize the title.
4. The exact page number you are referring to. If you are citing a work
organized using sections or paragraphs, use those instead, adding a page
number only if helpful.
5. Year of publication, name of editor or translator (if applicable), edition (if
more than one), all in parentheses.
◦ If listing an editor or a translator, then follow the name with ed., or trans.,
respectively. Include that comma before the year of publication.
◦ Cite the most recent edition, unless you have a really good (read:
substantive) reason for citing older.
Examples:
• Marc A. Franklin et al., Mass Media Law Cases and Materials 472 (8th ed. 2011).
• 1 Melville B. Nimmer & David Nimmer, Nimmer on Copyright § 1.01[B][1][a] at
1–14–15 (2011).
• Gabriel García Márquez, One Hundred Years of Solitude (Gregory Rabassa
trans., Harper & Row 2003) (1967).
• Roger Angell, This Old Man, in The Best American Essays 2015 (Ariel Levy &
Robert Atwan eds.,2015).
Page 53

The Indigo Book

R29. Short Form Citation for Books & Non-Periodicals
R29.1. Id.: References to books or non-periodical material cited in the
immediately preceding citation (when that citation contains only one
source) should be followed by “id.”
◦ Update the page number you’re referring to within that source, as
needed.
◦ Do not use for internal cross references, or for citing back to a body of
collected works when you are really supposed to be citing a single work
from that body.
R29.2. supra: Can be used instead of “id.” Supra should include:
◦ last name of the author
◦ italicize “supra”, but not the comma that follows
◦ update the specific page you’re referring to
Examples:
Full:

Id.:

Supra

B.F. Skinner, Beyond Freedom and Dignity 32 (2002).

Id. at 21.

Skinner, supra, at 21.

3 Melville Nimmer & David Nimmer, Nimmer on
Copyright § 12.01 (Rev. ed. 2015)

See id. §
14.02.

See Nimmer & Nimmer,
supra, § 14.02

Graham C. Lilly et al., Principles of Evidence 122 (6th ed.
2012)

Id. At
88–103

Lilly, supra, at 90

F. JOURNALS, MAGAZINES, & NEWSPAPER ARTICLES
R30. Full Citation for Journals, Magazines & Newspaper Articles
R30.1. Citations to consecutively paginated journals (that is, journals in which
page numbering is continued from the last issue) take the following form:
<Author’s Name(s)>, <Italicized Title of the Article>, <volume
number, if applicable> <Name of Publication, abbreviated> <page
number of first page of article cited>, <pincite, if citing to
specific point> <(year published)>.
◦ Example: Liz Brown, Bridging The Gap: Improving Intellectual Property
Protection for the Look and Feel of Websites, 3 N.Y.U. J. Intell. Prop. & Ent. L.
310, 351 (2014).
R30.2. Citations to journals and magazines with standard pagination (that is,
where pagination re-starts for every issue) take the following form:
Page 54

The Indigo Book
<Author’s Name(s)>, <Italicized Title of the Article>, <Name of
Publication, abbreviated>, <full date of publication>, at <page
number of first page of article cited>. You may add a pincite to the
end of the citation, if you are citing to a particular point in the article, in
the following form: , <pincite>.
◦ Example: Jack Dickey, The Power of Taylor Swift, Time, Nov. 24, 2014, at
13, 17.
R30.3. Citations to material written by students in law journals take the following
form: <Author’s Name(s), if signed with more than initials>,
<Designation of Piece>, <Italicized Title of the Article>, <volume
number, if applicable> <Name of Publication, abbreviated> <page
number of first page of article cited>, <pincite, if citing to
specific point> <(year published)>.
Examples:
◦ Amanda Levendowski, Note, Using Copyright to Combat Revenge Porn, 3
N.Y.U. J. Intell. Prop. & Ent. L. 422 (2014).
◦ Victoria Nemiah, Note, License and Registration, Please: Using Copyright
“Conditions” To Protect Free/Open Source Software, 3 N.Y.U. J. Intell. Prop. &
Ent. L. 358, 361 (2014).
◦ Comment, Law and Lawns: Mandatory Water Restrictions and Substantive
Due Process, 7 Calif. L. Rev. 138 (1972).
R30.4. Citations to newspaper articles take the following form: <Author’s
Name(s), if signed>, <Italicized Title of the Article>, <Name of
Publication, abbreviated>, <full date of publication>, at <number
of first page of article>.
Examples:
◦ Vikas Bajaj, Rules for the Marijuana Market, N.Y. Times, Aug. 5, 2014, at
A20.
◦ Charlie Savage, U.N. Commission Presses U.S. on Torture, N.Y. Times, Nov.
14, 2014, at A6.
◦ Peter Baker & Julie Hirschfeld Davis, Obama, Down But Not Out, Presses
Ahead, N.Y. Times, Nov. 14, 2014, at A1.

Page 55

The Indigo Book

R31. Short Form Citation for Journals, Magazines & Newspaper
Articles
If you have already cited a work from a periodical in full . . .
R31.1. Use “id.” to avoid placing two full citations that are exactly the same right
next to each other.
◦ Example: The 24-year-old pop star spoke with TIME this fall as she
readied for the release of her new album and again as she watched its
record reception. Jack Dickey, The Power of Taylor Swift, Time, Nov. 24,
2014, at 13. ‘Other women who are killing it should motivate you,’ she
says. Id.
R31.2. Use “supra” when you’ve used the full citation before, but it’s not right next
to the sentence you will provide the citation for now. Use a shortened title
if you cite to multiple sources from the same author.
◦ Example: Brown, Bridging The Gap, supra, at 320.

G. INTERNET SOURCES
R32. General Principles for Internet Sources
R32.1. When an authenticated, official, or exact copy of a document is available
online, cite as if to the equivalent print source (i.e., URL information should
not be included).
◦ Exact copy: unaltered online reproduction of the entirety of a printed
source, including pagination.
◦ Official copy: version of document designated “official” by a federal, state,
or local government.
◦ Authenticated copy: source that uses some authenticating tool, such as a
digital signature. This is generally the preferred version.
R32.2. For sources that are available in a non-internet source, append the URL to
the end of the citation if doing so would make accessing the source
significantly easier.
◦ Example: Daniel E. Ho & Frederick Schauer, Testing the Marketplace of
Ideas, 90 N.Y.U. L. Rev. 1160, 1175 (2015), http://www.nyulawreview.org/
sites/default/files/pdf/NYULawReview-90-4-Ho_Schauer.pdf
R32.3. For Internet sources that have the characteristics of a print source, cite as if
you were citing the print source, and append the URL to the end of the
citation. Internet sources have the characteristics of a print source if the
Page 56

The Indigo Book
source has all the information needed to cite it according to another rule
and the source has a fixed, permanent pagination (such as a PDF).
R32.4. For cites directly to webpages and other Internet sources, follow the
formula in Rule 33, below.
INDIGO INKLING
Note that many of the Internet citation rules are little more than common
sense (that’s a compliment, not a dig). For example: include the URL that most
directly links your reader to the authority, as you don’t want to send readers on
a wild goose chase through the recesses of the Internet in search of a source.
For completeness sake, we include these rules below, even though most people
would probably intuit them.

R33. Basic Formula for Internet Sources
Citations to Internet sources follow this form: <Author Name>, <Title of
Website Page>, <Main Website Title>, <pincite> <(Date & Time Accessed)>,
<URL>.
R33.1. Author Name(s)
R33.1.1. Actual authors: When available, use the name(s) of the actual
authors(s) of the source.
R33.1.2. Institutional authors: When the name of the actual author is
unavailable, use the name of the institution associated with the
source if one is clearly apparent.
▪ Institutional authors should be omitted if the website’s title makes
the domain’s owner clear.
▪ Institutional authors should be abbreviated (see Table T11 and
Table T12 for abbreviations).
R33.1.3. Forum authors: For web posts and comments, use the actual name
of the post author, or the username of the post author if the actual
name is not available.
▪ For comments, the author of the comment should be included if
available, but the author of the original post need not be cited.
R33.1.4. If the name of the author is unavailable in each of the above forms,
it may be omitted from the basic formula.
R33.2. Title of Specific Website Page

Page 57

The Indigo Book
R33.2.1. Include the particular cited page within the website. This title
should be based on either the title bar or the heading of that page as
viewed in the browser.
R33.2.2. The included title should be informative but not unduly long, if
possible.
R33.2.3. Include the title of certain pages linked from main website when
relevant, including postings, comments, and titles of subheadings (in
italics). Where relevant, as in comments, subheadings should
indicate their relationship to the page to which they are responsive.
▪ Example: Mike Masnick, Left Shark Bites Back: 3D Printer Sculptor
Hires Lawyer To Respond to Katy Perry’s Bogus Takedown, TechDirt
(Feb. 9, 2015, 12:27 PM), https://www.techdirt.com/articles/
20150209/11373729960/left-shark-bites-back-3d-printer-sculptorhires-lawyer-to-respond-to-katy-perrys-bogus-takedown.shtml.
▪ Example: Nasch, Re: Costumes, IP, and Ownership Rights,
Comment to Left Shark Bites Back, TechDirt (Feb. 14, 2015, 9:55
AM), https://www.techdirt.com/articles/20150209/11373729960/
left-shark-bites-back-3d-printer-sculptor-hires-lawyer-torespond-to-katy-perrys-bogus-takedown.shtml.
R33.2.4. Descriptive titles (not italicized) may also be used where page
headings alone are not clear.
▪ Example: Parker Higgins & Sarah Jeong, Archive of 5 Useful
Articles Newsletter, 5 Useful Articles, http://tinyletter.com/5ua (last
visited March 2, 2015).
R33.3. Main Website Title
R33.3.1. Include the domain name/ homepage where the citation may be
found.
R33.3.2. Title should be abbreviated (see Table T12, Table T15, and Table T18
for abbreviations).
INDIGO INKLING
Think of a webpage as the page in your Internet browser (Chrome, Firefox,
Safari, etc.) where you can scroll up and down. Think of a website as a group of
webpages that work together. For example, abovethelaw.com is a website. Once
you click on an article or a tab, then you’re on a webpage.
R33.4. Pincite

Page 58

The Indigo Book
R33.4.1. Include when an electronic document preserves the pagination of a
printed version. Cite to pages as they would appear on the
document if printed.
▪ Example: James Huguenin-Love, Song on Wire: A Technical Analysis
of ReDigi and the Pre-Owned Digital Media Marketplace, 4 N.Y.U. J.
Intell. Prop. & Ent. L. 1, 4 (2014), http://jipel.law.nyu.edu/wpcontent/uploads/2015/02/JIPEL-Winter-2014-Edition.pdf.
R33.5. Date & Time
R33.5.1. Omit time (i) if the source is not updated throughout the day or (ii)
if there is no time listed
R33.5.2. If no date is provided cite to the last modified or last updated date for
the URL, or, if none of the above are provided, use the last visited
date. Any date cited in one of these three formats should be placed
after the URL in the citation.
▪ Example: ESPN, http://www.espn.go.com/ (last visited Apr. 8,
2015).
R33.6. URL
R33.6.1. Cite in its entirety unless the URL is especially long or unwieldy.
R33.6.2. If the URL is too long and unwieldy, cite just to the root URL and
include a parenthetical directing the user to the specific material
cited.
R33.6.3. When helpful, include URL to an archived version of the webpage
in brackets
R33.6.4. When a website is served by multiple URLs, use the primary one.
▪ Example: Chris Cillizza, Winners and Losers of the 2014 Midterm
Elections, Wash. Post Blogs (Nov. 5, 2014, 10:25 AM),
http://www.washingtonpost.com/blogs/the-fix/wp/2014/11/04/
winners-and-losers-of-the-2014-election-early-edition/
▪ Example: Laura Moy, Public Knowledge & Consumers Petition
Copyright Office for Right to Unlock Access to Their Own Stuff, Public
Knowledge Blogs (Nov. 3, 2014), https://www.publicknowledge.org/
news-blog/blogs/public-knowledge-consumers-petitioncopyright-office-for-right-to-unlock-ac.
▪ Example: Google Books Ngram Viewer, Google,
https://books.google.com/ngrams (select corpus “English Fiction”;
then search for “Arrakis”) (last visited Apr. 17, 2012).

Page 59

The Indigo Book
▪ Example: Kevin Underhill, Gollum Experts to Testify, Says Court,
Lowering the Bar (Dec. 4, 2015), http://www.loweringthebar.net/
2015/12/gollum-experts.html [https://web.archive.org/web/
20151208124302/http://www.loweringthebar.net/2015/12/gollumexperts.html]
INDIGO INKLING
When a document is available in multiple formats, cite to the format that best
preserves the document as it would display if printed. This will allow citations
to specific page numbers (for pincites) regardless of whether it is being viewed
digitally or in print. For example, PDF is preferred over HTML.

R34. Short Form Citations for Internet Sources
Id. and supra can be used, together with the author name, as a short form citation
following the full citation of an Internet source. Note: if no author is provided, use
the title of the source (see section [NUMBER], above).
Examples:
• Full cite: Chris Cillizza, Winners and Losers of the 2014 Midterm Elections, Wash.
Post Blogs (Nov. 5, 2014, 10:25 AM), http://www.washingtonpost.com/blogs/
the-fix/wp/2014/11/04/winners-and-losers-of-the-2014-election-earlyedition/
• Short form: Cillizza, supra.
• Full cite: Superfan Suits, http://www.superfansuits.com/ (last visited Feb. 21,
2015) (motto: “Tight and Bright. Since 2008”).
• Short form: Superfan Suits, supra.

H. EXPLANATORY PARENTHETICALS
Sometimes, it is helpful to include extra information to explain the relevance of
certain citations. This information goes at the end of your citation but before any
citation indicating subsequent history. Explanatory parentheticals may consist of
present participles, direct quotations, or short statements.

R35. General Principles for Explanatory Parentheticals
R35.1. If not quoting the authority, do not begin parenthetical with capital letter.

Page 60

The Indigo Book
◦ Example: Dr. Seuss Enters., L.P. v. Penguin Books USA, Inc., 109 F.3d 1394
(9th Cir. 1997) (holding that publisher’s parody of O.J. Simpson murder
trial was substantially similar to copyrighted work).
R35.2. If quoting the authority, only begin parenthetical with capital letter and
end with a period when the parenthetical quoted is or reads as a complete
sentence.
◦ Example: See Ty, Inc. v. Publ’ns Int’l Ltd., 292 F.3d 512, 520 (7th Cir. 2002)
(“[T]he shortage that creates the secondary market stampedes children
into nagging their parents to buy them the latest Beanie Babies, lest they
be humiliated by not possessing the Beanie Babies that their peers
possess.”).

R36. Order of parentheticals
(date) [hereinafter <short name>] (en banc) (<Lastname, J.>, concurring)
(plurality opinion) (per curiam) (alteration in original) (emphasis added) (footnote
omitted) (citations omitted) (quoting <another source>) (internal quotation
marks omitted) (citing <another source>), http://www.domainname.com
(explanatory parenthetical), prior or subsequent history.
When citing directly to Internet sources, the “hereinafter” parenthetical should
come right after the URL or, if one exists, the “last visited” parenthetical.

I. QUOTATIONS
R37. General Principles for Quotations
R37.1. Quotations should be designated with quotation marks, except for block
quotations.
R37.2. The quotation should flow with the rest of the text unless it is a block
quotation (see below).
R37.3. Punctuation that is part of the quoted text should appear inside the
quotation marks. Commas and periods that are not part of the quoted text
should also appear inside the quotation marks.
R37.4. Insert the citation sentence for the quoted material directly after the close
of the quotation marks.

Page 61

The Indigo Book

R38. Alterations of Quotations
R38.1. Omission of Letters from a Common Root Word: Place an empty bracket
at the end of a common root word to indicate the change.
◦ Example: “The court dismissed the claim[].”
R38.2. Mistakes in the Original Quotation: To acknowledge a significant mistake
in the original quotation, keep the problematic word or phrase and follow
it with [sic] to indicate this to the reader.
◦ Example: “The Copyright Office are [sic] a department of the Library of
Congress.”
R38.3. Substitution of Letters or Words: Any substitutions into quoted material
should be bracketed. This includes . . .
◦ words which might add clarity and context
◦ changes to the capitalization of letters
▪ Example: “[T]he [Copyright] Office is a department of the Library of
Congress.”
R38.4. Use of Parenthetical Clauses to Indicate Changes to Quotation
◦ (emphasis added)
◦ (alteration in original)
◦ (citation omitted)
◦ (emphasis omitted)
◦ (internal quotation marks omitted)
◦ (footnote omitted)
R38.5. When using a quotation within a quotation, you can either (1) attribute it to
the original source with a parenthetical, or (2) acknowledge it by signalling
that its citation has been omitted.
INDIGO INKLING
The following should not be indicated in a parenthetical:
• Emphasis (indicated by italics/underline) in a quotation that was copied
from the original source.
• Omission of a citation or footnote call number that follows a quotation.

Page 62

The Indigo Book

R39. Omissions in Quotations
R39.1. Generally
◦ Omissions are indicated by an ellipsis [ . . . ]
◦ The ellipsis in legal writing is represented by three periods, with a space
after the last letter of the preceding phrase, a space between each period,
and a space before the first letter of the following phrase.
◦ An ellipsis never begins a quotation.
R39.2. When omitting the beginning of a quoted sentence, do not use an ellipsis.
Instead, capitalize the first letter and place it in brackets.
◦ Example: “[T]he actual knowledge provision turns on whether the
provider actually or subjectively knew of specific infringement, while the
red flag provision turns on whether the provider was subjectively aware
of facts that would have made the specific infringement objectively
obvious to a reasonable person.”
R39.3. When omitting the middle of a quoted sentence, insert an ellipsis to
indicate the omission
◦ Example: “The difference between actual and red flag knowledge is . . .
between a subjective and an objective standard.”
R39.4. When Using a Quotation as a Complete Sentence
◦ Example: “The difference between actual and red flag knowledge is thus
not between specific and generalized knowledge, but instead between a
subjective and an objective standard. In other words, the actual
knowledge provision turns on whether the provider actually or
subjectively knew of specific infringement, while the red flag provision
turns on whether the provider was subjectively aware of facts that would
have made the specific infringement objectively obvious to a reasonable
person.” Viacom Int’l, Inc. v. YouTube, Inc., 676 F.3d 19, 31 (2d Cir. 2012).
R39.5. When Using a Quotation as a Phrase or Clause: If there is an omission
within the quotation, mark the omission with an ellipsis.
◦ Example: Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 571
(2005) (noting that “[t]he distinguished jurists who drafted the
Subcommittee Working Paper . . . agree that this provision, on its face,
overrules Zahn.”).
R39.6. When omitting material at the end of one sentence and the beginning of
the next sentence, use one ellipsis to mark the omission but include the

Page 63

The Indigo Book
final punctuation mark of the first sentence as well as bracket and capitalize
the first letter of the following sentence.
◦ Example: “The difference between actual and red flag knowledge is thus
not between specific and generalized knowledge . . . . [T]he red flag
provision turns on whether the provider was subjectively aware of facts
that would have made the specific infringement objectively obvious to a
reasonable person.”
R39.7. When omitting the end of a quoted sentence, insert an ellipsis between the
last letter quoted and the punctuation mark of the original quote.
◦ Example: “The difference between actual and red flag knowledge is thus
not between specific and generalized knowledge . . . .”
R39.8. When omitting a footnote or citation, insert a parenthetical indicating the
omission immediately after the citation to the quoted source (see above).
R39.9. When omitting material following a final punctuation mark, do not use an
ellipsis.
◦ Example: “The difference between actual and red flag knowledge is thus
not between specific and generalized knowledge, but instead between a
subjective and an objective standard.”
R39.10.When omitting material following a final punctuation mark but including
material in the next sentence use an ellipsis to connect the final
punctuation with the beginning of the new quote and capitalize and
bracket the next letter.
◦ Example: “The difference between actual and red flag knowledge is thus
not between specific and generalized knowledge, but instead between a
subjective and an objective standard. . . . [T]he red flag provision turns on
whether the provider was subjectively aware of facts that would have
made the specific infringement objectively obvious to a reasonable
person.”

R40. Special Rules for Block Quotations
R40.1. Basic form: Set off quotations consisting of 50+ words into a block
quotation, which appears as in the example below:
Here is where the block quotation should begin and here is where it
should end. See the indentations on the right and left sides? This is
how it should appear in your writing. The reasoning behind this set-

Page 64

The Indigo Book
up is to offset the lengthy quotations from the rest of the text and to
clearly indicate that this is all directly cited material.
R40.2. Formatting of block quotations.
◦ Block quotations are single spaced.
◦ Indent both left and right.
◦ Block quotations should be formatted with “full justification”—that is, all
lines in a paragraph are expanded so they butt up against both the left
and right text margins. Note that this is not a Bluebook requirement, but
it is required by many law reviews.
◦ DO NOT use quotation marks surrounding the block quotation.
◦ Internal quotation marks should appear as in the original.
◦ The citation following a block quotation should start at the line’s left
margin, without any indentation.
Example: Judge Patterson explains the excellence of the Harry Potter series:
Plaintiff J.K. Rowling is the author of the highly acclaimed Harry
Potter book series [. . .] Written for children but enjoyed by
children and adults alike, the Harry Potter series chronicles the
lives and adventures of Harry Potter and his friends as they
come of age at the Hogwarts School of Witchcraft and Wizardry
and face the evil Lord Voldemort. [. . .] It is a tale of a fictional
world filled with magical spells, fantastical creatures, and
imaginary places and things [. . .]
Warner Bros. Entm’t Inc. v. RDR Books, 575 F. Supp. 2d 513, 518 (S.D.N.Y. 2008)
(describing an excellent book series).

Page 65

The Indigo Book
INDIGO INKLING
Here is where some have noted that The Bluebook rules sometime produce odd
results. The Bluebook makes no exception for quotations of 50 or more words in
parentheticals (unless used in a footnote in a law review article), meaning that
the following footnote is formatted correctly, if bizarrely:
See id. (
To perhaps a greater extent than even the legal scholars, modern
economists assume that property consists of an ad hoc collection of
rights in resources. Indeed there is a tendency among economists to use
the term property to describe virtually every device—public or private,
common-law or regulatory, contractual or governmental, formal or
informal—by which divergences between private and social costs or
benefits are reduced.
(citations omitted)).
[Source: http://prawfsblawg.blogs.com/prawfsblawg/2005/05/
the_bluebook_is.html]

Page 66

The Indigo Book

J. TABLES
T1. Federal Judicial and Legislative Materials
Materials

Date

Citation

Supreme Court (U.S.): Cite to U.S., if possible. If not, cite to S. Ct. If that’s not possible, cite to L.
Ed. If you can cite to none of the above, cite to U.S.L.W.
United States Reports
91 U.S. to date

1875–date

U.S.

Wallace

1863–1874

e.g., 68 U.S. (1 Wall.)

Black

1861–1862

e.g., 66 U.S. (1 Black)

Howard

1843–1860 e.g., 42 U.S. (1 How.)

Peters

1828–1842

e.g., 26 U.S. (1 Pet.)

Wheaton

1816–1827

e.g., 14 U.S. (1 Wheat.)

Cranch

1801–1815

e.g., 5 U.S. (1 Cranch)

Dallas

1790–1800 e.g., 1 U.S. (1 Dall.)

Supreme Court Reporter

1882–date

S. Ct.

United States Supreme Court
Reports, Lawyers’ Edition

1790–date

L. Ed., L. Ed. 2d

United States Law Week

1933–date

U.S.L.W.

Circuit Justices (e.g., Burger, Circuit Justice): Cite to U.S., else, cite to S. Ct., L. Ed., or U.S.L.W. in
that order of preference.
United States Reports

1893–date

U.S.

Supreme Court Reporter

1893–date

S. Ct.

United States Supreme Court
Reports, Lawyers’ Edition

1790–date

L. Ed., L. Ed. 2d

United States Law Week

1933–date

U.S.L.W.

Some cases presided over by Circuit Justices are found in other reporters. Cite to these cases in
the following manner:
• Williamson v. United States, 184 F.2d 280 ( Jackson, Circuit Justice, 2d Cir. 1950).
Courts of Appeals (e.g., 2d Cir., D.C. Cir.), previously Circuit Courts of Appeals (e.g., 2d Cir.), and
Court of Appeals of/for the District of Columbia (D.C. Cir.): Cite to F., F.2d, or F.3d.
Federal Reporter

1891–date

F., F.2d, F.3d

Federal Appendix

2001–date F. App’x

Circuit Courts (e.g., C.C.S.D.N.Y., C.C.D. Cal.) (abolished 1912): Cite to F. or F. Cas.
Federal Reporter

1880–1912

F.

Page 67

The Indigo Book
Materials

Date

Citation

Federal Cases

1789–1880

F. Cas.

Temporary Emergency Court of Appeals (Temp. Emer. Ct. App.) (1971–1993), Emergency Court
of Appeals (Emer. Ct. App.) (created 1942, abolished 1961), and Commerce Court (Comm. Ct.)
(created 1910, abolished 1913): Cite to F. or F.2d.
Federal Reporter

1910–1993

F., F.2d

For United States Court of Appeals for the Federal Circuit (Fed. Cir.) (created 1982), successor to
the United States Court of Customs and Patent Appeals (C.C.P.A.) (previously the Court of
Customs Appeals (Ct. Cust. App.)) and the appellate jurisdiction of the Court of Claims (Ct. Cl.):
Cite to F., F.2d, or F.3d; else, cite to the official reporter.
Federal Reporter

1910–date

F., F.2d, F.3d

Court of Claims Reports

1956–1982 Ct. Cl.

Court of Customs and Patent
Appeals Reports

1929–1982 C.C.P.A.

Court of Customs Appeals Reports

1910–1929

Ct. Cust.

United States Court of Federal Claims (Fed. Cl.) (created 1992), formerly United States Claims
Court (Cl. Ct.) (created 1982), and successor to the original jurisdiction of the Court of Claims (Ct.
Cl.): Cite to one of the following reporters:
Federal Claims Reporter

1992–date

Fed. Cl.

United States Claims Court
Reporter

1983–1992 Cl. Ct.

Federal Reporter

1930–1932 F.2d
1960–1982 F.2d

Federal Supplement

1932–1960 F. Supp.

Court of Claims Reports

1863–1982 Ct. Cl.

For United States Court of International Trade (Ct. Int’l Trade) (created 1980), formerly United
States Customs Court (Cust. Ct.) (created 1926): Cite to the official reporters, if possible; if not, in
the following order, cite to F. Supp., F. Supp. 2d, or F. Supp. 3d to Cust. B. & Dec. (an official
publication), or to I.T.R.D. (BNA).
Court of International Trade
Reports

1980–date

Ct. Int’l Trade

Customs Court Reports

1938–1980 Cust. Ct.

Federal Supplement

1980–date

F. Supp., F. Supp. 2d, F. Supp. 3d

Customs Bulletin and Decisions

1967–date

Cust. B. & Dec.

International Trade Reporter
Decisions

1980–date

I.T.R.D. (BNA)

For District Courts (e.g., D. Mass., S.D.N.Y.): For cases after 1932, cite to F. Supp., F. Supp. 2d, F.
Supp. 3d, F.R.D., or B.R.; else, cite to Fed. R. Serv.,Fed. R. Serv. 2d, or Fed. R. Serv. 3d. For prior
cases, cite to F., F.2d, or F. Cas.
Federal Supplement

1932–date

F. Supp., F. Supp. 2d, F. Supp. 3d

Federal Rules Decisions

1938–date

F.R.D.

West’s Bankruptcy Reporter

1979–date

B.R.

Page 68

The Indigo Book
Materials

Date

Citation

Federal Rules Service

1938–date

Fed. R. Serv. (Callaghan), Fed. R. Serv. 2d
(Callaghan), Fed. R. Serv. 3d (West)

Federal Reporter

1880–1932 F., F.2d

Federal Cases

1789–1880

F. Cas.

Citations to F. Cas. should give the case number parenthetically.
• Davey v. The Mary Frost, 7 F. Cas. 11 (E.D. Tx. 1876) (No. 3591).
For Bankruptcy Courts (e.g., Bankr. N.D. Cal.) and Bankruptcy Appellate Panels (e.g., B.A.P. 1st
Cir.), cite to B.R.; else, cite to a service.
Bankruptcy Reporter

1979–date

B.R.

Judicial Panel on Multidistrict Litigation ( J.P.M.L.) (created 1968) and Special Court, Regional
Rail Reorganization Act (Reg’l Rail Reorg. Ct.) (created 1973): Cite to F. Supp., F. Supp. 2d., or F.
Supp. 3d.
Federal Supplement

1968–date

F. Supp., F. Supp. 2d, F. Supp. 3d

For Tax Court (T.C.) (created 1942), previously Board of Tax Appeals (B.T.A.), cite to T.C. or
B.T.A.; else, cite to T.C.M. (CCH), T.C.M. (P-H), T.C.M. (RIA), or B.T.A.M. (P-H).
United States Tax Court Reports

1942–date

T.C.

Reports of the United States Board
of Tax Appeals

1924–1942

B.T.A.

Tax Court Memorandum Decisions

1942–date

T.C.M. (CCH)

1942–1991

T.C.M. (P-H)

1991–date

T.C.M. (RIA)

1928–1942

B.T.A.M. (P-H)

Board of Tax Appeals
Memorandum Decisions

For United States Court of Appeals for Veterans Claims (Vet. App.), previously United States
Court of Veterans Appeals (Vet. App.) (created 1988), cite to Vet. App.
West’s Veterans Appeals Reporter

1990–date Vet. App.

United States Court of Appeals for the Armed Forces (C.A.A.F.), previously United States Court of
Military Appeals (C.M.A.): Cite to C.M.A..
Decisions of the United States
Court of Military Appeals

1951–1975

C.M.A.

West’s Military Justice Reporter

1978–date

M.J.

Court Martial Reports

1951–1975

C.M.R.

Military Service Courts of Criminal Appeals (A. Ct. Crim. App., A.F. Ct. Crim. App., C.G. Ct.
Crim. App., N-M. Ct. Crim. App.), previously Courts of Military Review (e.g., A.C.M.R.),
previously Boards of Review (e.g., A.B.R.): For cases after 1950, cite to M.J. or C.M.R. For earlier
cases, cite to the official reporter.
West’s Military Justice Reporter

1975–date

M.J.

Court Martial Reports

1951–1975

C.M.R.

For statutory compilations, cite to U.S.C.

Page 69

The Indigo Book
Materials

Date

Citation

United States Code (26 U.S.C. may
be abbreviated as I.R.C.)

<tit. no.> U.S.C. § x (<year>)

United States Code Annotated

<tit. no.> U.S.C.A. § x (West <year>)

United States Code Service

<tit. no.> U.S.C.S. § x (LexisNexis <year>)

Gould’s United States Code
Unannotated

<tit. no.> U.S.C.U. § x (Gould <year>)

Session laws
United States Statutes at Large

<vol. no.> Stat. <page no.> (<year>)

For public laws before 1957, cite by by chapter number; for subsequent public laws, cite by public
law number.

T2. Federal Administrative and Executive Materials
Administrative Materials

Citation

Armed Services Board of Contract Appeals (ASBCA)
Decisions: Cite decisions as: <case name>, ASBCA No. <decision number>, <citation to
services> For citations to the Board of Contract Appeals Decisions (BCA), published by Commerce
Clearing House, the publisher is not indicated and the volume number should be used to
indicate the year of the decision.
RMTC Sys., Inc., ASBCA No. 43466, 93-1 BCA ¶ 25,508.
Civilian Board of Contract Appeals (CBCA)
Decisions: Cite the same way as a citation for the Armed Services Board of Contract Appeals, but
include the opposing agency in the case name.
G2G, LLC v. Dept. of Commerce, CBCA 4845-R, 15-1 BCA ¶ 36,163.
Armed Services Board of Contract Appeals (ASBCA)
Decisions: Cite decisions as: <case name>, ASBCA No. <decision number>, <citation to
services> For citations to the Board of Contract Appeals Decisions (BCA), published by Commerce
Clearing House, the publisher is not indicated and the volume number should be used to
indicate the year of the decision.
Commodity Futures Trading Commission (CFTC)
Decisions: Cite as <case name>, CFTC No. <docket number>, <secondary source if
available> (<date>).
Windjammer Capital LLC v. Glob. Futures Exch. & Trading Co., Inc., CFTC No. 14-R1, 2015
WL 9434227 (Dec. 22, 2015).
Interpretive Letters, No-Action Letters, and Exemptive Letters: Cite a service or an electronic
database. Include the full name of the correspondent if available, the CFTC docket number, and
the full date on which the letter became publicly available.
Consumer Financial Protection Bureau (CFPB)
Decisions: Cite as <case name>, CFPB No. <decision number>, <secondary source if
available> (<date>).

Page 70

The Indigo Book
Administrative Materials

Citation

American Express Travel Related Servs., Inc., CFPB No. 2013-CFPB-0013 (Dec. 24, 2013).
Department of Agriculture (USDA)
Decisions: Cite to the Agriculture Decisions (Agric. Dec).
Arizona Livestock Auction, Inc., 55 Agric Dec. 1121 (U.S.D.A. 1996).
Directives: Cite as: <issuing agency abbreviated according to table below> <directive
number>, <directive title> (U.S.D.A. <year>).
Agricultural Marketing Service

AMS

Agricultural Research Service

ARS 218

Animal and Plant Health Inspection Service

APHIS

Center for Nutrition Policy and Promotion

CNPP

Cooperative State Research, Education, and Extension Service

CSREES

Economic Research Service

ERS

Farm Service Agency

FSA

Food and Nutrition Service

FNS

Food Safety and Inspection Service

FSIS

Foreign Agricultural Service

FAS

Forest Service

FS

Grain Inspection, Packers, and Stockyards Administration

GIPSA

National Agricultural Library

NAL

National Agricultural Statistics Service

NASS

National Institute of Food and Agriculture

NIFA

National Resources Conservation Service

NRCS

Risk Management Agency

RMA

Rural Development

RD

Rural Housing Service

RHS

Rural Utilities Service

RUS

Department of Commerce, National Oceanic and Atmospheric Administration (NOAA)
Decisions in Consistency Appeals Under the Coastal Zone Management Act: Citation format
for decisions of the Secretary of Commerce under the Coastal Zone Management Act: Decision
and Findings in the Consistency Appeal of <party name>, from an objection by <state or
relevant state agency’s name> (Sec’y of Commerce <date>). If these decisions are not
published in an official reporter; indicate the source where the decision is located.
Other NOAA Decisions: For decisions of administrative law judges in civil administrative law
cases, cite to the Ocean Resources and Wildlife Reporter (O.R.W.); else cite to an appropriate
secondary source.
Decisions of the Administrator for Appeals (NOAA App.) should so specify.

Page 71

The Indigo Book
Administrative Materials

Citation

Department of Commerce, Patent and Trademark Office (USPTO)
Decisions: For decisions of the Commissioner of Patents, cite to Decisions of the Commissioner of
Patents (Dec. Comm’r Pat.) following Rule 19, except that if the party name includes a procedural
phrase, it should be included.
For decisions by the Board of Patent Appeals and Interferences (B.P.A.I.), cite as: <party name>,
No. <docket number>, <citation to secondary source if available> (B.P.A.I. <date>).
For decisions of the Trademark Trial and Appeal Board (T.TA.B.), cite as: <case name>,
<citation to secondary source> (T.T.A.B. <year>).
Patents:
If relevant, cite the patent number and the date the patent was filed.
U.S. Patent No. 8,112,504 B2 (filed Mar. 4, 2009)
The patent name and/or issuing date may be included if relevant.
System for disseminating media content representing episodes in a serialized sequence,
U.S. Patent No. 8,112,504 B2 (filed Mar. 4, 2009) (issued Feb. 7, 2012)
For citations to a specific field of the title page, include the field code in brackets:
U.S. Patent No. 8,112,504 B2, at [75] (filed Mar. 4, 2009)
For citations to a specific portion of patent text, a patent figure, or an item within a figure:
U.S. Patent No. 8,112,504 B2, fig. 1, item 141 (filed Mar. 4, 2009)
Short form patent ctiations include an apostrophe followed by the last three digits of the patent
number:
’504 Patent.
Trademarks:
For registered trademarks, cite as <TRADEMARK NAME>, Registration No. <registration number>.
THE BLUEBOOK A UNIFORM SYSTEM OF CITATION, Registration No. 3,886,986.
For trademarks that have been filed, but not approved, cite as U.S. Trademark Application Serial
No. <Serial Number> (filed <date>).
U.S. Trademark Application Serial No. 86,680,743 (filed Jul. 1, 2015).
Official Gazette of the United States Patent Office (1872–1971)

Off. Gaz. Pat. Office

Official Gazette of the United States Patent and Trademark
Office (1975–2002)

Off. Gaz. Pat. & Trademark
Office

Trademark Manual of Examining Procedure

TMEP (5th ed. Sept. 2007)

Manual of Patent Examining Procedure

MPEP (8th ed. Rev. 7, Sept.
2008)

Department of Education
Reports: Cite Institution of Education Sciences reports as Institution of Education Sciences, <title>
<page> (<date>).

Page 72

The Indigo Book
Administrative Materials

Citation

Institute of Education Sciences, National Board for Education Sciences Annual Report 12
(2014).
Reports: Cite federal student aid proceedings as <case name>, U.S. Dep’t of Educ., No. <docket
number> (<date>).
Lincoln Univ., U.S. Dep't of Educ., No. 13-68-SF (Mar. 16, 2015).
Department of Homeland Security, Bureau of Customs and Border Protection
The two official reporters of the Bureau of Customs and Border Protection and its predecessors
are the Administrative Decisions Under Immigration and Nationality Laws (I. & N. Dec.) and the
Customs Bulletin and Decisions (Cust. B. & Dec).
Department of Justice
Advisory Opinions: For published, formal advisory opinions, cite in the same manner as
adjudications. Cite opinions from the Attorney General as Opinions of the Attorneys General (Op.
Att’y Gen.).
Cite opinions from the Office of Legal Counsel as Opinions of the Office of Legal Counsel of the
Department of Justice (Op. O.L.C.).
Authority of Sec’y of Treasury to Compromise Final Judgments, 36 U.S. Op. Att’ Gen. 40
(1929)
Diversion of Water From Niagara River, 30 Op. Att'y Gen. 217 (1913).
U.S. Assistance to Countries That Shoot Down Civil Aircraft Involved in Drug Trafficking,
18 Op. O.L.C. 148, 165 (1994).
Cite precedent decisions of the Board of Immigration Appeals (BIA) to Administrative Decisions
Under Immigration and Nationality Laws (I. & N. Dec.) as published by the Department of Justice
Executive Office for Immigration Review (EOIR).
Department of Labor
Decisions in Petition for Modification Cases Under Section 101(c) of the Mine Act, 30 U.S.C. §
811(c): Cite as <description of decision>, <case name>, Docket No. <docket number> (Dep’t of
Labor <date>).
Note that these decisions have not been reported in any official reporter or service.
Decisions in Enforcement Actions Brought by the Office of Federal Contract Compliance
Programs: Cite as <case name>, <docket number>, <description of decision> (Dep’t of Labor
<date>).
Note that these decisions have not been reported in any official reporter or service.
OFCCP v. Bank of Am., 97-OFC-16, Secretary's Decision and Order of Remand (Dep't of
Labor Mar. 31, 2003).
Decisions by the Benefits Review Board: Cite to a service.
Jones v. I.T.O. Corp. of Baltimore, 9 Ben. Rev. Bd. Serv. (MB) 583, 585 (1979).
Department of the Interior
Cite agency decisions to Interior Decisions (Interior Dec.) or Interior and General Land Office Cases
Relating to Public Lands (Pub. Lands Dec.). Where a board within the agency issues the opinion,
note the board in the same parenthetical as the date, using these abbreviations:

Page 73

The Indigo Book
Administrative Materials

Citation

Interior Board of Land Appeals

IBLA

Interior Board of Indian Appeals

DBIA

Interior Board of Contract Appeals

IBCA

Shell Offshore, Inc., 94 Interior Dec. 69 (IBLA 1987).
Department of State
Reports: For reports of the Bureau of Democracy, Human Rights, and Labor, cite as: U.S. Dep’t
of State, Bureau of Democracy, H.R. and Lab., <title> <page> (<date>).
U.S. Dep't of State, Bureau of Democracy, H.R. and Lab., International Religious Freedom
Report 14 (2014).
Department of the Treasury
Regulations: For Department of Treasury regulations, cite as <Treas. Reg.>, despite the fact
that they are published under Title 26 of the C.F.R.
For unamended regulations, cite the year:
Treas. Reg. § 1.41-2 (1989).
Indicate if the regulation is a temnporary regulation by beginning the citation with Temp:
Temp. Treas. Reg. § 5e.274-8 (1982).
For specific questions and answers, cite as:
Treas. Reg. § 1.72-16(a), Q&A (3)(a) (1963).
If any subsection of the cited section has been amended or appears in substantially different
versions, give the year of the most recent amendment. Follow this rule even if the particular
subsection you are citing has never been amended.
Treas. Reg. § 1.41-2 (as amended in 2001).
Indicate when the source of the amendment is relevant.
Treas. Reg. § 1.41-2 (as amended by T.D. 8930, 65 FR 287).
For proposed Treasury regulations to the Federal Register, cite in the following manner:
Prop. Treas. Reg. § 1.704-1, 48 Fed. Reg. 9871, 9872 (Mar. 9, 1983).
Treasury Determinations: Cite Revenue Rulings, Revenue Procedures, and Treasury Decisions
to the Cumulative Bulletin (C.B.) or its advance sheet, the Internal Revenue Bulletin (I.R.B.), or to
Treasury Decisions Under Internal Revenue Laws (Treas. Dec. Int. Rev.), in that order of preference.
The numbering of the Cumulative Bulletin is as follows:
1. By volume number from 1919 to 1921.
2. By volume number and part number from 1921 to 1936.
3. By year and part number from 1937 to date.
The abbreviations used are explained in the introductory pages of each volume of the Cumulative
Bulletin.

Page 74

The Indigo Book
Administrative Materials

Citation

Private Letter Rulings: Cite by number and the date issued, if available.
Technical Advice Memoranda: Cite by number and the date issued, if available.
General Counsel Memoranda: Cite by number and the date on which the memorandum was
approved.
Other Treasury Determinations: For all other Treasury materials, cite to the Cumulative Bulletin,
Internal Revenue Bulletin, or Internal Revenue Manual (IRM).
Delegation Orders (Deleg. Order)
Treasury Orders (Treas. Order)
Treasury Directives (Treas. Dir.)
Notices, Announcements, and News Releases
Otherwise cite by number and date issued.
Cases: For the Tax Court and Board of Tax Appeals, cite as those of a court, not of an agency.
Acquiescence: The following may be indicated in the case citation if the Commissioner of the
Internal Revenue Service has published an acquiescence (acq.), acquiescence in result only (acq. In
result), or nonacquiescence (nonacq.) in a decision of the Tax Court or Board of Tax Appeals.
Action on Decision: To cite an action on decision (action on dec) as subsequent history, include its
identifying number, if any, and its full date.
Environmental Protection Agency (EPA)
Decisions: For Environmental Administrative Decisions (E.A.D.) indicate the decision maker—either
the Environmental Appeals Board (EAB) or an administrative law judge—if the source does not
make it obvious.
Donald Cutler, 11 E.A.D. 622, 623 (EAB 2004).
Equal Employment Opportunity Commission (EEOC)
Decisions: For EEOC decisions that do not have readily identifiable titles, cite using the decision
number in place of the title. Otherwise cite per Rule 19.
Budnik v. Chertoff, EEOC DOC 0520070154 (2006).
For EEOC Federal Sector decisions that have party names, cite in accordance with Rule 11.2.
Executive Office of the President
Executive Orders, Presidential Proclamations, and Reorganization Plans: Cite by page number
to 3 C.F.R. However, since all executive orders are not reprinted in successive years of the C.F.R.,
cite to the original year, rather than the most recent edition of the C.F.R.
Where relevant, include a parallel citation to the U.S.C.
Exec. Order 13,136, 3 C.F.R. 216 (Sep. 3, 1999).
If the material is not in the C.F.R., cite to the Federal Register.
Exec. Order 12,900, 59 FR 9061 (Feb. 22, 1994).
A parallel citation to the Statutes at Large may also be given.

Page 75

The Indigo Book
Administrative Materials

Citation

Other Presidential Papers: Cite to Public Papers of the Presidents (Papers) if found there. If not
recorded in the Public Papers, cite the Weekly Compilation of Presidential Documents (Weekly Comp.
Pres. Doc.), published from 1965 to January 29, 2009, the Daily Compilation of Presidential
Documents (Daily Comp. Pres. Doc.), published from January 29, 2009 to date, or the U.S. Code
Congressional and Administrative News (U.S.C.C.A.N.).
Budgets: Use the structure of book citations for governmental budgets.
Office of Mgmt. & Budget, Exec. Office of the President, Budget of the United States
Government, Fiscal Year 2014 (2013).
Federal Aviation Administration (FAA)
Decisions: For decisions of administrative law judges in civil penalty enforcement matters
adjudicated under 14 C.F.R. Part 13, Section 13.16 and subpart G, cite per Rule 12.4.2 as slip
opinions.
For Decisions of the Administrator or his delegate, cite using an order number, not a docket
number.
For Decisions of the Office of Dispute Resolution for Acquisition (ODRA) adjudicated under 14
C.F.R. Part 17, the citation should incorporate the type of dispute.
For other FAA decisions and orders, the citation should indicate the nature of the decision,
followed by the date.
Federal Express Corporation, FAA Order No. 2002-20, 2002 WL 31777976 (F.A.A.).
Envirosolve, LLC, FAA Order No. 2006-2, 2006 WL 465371 (Feb. 7, 2006).
Aerocomp, Inc., FAA Order No. 2006-1, Order Dismissing Appeal ( Jan. 12, 2006).
Federal Communications Commission (FCC)
Cite to the Federal Communications Commission Reports (F.C.C., F.C.C.2d), published 1934-1986, or
the Federal Communications Commission Record (FCC Rcd.), published since 1986.
Protecting and Promoting the Open Internet, GN Docket No. 14-28, Notice of Proposed
Rulemaking, 29 FCC Rcd 5561 (2014).
Federal Energy Regulatory Commission (FERC)
Cite decisions to the Federal Energy Guidelines: FERC Reports (FERC).
Filing of Privileged Materials and Answers to Motions, Order No. 769, 141 FERC ¶ 61,049
(2012).
Federal Labor Relations Authority (FLRA)
Cite decisions to the Decisions of the Federal Labor Relations Authority (F.L.R.A.).
Federal Mine Safety and Health Review Commission (FMSHRC)
Cite decisions to the Federal Mine Safety and Health Review Commission Decisions (FMSHRC).
Federal Reserve System
Enforcement Actions: Cite written agreements resulting from enforcement actions as: Written
Agreement between <private bank name> and <Federal Reserve Bank name>, Docket no.
<docket number> (<date>).

Page 76

The Indigo Book
Administrative Materials

Citation

Written Agreement Between Allied First Bancorp, Inc. and Federal Reserve Bank of
Chicago, Docket No. 14-006-WA/RB-HC (2014).
Federal Trade Commission (FTC)
Cite decisions to the Federal Trade Commission (F.T.C.).
Government Accountability Office (GAO)
Bid Protest Decisions: Cite to Decisions of the Comptroller General of the United States (Comp. Gen.).
Space Communications Co., 66 Comp. Gen. 2 (1987).
For unpublished decisions to a readily accessible source, cite as: <protesting party>, <docket
number>, <volume number or year> <source> <location within source volume or year>
(Comp. Gen. <date>).
Do not indicate the publisher when citing these cases to the Comptroller General’s Procurement
Decision, published by West.
HP Enterprise Services, LLC, B-405692, 2012 CPD ¶ 13 (Comp. Gen. Dec. 14, 2011).
Phoenix Environmental Design, Inc., B-412503, 2016 WL 873296 (Comp. Gen. Mar. 7,
2016).
Insert “et al.” after the docket number where a decision resolves multiple bid protests, each
having its own docket number.
IAP-Hill, LLC, B-406289 et al, 2012 CPD ¶ 151 (Comp. Gen. Apr. 4, 2012).
International Trade Commission (USITC)
Trade Remedy Investigations: Cite as: <investigation name>, Inv. No. <number>, USITC Pub.
<number> (<date>) (<status>).
Indicate where a single decision contains multiple investigation numbers.
Trade and Investment Polices in India, 2014–2015, Inv. No. 332-550, USITC Pub. 4566 (Sep.
2015).
The Year in Trade 2014: Operation of the Trade Agreements Program, USITC Pub. 4543
( July 2015).
Polyvinyl Alcohol from China, Japan, and Taiwan, Inv. Nos. 701-TA-309, 731-TA-528,
731-TA-529, USITC Pub. 4067 (Mar. 27, 2009) (Review).
Merit Systems Protection Board (MSPB)
Cite decisions to the Decisions of the United States Merit Systems Protection Board (M.S.P.B.).
National Labor Relations Board (NLRB)
Cite decisions and orders to the Decisions and Orders of the National Labor Relations Board
(N.L.R.B.).
National Mediation Board (NMB)
Cite decisions to the Decisions of the National Mediation Board (N.M.B.).
National Transportation Safety Board (NTSB)
Cite decisions to the National Transportation Safety Board Decisions (N.T.S.B.), published from
1967-1977.

Page 77

The Indigo Book
Administrative Materials

Citation

Nuclear Regulatory Commission (NRC)
For decisions of the Nuclear Regulatory Commission, cite to the Nuclear Regulatory Commission
Issuances (N.R.C.).
For decisions of its predecessor, the Atomic Energy Commission (1956–1975), cite to the Atomic
Energy Commission Reports (A.E.C.).
Occupational Safety and Health Review Commission (OSHRC)
Decisions: For commission decisions reported in a service, cite as: <party name>, <service
volume number> <publisher> <service, abbreviated as below> <page/paragraph number>
(No. <docket number>, <year>).
US Pagoda, Inc., CCH OSHD ¶ 33123 (No. 10-2035, 2011).
At the end of a citation, indicate parenthetically when an administrative law judge issued the
decision, rather than the commission.
Miller Construction Co., 24 BNA OSHC 1817 (No. 13-0323, 2013) (ALJ).
The abbreviations OSHRC uses for services reporting its decisions vary from those in Table T4
as follows:
Occupational Safety & Health Cases (BNA)

OSHC

Occupational Safety & Health Decisions

OSHD

A decision that is not cited in any service or database may be cited as a slip opinion using Rule
12.4.2(b).
Prime Roofing Corp., No. 07-1409 (OSHRC Feb. 5, 2008).
Securities and Exchange Commission (SEC)
Interpretive Letters, No-Action Letters, and Exemptive Letters: Cite a service or an electronic
database (Rule 12.4.1). In the citation, include the correspondent’s full name and the date that the
letter became publicly available.
Poplogix LLC, SEC No-Action Letter, 2010 WL 4472794 (Nov. 5, 2010).
MP Environmental Funding LLC, SEC Interprative Letter, 2007 WL 2838964 (Sep. 19,
2007)
Releases: Cite the Federal Register, SEC Docket, or a service (Rule 19). Releases that have subjectmatter title may be presented in a short form. Make sure to include the act under which the
release was issued, the release number, and the date.
SEC Whistleblower Rules, Exchange Act Release No. 75592, 80 Fed. Reg 47829 (Aug. 10,
2015).
If the release is an adjudication, abbreviate the parties’ names according to Rule 11.
Midas Securities, LLC., Exchange Act Release No. 66200, 102 SEC Docket 3123, 102 SEC
Docket 3137 ( Jan. 20, 2012).
If the adjudication occurred before an administrative law judge, indicate this fact in the date
parenthetical.
If a particular release is issued under the Securities Act, the Exchange Act, or the Investment
Company Act, a parallel citation should be given in that order.

Page 78

The Indigo Book
Administrative Materials

Citation

Staff Interpretations: Cite SEC Staff Accounting Bulletins, Staff Legal Bulletins, and Telephone
Interpretations as follows:
SEC Staff Accounting Bulletin No. 99, 64 Fed. Reg. 45150 (Aug. 19, 1999).
SEC Filings: For annual reports, proxy statements, and other company filings required under
federal securities laws, provide the name of the company (abbreviated according to Rule 15.1),
the title as given in the document, the form type in parentheses, the page number if applicable,
and the full date of filing with the SEC.
Apple Inc., Annual Report (Form 10-K), (Oct. 28, 2015).
If citing annual reports, proxy statements, or other documents in a form other than that filed
with the SEC, treat as books under Rule 15.
Facebook, Inc., 2014 Annual Report (2014).
Small Business Administration (SBA)
Decisions: Cite decisions as: <party name>, SBA No. <docket number> (<date>).
OxyHeal Medical Systems, Inc., SBA No. SIZ-5707 ( Jan. 19 2016).
The docket number indicates the type of decision:
Small disadvantaged business

SDBA

Size determination

SIZ

Service disabled veteran owned business

VET

Business development program

BDP

North American Industry Classification System

NAICS

Social Security Administration (SSA)
Rulings and Acquiescence Rulings: For Social Security Rulings, cite as SSR; for Social Security
Acquiescence Rulings, cite as SSAR.
Cite to the Social Security Rulings, Cumulative Edition (S.S.R. Cum. Ed.). If not published there, cite
to another official source, such as the Code of Federal Regulations or the Federal Register. Otherwise,
cite a commercial database or other source.
SSR 62-2, 1960-1974 Soc. Sec. Rep. Serv. 69 ( Jan. 1, 1962).
Surface Transportation Board (STB)
For materials from the Surface Transportation Board, cite to the Surface Transportation Board
Reporter (S.T.B.). For materials from its predecessor, cite to the Interstate Commerce
Commission (ICC), to the Interstate Commerce Commission Reporter (I.C.C., I.C.C. 2d).
The official date for unpublished decisions is the date on which the decision was served on the
parties or otherwise filed by the STB (or ICC). Do not cite the date of the decision.

Page 79

The Indigo Book

T3. U.S. States and Other Jurisdictions
Category

Dates

Abbreviation

Alabama
Supreme Court (Ala.): Cite to So., So. 2d, or So. 3d.
Southern Reporter

1886–date

So., So. 2d, So. 3d

Alabama Reports

1840–1976

Ala.

Porter

1834–1839

Port.

Stewart and Porter

1831–1834

Stew. & P.

Stewart

1827–1831

Stew.

Minor

1820–1826

Minor

Court of Civil Appeals (Ala. Civ. App.) and Court of Criminal Appeals (Ala. Crim. App.), before 1969
Court of Appeals (Ala. Ct. App.): Cite to So., So. 2d, or So. 3d.
Southern Reporter

1911–date

So., So. 2d, So. 3d

Alabama Appellate
Courts Reports

1911–1974

Ala. App.

Statutory compilations: Cite to Ala. Code (published by West).
Code of Alabama,
1975 (West)

Ala. Code § x-x-x (<year>)

Michie’s Alabama
Code, 1975
(LexisNexis)

Ala. Code § x-x-x (LexisNexis <year>)

Session laws: Cite to Ala. Laws.
Alabama Laws

<year> Ala. Laws <page no.>

West’s Alabama
Legislative Service

<year> Ala. Legis. Serv. <page no.> (West)

Michie’s Alabama
Code <year>
Advance
Legislative Service
(LexisNexis)

<year>-<pamph. no.> Ala. Adv. Legis. Serv. <page no.> (LexisNexis)

Administrative compilation
Alabama
Administrative
Code

Ala. Admin. Code r. x-x-x.x (<year>)

Administrative register
Alabama
Administrative
Monthly

<vol. no.> Ala. Admin. Monthly <page no.> (<month day, year>)

Alaska
Supreme Court (Alaska): Cite to P.2d or P.3d.

Page 80

The Indigo Book
Category

Dates

Abbreviation

Pacific Reporter

1960–date

P.2d, P.3d

Court of Appeals (Alaska Ct. App.): Cite to P.2d or P.3d.
Pacific Reporter

1980–date

P.2d, P.3d

District Courts of Alaska (D. Alaska): These courts had local jurisdiction from 1884 to 1959. Cite to F.
Supp., F., or F.2d; else, cite to Alaska or Alaska Fed., in that order of preference.
Federal
Supplement

1946–1959

F. Supp.

Federal Reporter

1886–1932

F., F.2d

Alaska Reports

1887–1958

Alaska

Alaska Federal
Reports

1869–1937

Alaska Fed.

United States District Courts for California and Oregon, and District Courts of Washington (D. Cal.,
D. Or., D. Wash.): These courts had local jurisdiction in Alaska until 1884. Cite to F. or F. Cas.
Federal Reporter

1880–1884

F.

Federal Cases

1867–1880

F. Cas.

Alaska Federal
Reports

1869–1937

Alaska Fed.

Statutory compilations: Cite to Alaska Stat.
Alaska Statutes
(LexisNexis)

Alaska Stat. § x.x.x (<year>)

West’s Alaska
Statutes Annotated

Alaska Stat. Ann. § x.x.x (West <year>)

Session laws: Cite to Alaska Sess. Laws.
Session Laws of
Alaska

<year> Alaska Sess. Laws <page no.>

Alaska Statutes
<year> Advance
Legislative Service

<year>-<pamph. no.> Alaska Adv. Legis. Serv. <page no.>
(LexisNexis)

West’s Alaska
Legislative Service

<year> Alaska Legis. Serv. <page no.> (West)

Administrative compilation
Alaska
Administrative
Code (LexisNexis)

Alaska Admin. Code tit. x, § x.x (<year>)

Arizona
Supreme Court (Ariz.): Cite to P., P.2d, or P.3d.
Pacific Reporter

1883–date

P., P.2d, P.3d

Arizona Reports

1866–date

Ariz.

Court of Appeals (Ariz. Ct. App.): Cite to P.2d or P.3d.

Page 81

The Indigo Book
Category

Dates

Abbreviation

Pacific Reporter

1965–date

P.2d, P.3d

Arizona Reports

1976–date

Ariz.

Arizona Appeals
Reports

1965–1977

Ariz. App.

Tax Court (Ariz. Tax Ct.): Cite to P.2d or P.3d.
Pacific Reporter

1988–date

P.2d, P.3d

Statutory compilations: Cite to Ariz. Rev. Stat. Ann..
Arizona Revised
Statutes Annotated
(West)

Ariz. Rev. Stat. Ann. § x-x (<year>)

Arizona Revised
Statutes
(LexisNexis)

Ariz. Rev. Stat. § x-x (LexisNexis <year>)

Session laws: Cite to Ariz. Sess. Laws.
Session Laws,
Arizona

<year> Ariz. Sess. Laws <page no.>

Arizona Legislative
Service (West)

<year> Ariz. Legis. Serv. <page no.> (West)

Administrative compilation
Arizona
Administrative
Code

Ariz. Admin. Code § x-x-x (<year>)

Administrative register
<vol. no.> Ariz. Admin. Reg. <page no.> (<month day, year>)

Arizona
Administrative
Register
Arkansas

Public domain citation format: Arkansas has adopted a public domain citation format for cases after
February 13, 2009. For additional instruction, consult Arkansas Supreme Court Rule 5-2. The format
is:
• Smith v. Hickman, 2009 Ark. 12, at 1, 273 S.W.3d 340, 343.
• Doe v. State, 2009 Ark. App. 318, at 7, 2009 WL 240613, at *8.
Supreme Court (Ark.): Cite to S.W., S.W.2d, or S.W.3d.
South Western
Reporter

1886–date

S.W., S.W.2d, or S.W.3d

Arkansas Reports

1837–2009

Ark.

Court of Appeals (Ark. Ct. App.): Cite to S.W.2d or S.W.3d.
South Western
Reporter

1979–date

S.W.2d, S.W.3d

Page 82

The Indigo Book
Category

Dates

Abbreviation

Arkansas Appellate
Reports

1981–2009

Ark. App.

Arkansas Reports

1979–1981

Ark.

Statutory compilations: Cite to Ark. Code Ann. (published by LexisNexis).
Arkansas Code of
1987 Annotated
(LexisNexis)

Ark. Code Ann. § x-x-x (<year>)

West's Arkansas
Code Annotated

Ark. Code Ann. § x-x-x (West <year>)

Session laws: Cite to Ark. Acts.
Acts of Arkansas
(West)

<year> Ark. Acts <page no.>

Arkansas Code of
1987 Annotated
<year> Advance
Legislative Service
(LexisNexis)

<year>-<pamph. no.> Ark. Adv. Legis. Serv. <page no.>
(LexisNexis)

West's Arkansas
Legislative Service

<year> Ark. Legis. Serv. <page no.> (West)

Administrative compilation
x-x-x Ark. Code R. § x (LexisNexis <year>)

Code of Arkansas
Rules (LexisNexis)

Administrative registers: Cite to Ark. Reg..
Arkansas Register

<vol. no.> Ark. Reg. <page no.> (<month year>)

Arkansas
Government
Register

<iss. no.> Ark. Gov’t Reg. <page no.> (LexisNexis <month year>)

California
Supreme Court (Cal.): Cite to P., P.2d, or P.3d.
Pacific Reporter

1883–date

P., P.2d, P.3d

California Reports

1850–date

Cal., Cal. 2d, Cal. 3d, Cal. 4th

West’s California
Reporter

1959–date

Cal. Rptr., Cal. Rptr. 2d, Cal. Rptr. 3d

California
Unreported Cases

1855–1910

Cal. Unrep.

Court of Appeal (Cal. Ct. App.), previously District Court of Appeal (Cal. Dist. Ct. App.): Cite to P. or
P.2d (before 1960) or Cal. Rptr., Cal. Rptr. 2d (after 1959), or Cal. Rptr. 3d.
West’s California
Reporter

1959–date

Cal. Rptr., Cal. Rptr. 2d, Cal. Rptr. 3d

Pacific Reporter

1905–1959

P., P.2d

California
Appellate Reports

1905–date

Cal. App., Cal. App. 2d, Cal. App. 3d, Cal. App. 4th

Page 83

The Indigo Book
Category

Dates

Abbreviation

Appellate Divisions of the Superior Court (Cal. App. Dep’t Super. Ct.): Cite to P. or P.2d (before 1960)
or to Cal. Rptr., Cal. Rptr. 2d (after 1959), or Cal. Rptr. 3d.
West’s California
Reporter

1959–date

Cal. Rptr., Cal. Rptr. 2d, Cal. Rptr. 3d

Pacific Reporter

1929–1959

P., P.2d

California
Appellate Reports
Supplement
(bound with Cal.
App.)

1929–date

Cal. App. Supp., Cal. App. 2d Supp., Cal. App. 3d Supp., Cal. App.
4th Supp.

Statutory compilations: Cite to either the West or the Deering subject-matter code.
West’s Annotated
California Codes

Cal. <Subject> Code § x (West <year>)

Deering’s
California Codes,
Annotated
(LexisNexis)

Cal. <Subject> Code § x (Deering <year>)

Agricultural (renamed
“Food and Agricultural” in
1972)

Agric.

Business and Professions

Bus. & Prof.

Civil

Civ.

Civil Procedure

Civ. Proc.

Commercial

Com.

Corporations

Corp.

Education

Educ.

Elections

Elec.

Evidence

Evid.

Family

Fam.

Financial

Fin.

Fish and Game

Fish & Game

Food and Agricultural
(formerly “Agricultural”)

Food & Agric.

Government

Gov’t

Harbors and Navigation

Harb. & Nav.

Health and Safety

Health & Safety

Insurance

Ins.

Labor

Lab.

Military and Veterans

Mil. & Vet.

Penal

Penal

Page 84

The Indigo Book
Category

Dates

Abbreviation

Probate

Prob.

Public Contract

Pub. Cont.

Public Resources

Pub. Res.

Public Utilities

Pub. Util.

Revenue and Taxation

Rev. & Tax.

Streets and Highways

Sts. & High.

Unemployment Insurance

Unemp. Ins.

Vehicle

Veh.

Water

Water

Welfare and Institutions

Welf. & Inst.

Session laws: Cite to Cal. Stat..
Statutes of
California

<year> Cal. Stat. <page no.>

West’s California
Legislative Service

<year> Cal. Legis. Serv. <page no.> (West)

Deering’s
California Advance
Legislative Service
(LexisNexis)

<year>-<pamph. no.> Cal. Adv. Legis. Serv. <page no.>
(LexisNexis)

Administrative compilation
California Code of
Regulations (West)

Cal. Code Regs. tit. x, § x (<year>)

Administrative register
<iss. no.> Cal. Regulatory Notice Reg. <page no.> (<month day,
year>)

California
Regulatory Notice
Register
Colorado

Public domain citation format: Colorado has adopted a public domain citation format for cases after
January 3, 2012. For additional information, consult Rules of the Supreme Court of Colorado, Chief
Justice Directive 12-01. The format is:
• Smith v. Jones, 2012 CO 22.
• Smith v. Jones, 2012 CO 22, ¶¶ 13–14.
• Jones v. Smith, 2012 COA 35.
Supreme Court (Colo.): Cite to P., P.2d, or P.3d, if found there; else, cite to Colo., if found there, or to
Colo. Law. or Brief Times Rptr.
Pacific Reporter

1883–date

P., P.2d, P.3d

Colorado Reports

1864–1980

Colo.

Colorado Lawyer

1972–date

Colo. Law.

Page 85

The Indigo Book
Category

Dates

Abbreviation

Brief Times
Reporter

1977–1996

Brief Times Rptr.

Colorado Journal

1996–2002 Colo. J.

Law Week
Colorado

2002–date

L. Week Colo.

Court of Appeals (Colo. App.): Cite to P., P.2d, or P.3d, if found there; else, cite to Colo. App., if found
there, or else to one of the other reporters listed below.
Pacific Reporter

1970–date

P.2d, P.3d

1912–1915

P.

1891–1905

P.

1891–1905

Colo. App.

1912–1915

Colo. App.

1970–1980

Colo. App.

Colorado Lawyer

1972–date

Colo. Law.

Brief Times
Reporter

1977–1996

Brief Times Rptr.

Colorado Journal

1996–2002 Colo. J.

Law Week
Colorado

2002–date

Colorado Court of
Appeals Reports

L. Week Colo.

Statutory compilations: Cite to Colo. Rev. Stat..
Colorado Revised
Statutes
(LexisNexis)

Colo. Rev. Stat. § x-x-x (<year>)

West’s Colorado
Revised Statutes
Annotated

Colo. Rev. Stat. Ann. § x-x-x (West <year>)

Session laws: Cite to Colo. Sess. Laws.
Session Laws of
Colorado
(LexisNexis)

<year> Colo. Sess. Laws <page no.>

Colorado
Legislative Service
(West)

<year> Colo. Legis. Serv. <page no.> (West)

Administrative compilations: Cite to Colo. Code Regs..
Colorado Code of
Regulations

Colo. Code Regs. § x-x (<year>)

Code of Colorado
Regulations
(LexisNexis)

<vol. no.> Colo. Code Regs. § x-x (LexisNexis <year>)

Administrative register

Page 86

The Indigo Book
Category

Dates

Abbreviation
<iss. no.> Colo. Reg. <page no.> (<month year>)

Colorado Register
Connecticut

Supreme Court (Conn.), previously Supreme Court of Errors (Conn.): Cite to A., A.2d, or A.3d.
Atlantic Reporter

1885–date

A., A.2d, A.3d

Connecticut
Reports

1814–date

Conn.

Day

1802–1813

Day

Root

1789–1798

Root

Kirby

1785–1789

Kirby

Appellate Court (Conn. App. Ct.): Cite to A.2d or A.3d.
Atlantic Reporter

1983–date

A.2d, A.3d

Connecticut
Appellate Reports

1983–date

Conn. App.

Superior Court (Conn. Super. Ct.) and Court of Common Pleas (Conn. C.P.): Cite to A.2d or A.3d, if
found there; else, cite to Conn. Supp., if found there, or else to one of the other reporters listed below.
Atlantic Reporter

1954–date

A.2d, A.3d

Connecticut
Supplement

1935–date

Conn. Supp.

Connecticut Law
Reporter

1990–date

Conn. L. Rptr.

Connecticut
Superior Court
Reports

1986–1994

Conn. Super. Ct.

Circuit Court (Conn. Cir. Ct.): Cite to A.2d or A.3d.
Atlantic Reporter

1961–1974

A.2d, A.3d

Connecticut
Circuit Court
Reports

1961–1974

Conn. Cir. Ct.

Statutory compilations: Cite to Conn. Gen. Stat..
General Statutes of
Connecticut

Conn. Gen. Stat. § x-x (<year>)

Connecticut
General Statutes
Annotated (West)

Conn. Gen. Stat. Ann. § x-x (West <year>)

Session laws: Cite to Conn. Acts, Conn. Pub. Acts, or Conn. Spec. Acts.
Connecticut Public
& Special Acts

1972–date

<year> Conn. Acts <page no.> ([Reg. or Spec.] Sess.)

Connecticut Public
Acts

1650–1971

<year> Conn. Pub. Acts <page no.>

Page 87

The Indigo Book
Category

Dates

Abbreviation

Connecticut
1789–1971
Special Acts
(Resolves & Private
Laws, Private &
Special Laws,
Special Laws,
Resolves & Private
Acts, Resolutions &
Private Acts,
Private Acts &
Resolutions, and
Special Acts &
Resolutions)

<year> Conn. Spec. Acts <page no.>

Connecticut
Legislative Service
(West)

<year> Conn. Legis. Serv. <page no.> (West)

Administrative compilation
Regulations of
Connecticut State
Agencies

Conn. Agencies Regs. § x-x-x (<year>)

Administrative registers: Cite to Conn. L.J..
Connecticut Law
Journal

<vol. no.> Conn. L.J. <page no.> (<month day, year>)

Connecticut
Government
Register
(LexisNexis)

<iss. no.> Conn. Gov’t Reg. <page no.> (LexisNexis <month
year>)

Delaware
Supreme Court (Del.), previously Court of Errors and Appeals (Del.): Cite to A., A.2d, or A.3d.
Atlantic Reporter

1886–date

A., A.2d, A.3d

31 Del. to 59 Del.

1919–1966

Del.

Boyce

1909–1920

e.g., 24 Del. (1 Boyce)

Pennewill

1897–1909

e.g., 17 Del. (1 Penne.)

Marvel

1893–1897

e.g., 15 Del. (1 Marv.)

Houston

1855–1893

e.g., 6 Del. (1 Houst.)

Harrington

1832–1855

e.g., 1 Del. (1 Harr.)

Delaware Cases

1792–1830

Del. Cas.

Delaware Reports

Court of Chancery (Del. Ch.): Cite to A., A.2d, or A.3d.
Atlantic Reporter

1886–date

A., A.2d, A.3d

Delaware
Chancery Reports

1814–1968

Del. Ch.

Delaware Cases

1792–1830

Del. Cas.

Page 88

The Indigo Book
Category

Dates

Abbreviation

Superior Court (Del. Super. Ct.), previously Superior Court and Orphans’ Court (Del. Super. Ct. &
Orphans’ Ct.): Cite to A.2d or A.3d, if found there; else, cite to one of the official reporters listed under
Supreme Court (Del.).
Atlantic Reporter

1951–date

A.2d, A.3d

Family Court (Del. Fam. Ct.): Cite to A.2d or A.3d.
Atlantic Reporter

1977–date

A.2d, A.3d

Statutory compilations: Cite to Del. Code Ann..
Delaware Code
Annotated
(LexisNexis)

Del. Code Ann. tit. x, § x (<year>)

West’s Delaware
Code Annotated

Del. Code Ann. tit. x, § x (West <year>)

Session laws: Cite to Del. Laws.
Laws of Delaware

<vol. no.> Del. Laws <page no.> (<year>)

Delaware Code
Annotated <year>
Advance
Legislative Service
(LexisNexis)

<year>-<pamph. no.> Del. Code. Ann. Adv. Legis. Serv. <page no.>
(LexisNexis)

West’s Delaware
Legislative Service

<year> Del. Legis. Serv. <page no.> (West)

Administrative compilations: Cite to Del. Admin. Code.
Delaware
Administrative
Code

x-x-x Del. Admin. Code § x (<year>)

Code of Delaware
Regulations
(LexisNexis)

x-x-x Del. Code Regs. § x (LexisNexis <year>)

Administrative registers: Cite to Del. Reg. Regs..
Delaware Register
of Regulations

<vol. no.> Del. Reg. Regs. <page no.> (<month day, year>)

Delaware
Government
Register
(LexisNexis)

<iss. no.> Del Gov’t Reg. <page no.> (LexisNexis <month year>)

District of Columbia
Court of Appeals (D.C.), previously Municipal Court of Appeals (D.C.): Cite to A.2d or A.3d.
Atlantic Reporter

1943–date

A.2d, A.3d

United States Court of Appeals for the District of Columbia Circuit (D.C. Cir.), previously Court of
Appeals of/for the District of Columbia (D.C. Cir.), previously Supreme Court of the District of
Columbia (D.C.): Cite to F., F.2d, or F.3d.
Federal Reporter

1919–date

F., F.2d, F.3d

Page 89

The Indigo Book
Category

Dates

Abbreviation

United States
Court of Appeals
Reports

1941–date

U.S. App. D.C.

Appeal Cases,
District of
Columbia

1893–1941

App. D.C.

District of Columbia Reports
Tucker and
Clephane

1892–1893

21 D.C. (Tuck. & Cl.)

Mackey

1880–1892

<12–20> D.C. (Mackey <1–9>)

MacArthur and
Mackey

1879–1880

11 D.C. (MacArth. & M.)

MacArthur

1873–1879

<8–10> D.C. (MacArth. <1–3>)

District of
Columbia Reports
(reported by
Mackey)

1863–1872

<6–7> D.C.

Hayward &
Hazleton, Circuit
Court (Circuit
Court Reports,
vols. 6–7)

1840–1863

<1–2> Hay. & Haz.

Cranch, Circuit
Court

1801–1840

<1–5> D.C. (Cranch <1–5>)

Superior Court (D.C. Super. Ct.), previously Municipal Court (D.C. Mun. Ct.): Cite to Daily Wash. L.
Rptr.
Daily Washington
Law Reporter

1971–date

Daily Wash. L. Rptr.

Statutory compilations: Cite to D.C. Code.
District of
Columbia Official
Code (LexisNexis)

D.C. Code § x-x (<year>)

West's District of
Columbia Code
Annotated (West)

D.C. Code Ann. § x-x (West <year>)

Session laws: Cite to Stat., D.C. Reg., or D.C. Code Adv. Leg. Serv..
United States
Statutes at Large

<vol. no.> Stat. <page no.> (<year>)

District of
Columbia Register

<vol. no.> D.C. Reg. <page no.> (<month day, year>)

District of
Columbia Official
Code Lexis
Advance
Legislative Service

<year>-<pamph. no.> D.C. Code Adv. Leg. Serv. <page no.>

Page 90

The Indigo Book
Category

Dates

Abbreviation
<year> D.C. Sess. L. Serv. <page no.> (West)

District of
Columbia Session
Law Service West

Municipal regulations: Cite to D.C. Mun. Regs..
Code of D.C.
Municipal
Regulations

D.C. Mun. Regs. tit. x, § x (<year>)

Code of District of
Columbia
Municipal
Regulations
(LexisNexis)

D.C. Code Mun. Regs. tit. x § x (LexisNexis <year>)

Administrative register
<vol. no.> D.C. Reg. <page no.> (<month day, year>)

District of
Columbia Register
Florida

Supreme Court (Fla.): Cite to So., So. 2d, or So. 3d.
Southern Reporter

1886–date

So., So. 2d, So. 3d

Florida Reports

1846–1948

Fla.

Florida Law
Weekly

1978–date

Fla. L. Weekly

District Court of Appeal (Fla. Dist. Ct. App.): Cite to So. 2d or So. 3d.
Southern Reporter

1957–date

So. 2d, So. 3d

Florida Law
Weekly

1978–date

Fla. L. Weekly

Circuit Court (Fla. Cir. Ct.), County Court (e.g., Fla. Orange County Ct.), Public Service Commission
(Fla. P.S.C.), and other lower courts of record: Cite to Fla. Supp. or Fla. Supp. 2d.
Florida
Supplement

1950–1991

Fla. Supp., Fla. Supp. 2d

Florida Law
Weekly
Supplement

1992–date

Fla. L. Weekly Supp.

Statutory compilations: Cite to Fla. Stat..
Florida Statutes

Fla. Stat. § x.x (<year>)

West’s Florida
Statutes Annotated

Fla. Stat. Ann. § x.x (West <year>)

LexisNexis Florida
Statutes Annotated

Fla. Stat. Ann. § x.x (LexisNexis <year>)

Session laws: Cite to Fla. Laws.
Laws of Florida

<year> Fla. Laws <page no.>

Page 91

The Indigo Book
Category

Dates

Abbreviation
<year> Fla. Sess. Law Serv. <page no.> (West)

West’s Florida
Session Law
Service
Administrative compilation
Florida
Administrative
Code Annotated
(LexisNexis)

Fla. Admin. Code Ann. r. x-x.x (<year>)

Administrative register: Cite to Fla. Admin. Reg..
Florida
Administrative
Register

2012–date

<vol. no.> Fla. Admin. Reg. <page no.> (<month day, year>)

Florida
Administrative
Weekly
(LexisNexis)

1996–2012

<vol. no.> Fla. Admin. Weekly <page no.> (<month day, year>)

Georgia
Supreme Court (Ga.): Cite to S.E. or S.E.2d.
South Eastern
Reporter

1887–date

S.E., S.E.2d

Georgia Reports

1846–date

Ga.

Court of Appeals (Ga. Ct. App.): Cite to S.E. or S.E.2d.
South Eastern
Reporter

1907–date

S.E., S.E.2d

Georgia Appeals
Reports

1907–date

Ga. App.

Statutory compilations: Cite to Ga. Code Ann. (published by LexisNexis).
Official Code of
Georgia Annotated
(LexisNexis)

Ga. Code Ann. § x-x-x (<year>)

West’s Code of
Georgia Annotated

Ga. Code Ann. § x-x-x (West <year>)

Session laws: Cite to Ga. Laws.
Georgia Laws

<year> Ga. Laws <page no.>

Georgia <year>
Advance
Legislative Service
(LexisNexis)

<year>-<pamph. no.> Ga. Code Ann. Adv. Legis. Serv. <page no.>
(LexisNexis)

West’s Georgia
Legislative Service

<year> Ga. Code Ann. Adv. Legis. Serv. <page no.> (West)

Administrative compilation
Official
Compilation Rules

Ga. Comp. R. & Regs. x-x-x.x (<year>)

Page 92

The Indigo Book
Category

Dates

Abbreviation

and Regulations of
the State of
Georgia
Administrative register
<iss. no.> Ga. Gov’t Reg. <page no.> (LexisNexis <month year>)

Georgia
Government
Register
(LexisNexis)
Hawaii

Supreme Court (Haw.): Cite to P.2d or P.3d.
Pacific Reporter

1959–date

P.2d, P.3d

West’s Hawaii
Reports (begins
with vol. 76)

1994–date

Haw.

Hawaii Reports
(ends with vol. 75)

1847–1994

Haw.

Intermediate Court of Appeals (Haw. Ct. App.): Cite to P.2d or P.3d.
Pacific Reporter

1980–date

P.2d, P.3d

West’s Hawaii
Reports

1994–date

Haw.

Hawaii Appellate
Reports

1980–1994

Haw. App.

Statutory compilations: Cite to Haw. Rev. Stat..
Hawaii Revised
Statutes

Haw. Rev. Stat. § x-x (<year>)

Michie’s Hawaii
Revised Statutes
Annotated
(LexisNexis)

Haw. Rev. Stat. Ann. § x-x (LexisNexis <year>)

West’s Hawai'i
Revised Statutes
Annotated

Haw. Rev. Stat. Ann. § x-x (West <year>)

Session laws: Cite to Haw. Sess. Laws.
Session Laws of
Hawaii

<year> Haw. Sess. Laws <page no.>

Michie’s Hawaii
Revised Statutes
Annotated
Advance
Legislative Service
(LexisNexis)

<year>-<pamph. no.> Haw. Rev. Stat. Ann. Adv. Legis. Serv. <page
no.> (LexisNexis)

West’s Hawai'i
Legislative Service

<year> Haw. Legis. Serv. <page no.> (West)

Administrative compilation

Page 93

The Indigo Book
Category

Dates

Abbreviation
Haw. Code R. § x-x-x (LexisNexis <year>)

Code of Hawaii
Rules (LexisNexis)
Administrative register

<iss. no.> Haw. Gov’t Reg. <page no.> (LexisNexis <month year>)

Hawaii
Government
Register
(LexisNexis)
Idaho

Supreme Court (Idaho): Cite to P., P.2d, or P.3d.
Pacific Reporter

1883–date

P., P.2d, P.3d

Idaho Reports

1866–date

Idaho

Court of Appeals (Idaho Ct. App.): Cite to P.2d or P.3d.
Pacific Reporter

1982–date

P.2d, P.3d

Idaho Reports

1982–date

Idaho

Statutory compilations: Cite to Idaho Code (published by LexisNexis).
Idaho Code
(LexisNexis)

Idaho Code § x-x (<year>)

West’s Idaho Code
Annotated

Idaho Code Ann. § x-x (West <year>)

Session laws: Cite to Idaho Sess. Laws.
Idaho Session Laws

<year> Idaho Sess. Laws <page no.>

Idaho Code
Annotated
Advance
Legislative Service
(LexisNexis)

<year>-<pamph. no.> Idaho Code Ann. Adv. Legis. Serv. <page
no.> (LexisNexis)

West’s Idaho
Legislative Service

<year> Idaho Legis. Serv. <page no.> (West)

Administrative compilation: http://adminrules.gov/rules/current
Idaho
Administrative
Code

Idaho Admin. Code r. x.x.x.x (<year>)

Administrative register
Idaho
Administrative
Bulletin

<vol. no.> Idaho Admin. Bull. <page no.> (<month day, year>)

Illinois
Public domain format: Illinois has adopted a public domain citation format for cases effective July 1,
2011. See Illinois Supreme Court Rule 6. The format is:
• People v. Doe, 2011 IL 102345

Page 94

The Indigo Book
Category

Dates

Abbreviation

• People v. Doe, 2011 IL App (1st) 101234
Supreme Court (Ill.): Cite to N.E., N.E.2d, or N.E.3d.
North Eastern
Reporter

1884–date

N.E., N.E.2d, N.E.3d

Illinois Official
Reports

2011–date

<year> IL <docket no.>

11 Ill. to date

1849–2011

Ill., Ill. 2d

Gilman

1844–1849

e.g., 6 Ill. (1 Gilm.)

Scammon

1832–1843

e.g., 2 Ill. (1 Scam.)

Breese

1819–1831

1 Ill. (Breese)

West's Illinois
Decisions

1976–date

Ill. Dec.

Illinois Reports

Appellate Court (Ill. App. Ct.): Cite to N.E.2d, N.E.3d.
North Eastern
Reporter

1936–date

N.E.2d, N.E.3d

Illinois Official
Reports

2011–date

<year> IL App. (<court no.>)

lllinois Appellate
Court Reports

1877–2011

Ill. App., Ill. App. 2d, Ill. App. 3d

West’s Illinois
Decisions

1976–date

Ill. Dec.

Illinois Circuit Court (Ill. Cir. Ct.), previously Court of Claims (Ill. Ct. Cl.): Cite to Ill. Ct. Cl..
Illinois Court of
Claims Reports

1889–date

Ill. Ct. Cl.

Statutory compilations: Cite to Ill. Comp. Stat..
Illinois Compiled
Statutes

<ch. no.> Ill. Comp. Stat. <act no.> / <sec. no.> (<year>)

West’s Smith-Hurd
Illinois Compiled
Statutes Annotated

<ch. no.> Ill. Comp. Stat. Ann. <act no.> / <sec. no.> (West
<year>)

Illinois Compiled
Statutes Annotated
(LexisNexis)

<ch. no.> Ill. Comp. Stat. Ann. <act no.> / <sec. no.>
(LexisNexis <year>)

Session laws: Cite to Ill. Laws.
Laws of Illinois

<year> Ill. Laws <page no.>

Illinois Legislative
Service (West)

<year> Ill. Legis. Serv. <page no.> (West)

Page 95

The Indigo Book
Category

Dates

Abbreviation
<year>-<pamph. no.> Ill. Comp. Stat. Ann. Adv. Legis. Serv. <page
no.> (LexisNexis)

Illinois Compiled
Statutes Annotated
Advance
Legislative Service
(LexisNexis)

Administrative compilations: Cite to Ill. Admin. Code.
Illinois
Administrative
Code

Ill. Admin. Code tit. x, § x (<year>)

Code of Illinois
Rules (LexisNexis)

<vol. no.> Ill. Code R. <rule no.> (LexisNexis <year>)

Administrative register
<vol. no.> Ill. Reg. <page no.> (<month day, year>)

Illinois Register
Indiana

Supreme Court (Ind.): Cite to N.E., N.E.2d, N.E.3d.
North Eastern
Reporter

1885–date

N.E., N.E.2d, N.E.3d

Indiana Reports

1848–1981

Ind.

Blackford

1817–1847

Blackf.

Court of Appeals (Ind. Ct. App.), previously Appellate Court (Ind. App.): Cite to N.E., N.E.2d, or
N.E.3d.
North Eastern
Reporter

1891–date

N.E., N.E.2d, N.E.3d

Indiana Court of
Appeals Reports
(prior to 1972,
Indiana Appellate
Court Reports)

1890–1979

Ind. App.

Tax Court (Ind. T.C.): Cite to N.E.2d or N.E.3d.
North Eastern
Reporter

1986–date

N.E., N.E.2d, N.E.3d

Statutory compilations: Cite to Ind. Code.
Indiana Code

Ind. Code § x-x-x-x (<year>)

West’s Annotated
Indiana Code

Ind. Code Ann. § x-x-x-x (West <year>)

Burns Indiana
Statutes Annotated
(LexisNexis)

Ind. Code Ann. § x-x-x-x (LexisNexis <year>)

Session laws: Cite to Ind. Acts.
Acts, Indiana

<year> Ind. Acts <page no.>

West’s Indiana
Legislative Service

<year> Ind. Legis. Serv. <page no.> (West)

Page 96

The Indigo Book
Category

Dates

Abbreviation
<year>-<pamph. no.> Ind. Stat. Ann. Adv. Legis. Serv. <page no.>
(LexisNexis)

Burns Indiana
Statutes Annotated
Advance
Legislative Service
(LexisNexis)

Administrative compilations: Cite to Ind. Admin. Code.
Indiana
Administrative
Code

<tit. no.> Ind. Admin. Code <rule no.> (<year>)

West’s Indiana
Administrative
Code

<tit. no.> Ind. Admin. Code <rule no.> (West <year>)

Administrative register
<vol. no.> Ind. Reg. <page no.> (<month day, year>)

Indiana Register
Iowa

Supreme Court (Iowa): Cite to N.W. or N.W.2d.
North Western
Reporter

1879–date

N.W., N.W.2d

Iowa Reports (Cite
to edition
published by
Clarke for vols.
1–8.)

1855–1968

Iowa

Greene

1847–1854

Greene

Morris

1839–1846

Morris

Bradford

1838–1841

Bradf.

Court of Appeals (Iowa Ct. App.): Cite to N.W.2d.
North Western
Reporter

1977–date

N.W.2d

Statutory compilations: Cite to Iowa Code.
Code of Iowa

Iowa Code § x.x (<year>)

West’s Iowa Code
Annotated

Iowa Code Ann. § x.x (West <year>)

Session laws: Cite to Iowa Acts.
Acts of the State of
Iowa

<year> Iowa Acts <page no.>

Iowa Legislative
Service (West)

<year> Iowa Legis. Serv. <page no.> (West)

Administrative compilation
Iowa
Administrative
Code

Iowa Admin. Code r. x-x.x (<year>)

Page 97

The Indigo Book
Category

Dates

Abbreviation

Administrative register
<vol. no.> Iowa Admin. Bull. <page no.> (<month day, year>)

Iowa
Administrative
Bulletin
Kansas

Supreme Court (Kan.): Cite to P., P.2d, or P.3d.
Pacific Reporter

1883–date

P., P.2d, P.3d

Kansas Reports

1862–date

Kan.

McCahon

1858–1868

McCahon

Court of Appeals (Kan. Ct. App.): Cite to P., P.2d, or P.3d.
Pacific Reporter

Kansas Court of
Appeals Reports

1895–1901

P.

1977–date

P.2d, P.3d

1895–1901

Kan. App.

1977–date

Kan. App. 2d

Statutory compilations: Cite to Kan. Stat. Ann..
Kansas Statutes
Annotated

Kan. Stat. Ann. § x-x (<year>)

West’s Kansas
Statutes Annotated

Kan. Stat. Ann. § x-x (West <year>)

Session laws: Cite to Kan. Sess. Laws.
Session Laws of
Kansas

<year> Kan. Sess. Laws <page no.>

West’s Kansas
Legislative Service

<year> Kan. Legis. Serv. <page no.> (West)

Administrative compilation
Kansas
Administrative
Regulations
(updated by
supplements)

Kan. Admin. Regs. § x-x-x (<year>)

Administrative register
<vol. no.> Kan. Reg. <page no.> (<month day, year>)

Kansas Register
Kentucky

Supreme Court (Ky.): before 1976 the Court of Appeals (Ky.) was the highest state court. Cite to S.W.,
S.W.2d, or S.W.3d.
South Western
Reporter

1886–date

S.W., S.W.2d, S.W.3d

Kentucky Reports

Page 98

The Indigo Book
Category

Dates

Abbreviation

78 Ky. to 314 Ky.

1879–1951

Ky.

Bush

1866–1879

e.g., 66 Ky. (3 Bush)

Duvall

1863–1866

e.g., 62 Ky. (1 Duv.)

Metcalf

1858–1863

e.g., 58 Ky. (1 Met.)

Monroe, Ben

1840–1857

e.g., 53 Ky. (14 B. Mon.)

Dana

1833–1840

e.g., 35 Ky. (5 Dana)

Marshall, J.J.

1829–1832

e.g., 27 Ky. (4 J.J. Marsh.)

Monroe, T.B.

1824–1828

e.g., 19 Ky. (3 T.B. Mon.)

Littell

1822–1824

e.g., 13 Ky. (3 Litt.)

Littell’s Selected
Cases

1795–1821

e.g., 16 Ky. (1 Litt. Sel. Cas.)

Marshall, A.K.

1817–1821

e.g., 10 Ky. (3 A.K. Marsh.)

Bibb

1808–1817

e.g., 6 Ky. (3 Bibb)

Hardin

1805–1808

3 Ky. (Hard.)

Sneed

1801–1805

2 Ky. (Sneed)

Hughes

1785–1801

1 Ky. (Hughes)

Kentucky
Opinions

1864–1886

Ky. Op.

Kentucky Law
Reporter

1880–1908

Ky. L. Rptr.

Kentucky
Appellate Reporter

1994–2000 Ky. App.

Kentucky
Attorneys Memo

2001–2007 Ky. Att’y Memo

Kentucky Law
Summary

1966–date

Ky. L. Summ.

Court of Appeals (Ky. Ct. App.) (for decisions before 1976, see Kentucky Supreme Court): Cite to
S.W.2d or S.W.3d.
South Western
Reporter

1976–date

S.W.2d, S.W.3d

Kentucky
Appellate Reporter

1994–2000 Ky. App.

Kentucky
Attorneys Memo

2001–2007 Ky. Att’y Memo

Kentucky Law
Summary

1966–date

Ky. L. Summ.

Statutory compilations: Cite to one of the following codes.
Baldwin’s
Kentucky Revised

Ky. Rev. Stat. Ann. § x.x (West <year>)

Page 99

The Indigo Book
Category

Dates

Abbreviation

Statutes Annotated
(West)
Ky. Rev. Stat. Ann. § x.x (LexisNexis <year>)

Michie’s Kentucky
Revised Statutes
Annotated
(LexisNexis)
Session laws: Cite to Ky. Acts.
Acts of Kentucky

<year> Ky. Acts <page no.>

Kentucky Revised
Statutes and Rules
Service (West)

<year> Ky. Rev. Stat. & R. Serv. <page no.> (West)

Michie’s Kentucky
Revised Statutes
Advance
Legislative Service
(LexisNexis)

<year>-<pamph. no.> Ky. Rev. Stat. Adv. Legis. Serv. <page no.>
(LexisNexis)

Administrative compilation
<tit. no.> Ky. Admin. Regs. <rule no.> (<year>)

Kentucky
Administrative
Regulations
Service
Administrative register

<vol. no.> Ky. Admin. Reg. <page no.> (<month year>)

Administrative
Register of
Kentucky
Louisiana

Public domain citation format: Louisiana has adopted a public domain citation format for cases after
December 31, 1993. See Rules of the Supreme Court of Louisiana, part G, section 8. The format is:
• Smith v. Jones, 93-2345 (La. 7/15/94); 650 So.2d 500
• Smith v. Jones, 93-2345 (La. App. 1 Cir. 7/15/94); 660 So.2d 400
• Smith v. Jones, 94-2345, p. 7 (La. 7/15/94); 650 So.2d 500, 504
Supreme Court (La.), before 1813 the Superior Court of Louisiana (La.) and the Superior Court of
the Territory of Orleans (Orleans): Cite to So., So. 2d, or So. 3d.
Southern Reporter

1886–date

So., So. 2d, So. 3d

Louisiana Reports

1901–1972

La.

Louisiana Annual
Reports

1846–1900

La. Ann.

Robinson

1841–1846

Rob.

Louisiana Reports

1830–1841

La.

Martin (Louisiana
Term Reports)

1809–1830

Mart. (o.s.), Mart. (n.s.)

Page 100

The Indigo Book
Category

Dates

Abbreviation

Court of Appeal (La. Ct. App.): Cite to So., So. 2d, or So. 3d.
Southern Reporter

1928–date

So., So. 2d, So. 3d

Louisiana Court of
Appeals Reports

1924–1932

La. App.

Peltier’s Decisions,
Parish at Orleans

1917–1924

Pelt.

Teissier, Orleans
Court of Appeals

1903–1917

Teiss.

Gunby’s Reports

1885

Gunby

McGloin

1881–1884

McGl.

Statutory compilations: Cite to one of the following codes.
West’s Louisiana
Statutes Annotated

La. Stat. Ann. § x:x (<year>)

West’s Louisiana
Children’s Code
Annotated

La. Child. Code Ann. art. x (<year>)

West’s Louisiana
Civil Code
Annotated

La. Civ. Code Ann. art. x (<year>)

West’s Louisiana
Code of Civil
Procedure
Annotated

La. Code Civ. Proc. Ann. art. x (<year>)

West’s Louisiana
Code of Criminal
Procedure
Annotated

La. Code Crim. Proc. Ann. art. x (<year>)

West’s Louisiana
Code of Evidence
Annotated

La. Code Evid. Ann. art. x (<year>)

West's Louisiana
Constitution
Annotated

La. Const. Ann. art. x (<year>)

Session laws: Cite to La. Acts.
State of Louisiana: Acts of the Legislature <year> La. Acts <page no.>
West’s Louisiana
Session Law
Service

<year> La. Sess. Law Serv. <page no.> (West)

Administrative compilation
Louisiana
Administrative
Code

La. Admin. Code tit. x, § x (<year>)

Administrative register

Page 101

The Indigo Book
Category

Dates

Abbreviation
<vol. no.> La. Reg. <page no.> (<month day, year>)

Louisiana Register
Maine

Public domain citation format: Maine has adopted a public domain citation format for cases after
December 31, 1996. See Administrative Order of the Supreme Judicial Court—New Citation Form
(Aug. 20, 1996). The format is:
• Estate of Hoch v. Stifel, 2011 ME 24, 16 A.3d 137
• Estate of Hoch v. Stifel, 2011 ME 24, ¶ 11, 16 A.3d 137
• Saucier v. State Tax Assessor, 1998 ME 61, 708 A.2d 28
Supreme Judicial Court (Me.): Cite to A., A.2d or A.3d.
Atlantic Reporter

1885–date

A., A.2d, A.3d

Maine Reports

1820–1965

Me.

Statutory compilations: Cite to Me. Stat..
West’s Maine
Statutes

Me. Stat. tit. x, § x (<year>)

Maine Revised
Statutes Annotated
(West)

Me. Rev. Stat. Ann. tit. x, § x (<year>)

Session laws: Cite to Me. Laws.
Laws of the State
of Maine

<year> Me. Laws <page no.>

Maine Legislative
Service (West)

<year> Me. Legis. Serv. <page no.> (West)

Administrative compilation
x-x-x Me. Code R. § x (LexisNexis <year>)

Code of Maine
Rules (LexisNexis)
Administrative register

<iss. no.> Me. Gov’t Reg. <page no.> (LexisNexis <month year>)

Maine
Government
Register
(LexisNexis)
Maryland

Court of Appeals (Md.): Cite to A., A.2d or A.3d.
Atlantic Reporter

1885–date

A., A.2d, A.3d

Maryland Reports

1851–date

Md.

Gill

1843–1851

Gill

Gill and Johnson

1829–1842

G. & J.

Harris and Gill

1826–1829

H. & G.

Harris and Johnson 1800–1826

H. & J.

Page 102

The Indigo Book
Category

Dates

Abbreviation

Harris and
McHenry

1770–1774
1780–1799

H. & McH.

Court of Special Appeals (Md. Ct. Spec. App.): Cite to A.2d or A.3d.
Atlantic Reporter

1967–date

A.2d, A.3d

Maryland
Appellate Reports

1967–date

Md. App.

Statutory compilations: Cite by subject to either Michie’s Md. Code Ann. or West’s Md. Code Ann..
Michie’s Annotated
Code of Maryland
(LexisNexis)

Md. Code Ann., <subject> § x-x (LexisNexis <year>)

West’s Annotated
Code of Maryland

Md. Code Ann., <subject> § x-x (West <year>)

Agriculture

Agric.

Business Occupations and
Professions

Bus. Occ. & Prof.

Business Regulation

Bus. Reg.

Commercial Law

Com. Law

Constitutions

Const.

Corporations and
Associations

Corps. & Ass’ns

Correctional Services

Corr. Servs.

Courts and Judicial
Proceedings

Cts. & Jud. Proc.

Criminal Law

Crim. Law

Criminal Procedure

Crim. Proc.

Economic Development

Econ. Dev.

Education

Educ.

Election Law

Elec. Law

Environment

Envir.

Estates and Trusts

Est. & Trusts

Family Law

Fam. Law

Financial Institutions

Fin. Inst.

Health–General

Health–Gen.

Health Occupations

Health Occ.

Housing and Community
Development

Hous. & Cmty. Dev.

Human Services

Hum. Servs.

Insurance

Ins.

Page 103

The Indigo Book
Category

Dates

Abbreviation

Labor and Employment

Lab. & Empl.

Land Use

Land Use

Local Government

Local Gov't

Natural Resources

Nat. Res.

Public Safety

Pub. Safety

Public Utility

Pub. Util.

Real Property

Real Prop.

State Finance and
Procurement

State Fin. & Proc.

State Government

State Gov’t

State Personnel and
Pensions

State Pers. & Pens.

Tax–General

Tax–Gen.

Tax–Property

Tax–Prop.

Transportation

Transp.

Session laws: Cite to Md. Laws.
Laws of Maryland

<year> Md. Laws <page no.>

Michie’s Annotated
Code of Maryland
Advance
Legislative Service
(LexisNexis)

<year>-<pamph. no.> Md. Code Ann. Adv. Legis. Serv. <page no.>
(LexisNexis)

West’s Maryland
Legislative Service

<year> Md. Legis. Serv. <page no.> (West)

Administrative compilation
Md. Code Regs. <reg. no.> (<year>)

Code of Maryland
Regulations
Administrative register

<vol. no.> Md. Reg. <page no.> (<month day, year>)

Maryland Register
Massachusetts

Supreme Judicial Court (Mass.): Cite to N.E., or N.E.2d, N.E.3d..
North Eastern
Reporter

1885–date

N.E., N.E.2d, N.E.3d

Massachusetts Reports
97 Mass. to date

1867–date

Mass.

Allen

1861–1867

e.g., 83 Mass. (1 Allen)

Gray

1854–1860

e.g., 67 Mass. (1 Gray)

Cushing

1848–1853

e.g., 55 Mass. (1 Cush.)

Page 104

The Indigo Book
Category

Dates

Abbreviation

Metcalf

1840–1847

e.g., 42 Mass. (1 Met.)

Pickering

1822–1839

e.g., 18 Mass. (1 Pick.)

Tyng

1805–1822

e.g., 2 Mass. (1 Tyng)

Williams

1804–1805

1 Mass. (1 Will.)

Appeals Court (Mass. App. Ct.): Cite to N.E.2d, N.E.3d.
North Eastern
Reporter

1972–date

N.E.2d, N.E.3d

Massachusetts
Appeals Court
Reports

1972–date

Mass. App. Ct.

Lower Courts (Mass. Dist. Ct., Bos. Mun. Ct.): Cite to Mass. App. Div., if found there; else cite to Mass.
Supp. or Mass. App. Dec..
Reports of
Massachusetts

1936–1950

Mass. App. Div.

Appellate Division

1980–date

Massachusetts
Reports
Supplement

1980–1983

Mass. Supp.

Massachusetts
Appellate
Decisions

1941–1977

Mass. App. Dec.

Appellate Division
Advance Sheets

1975–1979

<year> Mass. App. Div. Adv. Sh. <page no.>

Statutory compilations: Cite to Mass. Gen. Laws.
General Laws of
Massachusetts
(Mass. Bar Ass’n/
West)

Mass. Gen. Laws ch. x, § x (<year>)

Massachusetts
General Laws
Annotated (West)

Mass. Gen. Laws Ann. ch. x, § x (West <year>)

Annotated Laws of
Massachusetts
(LexisNexis)

Mass. Ann. Laws ch. x, § x (LexisNexis <year>)

Session laws: Cite to Mass. Acts.
Acts and Resolves
of Massachusetts

<year> Mass. Acts <page no.>

Massachusetts
Legislative Service
(West)

<year> Mass. Legis. Serv. <page no.> (West)

Massachusetts
Advance
Legislative Service
(LexisNexis)

<year>-<pamph. no.> Mass. Adv. Legis. Serv. <page no.>
(LexisNexis)

Page 105

The Indigo Book
Category

Dates

Abbreviation

Administrative compilations: Cite to official Mass. Code Regs..
Code of
Massachusetts
Regulations

<tit. no.> Mass. Code Regs. <sec. no.> (<year>)

Code of
Massachusetts
Regulations
(LexisNexis)

<tit. no.> Mass. Code Regs. <sec. no.> (LexisNexis <year>)

Administrative register
<iss. no.> Mass. Reg. <page no.> (<month day, year>)

Massachusetts
Register
Michigan

Supreme Court (Mich.): Cite to N.W. or N.W.2d.
North Western
Reporter

1879–date

N.W., N.W.2d

Michigan Reports

1847–date

Mich.

Douglass

1843–1847

Doug.

Blume,
Unreported
Opinions

1836–1843

Blume Unrep. Op.

Blume, Supreme
1836–1843
Court Transactions

Blume Sup. Ct. Trans.

Court of Appeals (Mich. Ct. App.): Cite to N.W.2d.
North Western
Reporter

1965–date

N.W.2d

Michigan Appeals
Reports

1965–date

Mich. App.

Court of Claims (Mich. Ct. Cl.): Cite to Mich. Ct. Cl.
Michigan Court of
Claims Reports

1939–1942

Mich. Ct. Cl.

Statutory compilations: Cite to Mich. Comp. Laws.
Michigan
Compiled Laws
(1979)

Mich. Comp. Laws § x.x (<year>)

Michigan
Compiled Laws
Annotated (West)

Mich. Comp. Laws Ann. § x.x (West <year>)

Michigan
Compiled Laws
Service
(LexisNexis)

Mich. Comp. Laws Serv. § x.x (LexisNexis <year>)

Session laws: Cite to Mich. Pub. Acts.

Page 106

The Indigo Book
Category

Dates

Abbreviation

Public and Local
Acts of the
Legislature of the
State of Michigan

<year> Mich. Pub. Acts <page no.>

Michigan
Legislative Service
(West)

<year> Mich. Legis. Serv. <page no.> (West)

Michigan Advance
Legislative Service
(LexisNexis)

<year>-<pamph. no.> Mich. Adv. Legis. Serv. <page no.>
(LexisNexis)

Administrative compilation
Michigan
Administrative
Code

Mich. Admin. Code r. x.x (<year>)

Administrative register
<iss. no.> Mich. Reg. <page no.> (<month day, year>)

Michigan Register
Minnesota

Supreme Court (Minn.): Cite to N.W. or N.W.2d.
North Western
Reporter

1879–date

N.W., N.W.2d

Minnesota Reports

1851–1977

Minn.

Court of Appeals (Minn. Ct. App.): Cite to N.W.2d.
North Western
Reporter

1983–date

N.W.2d

Statutory compilations: Cite to Minn. Stat..
Minnesota Statutes

Minn. Stat. § x.x (<year>)

Minnesota Statutes
Annotated (West)

Minn. Stat. Ann. § x.x (West <year>)

Session laws: Cite to Minn. Laws.
Laws of Minnesota

<year> Minn. Laws <page no.>

Minnesota Session
Law Service (West)

<year> Minn. Sess. Law Serv. <page no.> (West)

Administrative compilation
Minnesota Rules

Minn. R. <rule no.> (<year>)

Administrative register
Minnesota State
Register

<vol. no.> Minn. Reg. <page no.> (<month day, year>)

Mississippi
Public domain citation format: Mississippi has adopted a public domain citation format for cases
after July 1, 1997. See Mississippi Rules of Appellate Procedure, Rule 28(f). The format is:

Page 107

The Indigo Book
Category

Dates

Abbreviation

• Smith v. Jones, 95-KA-01234-SCT (Miss. 1997)
• Smith v. Jones, 95-KA-01234-SCT (¶1) (Miss. 1997)
Supreme Court (Miss.): Cite to So., So. 2d, or So. 3d.
Southern Reporter

1886–date

So., So. 2d, So. 3d

23 Miss. to 254
Miss.

1851–1966

Miss.

Smedes and
Marshall

1843–1850

e.g., 9 Miss. (1 S. & M.)

Howard

1834–1843

e.g., 2 Miss. (1 Howard)

Walker

1818–1832

1 Miss. (1 Walker)

Mississippi
Decisions

1820–1885

Miss. Dec.

Mississippi Reports

Court of Appeals (Miss. Ct. App.): Cite to So. 2d or So. 3d.
Southern Reporter

1995–date

So. 2d, So. 3d

Statutory compilations: Cite to Miss. Code Ann. (published by LexisNexis).
Mississippi Code
1972 Annotated
(LexisNexis)

Miss. Code Ann. § x-x-x (<year>)

West’s Annotated
Mississippi Code

Miss. Code Ann. § x-x-x (West <year>)

Session laws: Cite to Miss. Laws.
General Laws of
Mississippi

<year> Miss. Laws <page no.>

Mississippi
General Laws
Advance Sheets
(LexisNexis)

<year>-<pamph. no.> Miss. Laws Adv. Sh. <page no.> (LexisNexis)

West's Mississippi
Legislative Service

<year> Miss. Legis. Serv. <page no.> (West)

Administrative compilation
Code of
Mississippi Rules
(LexisNexis)

<tit. no.>-<ch. no.> Miss. Code R. § x (LexisNexis <year>)

Administrative register
Mississippi
Government
Register
(LexisNexis)

<iss. no.> Miss. Gov’t Reg. <page no.> (LexisNexis <month year>)

Page 108

The Indigo Book
Category

Dates

Abbreviation

Missouri
Supreme Court (Mo.): Cite to S.W., S.W.2d, or S.W.3d.
South Western
Reporter

1886–date

S.W., S.W.2d, S.W.3d

Missouri Reports

1821–1956

Mo.

Court of Appeals (Mo. Ct. App.): Cite to S.W., S.W.2d, or S.W.3d.
South Western
Reporter

1902–date

S.W., S.W.2d, S.W.3d

Missouri Appeals
Reports

1876–1954

Mo. App.

Statutory compilations: Cite to Mo. Rev. Stat..
Missouri Revised
Statutes

Mo. Rev. Stat. § x.x (<year>)

Vernon’s
Annotated
Missouri Statutes
(West)

Mo. Ann. Stat. § x.x (West <year>)

Session laws: Cite to Mo. Laws.
Session Laws of
Missouri

<year> Mo. Laws <page no.>

Missouri
Legislative Service
(West)

<year> Mo. Legis. Serv. <page no.> (West)

Administrative compilation
Missouri Code of
State Regulations
Annotated

Mo. Code Regs. Ann. tit. x, § x-x.x (<year>)

Administrative register
Missouri Register

<vol. no.> Mo. Reg. <page no.> (<month day, year>)

Montana
Public domain citation format: Montana has adopted a public domain citation format for cases after
December 31, 1997. See:
• AF 06-0632 (02-25-10) Order In re: Opinion Forms and Citation Standards of the Supreme
Court of Montana
• Adoption of Public Domain and Neutral-Format Citation (Dec. 16, 1997)
• AF 07-0064 (01-22-09) Order in the Matter of Amending Citations Standards for the Montana
Supreme Court
The format is:
• Doe v. Roe, 1998 MT 12, ¶¶ 44-45, 286 Mont. 175, 989 P.2d 1312

Page 109

The Indigo Book
Category

Dates

Abbreviation

Supreme Court (Mont.): Cite to P., P.2d, or P.3d.
Pacific Reporter

1883–date

P., P.2d, P.3d

Montana Reports

1868–date

Mont.

State Reporter

1945–date

State Rptr.

Statutory compilations: Cite to Mont. Code Ann..
Montana Code
Annotated

Mont. Code Ann. § x-x-x (<year>)

West's Montana
Code Annotated

Mont. Code Ann. § x-x-x (West <year>)

Session laws
<year> Mont. Laws <page no.>

Laws of Montana
Administrative compilation

Mont. Admin. R. <rule no.> (<year>)

Administrative
Rules of Montana
Administrative register

<iss. no.> Mont. Admin. Reg. <page no.> (<month day, year>)

Montana
Administrative
Register
Nebraska

Supreme Court (Neb.): Cite to N.W. or N.W.2d.
North Western
Reporter

1879–date

N.W., N.W.2d

Nebraska Reports

1860–date

Neb.

Court of Appeals (Neb. Ct. App.): Cite to N.W.2d.
North Western
Reporter

1992–date

Nebraska Appellate 1992–date
Reports

N.W.2d
Neb. App.

Statutory compilations: Cite to Neb. Rev. Stat..
Revised Statutes of
Nebraska

Neb. Rev. Stat. § x-x (<year>)

Revised Statutes of
Nebraska
Annotated
(LexisNexis)

Neb. Rev. Stat. Ann. § x-x (LexisNexis <year>)

West's Revised
Statutes of
Nebraska
Annotated

Neb. Rev. Stat. Ann. § x-x (West <year>)

Session laws: Cite to Neb. Laws.

Page 110

The Indigo Book
Category

Dates

Abbreviation

Laws of Nebraska

<year> Neb. Laws <page no.>

West's Nebraska
Legislative Service

<year> Neb. Legis. Serv. <page no.> (West)

Administrative compilation
<tit. no.> Neb. Admin. Code § x-x (<year>)

Nebraska
Administrative
Code
Nevada

Supreme Court (Nev.): Cite to P., P.2d, or P.3d.
Pacific Reporter

1883–date

P., P.2d, P.3d

Nevada Reports

1865–date

Nev.

Statutory compilations: Cite to Nev. Rev. Stat..
Nevada Revised
Statutes

Nev. Rev. Stat. § x.x (<year>)

Michie's Nevada
Revised Statutes
Annotated
(LexisNexis)

Nev. Rev. Stat. Ann. § x.x (LexisNexis <year>)

West’s Nevada
Revised Statutes
Annotated

Nev. Rev. Stat. Ann. § x.x (West <year>)

Session laws: Cite to Nev. Stat..
Statutes of Nevada

<year> Nev. Stat. <page no.>

West’s Nevada
Legislative Service

<year> Nev. Legis. Serv. <page no.> (West)

Administrative compilation
Nevada
Administrative
Code

Nev. Admin. Code § x.x (<year>)

Administrative register
<vol. no.> Nev. Reg. Admin. Regs. <reg. no.> (<month day,
year>)

Nevada Register of
Administrative
Regulations
New Hampshire

Supreme Court (N.H.): Cite to A., A.2d, or A.3d.
Atlantic Reporter

1885–date

A., A.2d, A.3d

New Hampshire
Reports

1816–date

N.H.

Statutory compilations: Cite to N.H. Rev. Stat. Ann. (published by West).

Page 111

The Indigo Book
Category

Dates

Abbreviation

New Hampshire
Revised Statutes
Annotated (West)

N.H. Rev. Stat. Ann. § x:x (<year>)

Lexis New
Hampshire
Revised Statutes
Annotated

N.H. Rev. Stat. Ann. § x:x (LexisNexis <year>)

Session laws: Cite to N.H. Laws or N.H. Legis. Serv..
Laws of the State
of New Hampshire
(West)

<year> N.H. Laws <page no.>

New Hampshire
Legislative Service
(West)

<year> N.H. Legis. Serv. <page no.>

Lexis New
Hampshire
Revised Statutes
Annotated <year>
Advance
Legislative Service
(LexisNexis)

<year>-<pamph. no.> N.H. Rev. Stat. Ann. Adv. Legis. Serv. <page
no.> (LexisNexis)

Administrative compilations: Cite to N.H. Code Admin. R. Ann..
New Hampshire
Code of
Administrative
Rules Annotated
(LexisNexis)

N.H. Code Admin. R. Ann. <dep't name as abbreviated in
Rules> <rule no.> (<year>)

Code of New
Hampshire Rules
(LexisNexis)

N.H. Code R. <dep't name as abbreviated in Rules> <rule
no.> (LexisNexis <year>)

Administrative registers: Cite to N.H. Rulemaking Reg..
New Hampshire
Rulemaking
Register

<vol. no.> N.H. Rulemaking Reg. <page no.> (<month day,
year>)

New Hampshire
Government
Register
(LexisNexis)

<iss. no.> N.H. Gov’t Reg. <page no.> (LexisNexis <month year>)

New Jersey
Supreme Court (N.J.), previously Court of Errors and Appeals (N.J.): Cite to A., A.2d, or A.3d.
Atlantic Reporter

1885–date

A., A.2d, A.3d

New Jersey Reports 1948–date

N.J.

New Jersey Law
Reports

1790–1948

N.J.L.

New Jersey Equity
Reports

1845–1948

N.J. Eq.

Page 112

The Indigo Book
Category

Dates

Abbreviation

New Jersey
Miscellaneous
Reports

1923–1948

N.J. Misc.

Superior Court (N.J. Super. Ct. App. Div., N.J. Super. Ct. Ch. Div., N.J. Super. Ct. Law Div.), previously
Court of Chancery (N.J. Ch.), Supreme Court (N.J. Sup. Ct.), and Prerogative Court (N.J. Prerog. Ct.):
Cite to A., A.2d, or A.3d.
Atlantic Reporter

1885–date

A., A.2d, A.3d

New Jersey
Superior Court
Reports

1948–date

N.J. Super.

New Jersey Law
Reports

1790–1948

N.J.L.

New Jersey Equity
Reports

1830–1948

N.J. Eq.

New Jersey
Miscellaneous
Reports

1923–1948

N.J. Misc.

County Court (e.g., Essex County Ct.) and other lower courts: Cite to A.2d.
Tax Court (N.J. Tax Ct.): Cite to N.J. Tax.
New Jersey Tax
Court Reports

1979–date

N.J. Tax

Statutory compilations: Cite to N.J. Stat. Ann..
New Jersey
Statutes Annotated
(West)

N.J. Stat. Ann. § x:x (West <year>)

New Jersey Revised
Statutes (2013)

N.J. Rev. Stat. § x:x (<year>)

Session laws: Cite to N.J. Laws.
Laws of New Jersey

<year> N.J. Laws <page no.>

New Jersey Session
Law Service (West)

<year> N.J. Sess. Law Serv. <page no.> (West)

Administrative compilation
New Jersey
Administrative
Code (LexisNexis)

N.J. Admin. Code § x:x-x.x (<year>)

Administrative register
<vol. no.> N.J. Reg. <page no.> (<month day, year>)

New Jersey
Register
(LexisNexis)
Administrative report
New Jersey
Administrative
Reports

1979–date

N.J. Admin., N.J. Admin. 2d

Page 113

The Indigo Book
Category

Dates

Abbreviation

New Mexico
Public domain citation format: New Mexico has adopted a public domain citation format for cases
effective July 1, 2013. See New Mexico Supreme Court Rule 23-112 (effective June 4, 2004). The format
is:
• Bianco v. Horror One Prods., 2009-NMSC-006, ¶ 10, 145 N.M. 551.
• Bianco v. Horror One Prods., 2009-NMSC-006, ¶ 10, 145 N.M. 551, 202 P.3d 810.
• State v. Dickert, 2012-NMCA-004, ¶ 28.
• State v. Dickert, 2012-NMCA-004, ¶ 28, 268 P.3d 515.
Supreme Court (N.M.): Cite to P., P.2d, or P.3d.
Pacific Reporter

1883–date

P., P.2d, P.3d

New Mexico
Reports

1852–2012

N.M.

Court of Appeals (N.M. Ct. App.): Cite to P.2d or P.3d.
Pacific Reporter

1967–date

P.2d, P.3d

New Mexico
Reports

1967–2012

N.M.

Statutory compilations: Cite to N.M. Stat. Ann..
New Mexico
Statutes Annotated
1978 (Conway
Greene)

N.M. Stat. Ann. § x-x-x (<year>)

West’s New Mexico
Statutes Annotated

N.M. Stat. Ann. § x-x-x (West <year>)

Michie's Annotated
Statutes of New
Mexico
(LexisNexis)

N.M. Stat. Ann. § x-x-x (LexisNexis <year>)

Session laws: Cite to N.M. Laws.
Laws of the State
of New Mexico

<year> N.M. Laws <page no.>

New Mexico
Advance
Legislative Service
(Conway Greene)

<year> N.M. Adv. Legis. Serv. <page no.>

West's New Mexico
Legislative Service

<year> N.M. Legis. Serv. <page no.> (West)

Administrative compilation
Code of New
Mexico Rules
(LexisNexis)

N.M. Code R. § x.x.x.x (LexisNexis <year>)

Administrative register

Page 114

The Indigo Book
Category

Dates

Abbreviation
<vol. no.> N.M. Reg. <page no.> (<month day, year>)

New Mexico
Register
New York

Court of Appeals (N.Y.) after 1847: Cite to N.E., N.E.2d, or N.E.3d.
North Eastern
Reporter

1885–date

N.E., N.E.2d, N.E.3d

New York Reports
1847–date
(The first series of
N.Y. is reprinted in
N.Y.S. and N.Y.S.2d
without separate
pagination. Do not
include a parallel
cite to N.Y.S. or
N.Y.S.2d in
citations to the first
series of N.Y.)

N.Y., N.Y.2d

West’s New York
Supplement

N.Y.S.2d

1956–date

Court for the Correction of Errors (N.Y.) and Supreme Court of Judicature (N.Y. Sup. Ct.) (highest
state courts of law before 1847): Cite to one of the following reporters.
Lockwood’s
Reversed Cases

1799–1847

Lock. Rev. Cas.

Denio’s Reports

1845–1848

Denio

Hill and Denio
Supplement
(Lalor)

1842–1844

Hill & Den.

Hill’s Reports

1841–1844

Hill

Edmond’s Select
Cases

1834–1853

Edm. Sel. Cas.

Yates’ Select Cases

1809

Yates Sel. Cas.

Anthon’s Nisi Prius 1807–1851
Cases

Ant. N.P. Cas.

Wendell’s Reports

1828–1841

Wend.

Cowen’s Reports

1823–1829

Cow.

Johnson’s Reports

1806–1823

Johns.

Caines’ Reports

1803–1805

Cai.

Caines’ Cases

1796–1805

Cai. Cas.

Coleman & Caines’ 1794–1805
Cases

Cole. & Cai. Cas.

Johnson’s Cases

1799–1803

Johns. Cas.

Coleman’s Cases

1791–1800

Cole. Cas.

Page 115

The Indigo Book
Category

Dates

Abbreviation

Court of Chancery (N.Y. Ch.) (highest state court of equity before 1848): Cite to one of the following
reporters.
Edwards’ Chancery 1831–1850
Reports

Edw. Ch.

Barbour’s
Chancery Reports

1845–1848

Barb. Ch.

Sandford’s
Chancery Reports

1843–1847

Sand. Ch.

Saratoga Chancery
Sentinel

1841–1847

Sarat. Ch. Sent.

Paige’s Chancery
Reports

1828–1845

Paige Ch.

Clarke’s Chancery
Reports

1839–1841

Cl. Ch.

Hoffman’s
Chancery Reports

1839–1840

Hoff. Ch.

Hopkins’ Chancery 1823–1826
Reports

Hopk. Ch.

Lansing’s
Chancery Reports

1824–1826

Lans. Ch.

Johnson’s
Chancery Reports

1814–1823

Johns. Ch.

New York
Chancery Reports
Annotated

1814–1847

N.Y. Ch. Ann.

Supreme Court, Appellate Division (N.Y. App. Div.), previously Supreme Court, General Term (N.Y.
Gen. Term): Cite to N.Y.S. or N.Y.S.2d.
West’s New York
Supplement

1888–date

N.Y.S., N.Y.S.2d

Appellate Division
Reports

1896–date

A.D., A.D.2d, A.D.3d

Supreme Court
Reports

1874–1896

N.Y. Sup. Ct.

Lansing’s Reports

1869–1873

Lans.

Barbour’s Supreme 1847–1877
Court Reports

Barb.

Other lower courts (e.g., N.Y. App. Term, N.Y. Sup. Ct., N.Y. Ct. Cl., N.Y. Civ. Ct., N.Y. Crim. Ct., N.Y.
Fam. Ct.): Cite to N.Y.S. or N.Y.S.2d.
West’s New York
Supplement

1888–date

N.Y.S., N.Y.S.2d

New York
Miscellaneous
Reports

1892–date

Misc., Misc. 2d

Page 116

The Indigo Book
Category

Dates

Abbreviation

Other lower courts before 1888: Cite to one of the following reporters.
Abbott’s New Cases 1876–1894

Abb. N. Cas.

Abbott’s Practice
Reports

1854–1875

Abb. Pr., Abb. Pr. (n.s.)

Howard’s Practice
Reports

1844–1886

How. Pr., How. Pr. (n.s.)

Statutory compilations: Cite to one of the following sources.
McKinney’s
Consolidated Laws
of New York
Annotated (West)

N.Y. <subject> Law § x (McKinney <year>)

New York
Consolidated Laws
Service
(LexisNexis)

N.Y. <subject> Law § x (Consol. <year>)

New York
Consolidated Laws
Unannotated
(LexisNexis)

N.Y. <subject> Law § x (LexisNexis <year>)

Abandoned Property

Aband. Prop.

Agricultural Conservation

Agric. Conserv.

Agriculture and Markets

Agric. & Mkts.

Alcoholic Beverage
Control

Alco. Bev. Cont.

Alternative County
Government

Alt. County Gov’t

Arts and Cultural Affairs

Arts & Cult. Aff.

Banking

Banking

Benevolent Orders

Ben. Ord.

Business Corporation

Bus. Corp.

Canal

Canal

Civil Practice Law and
Rules

N.Y. C.P.L.R. <rule no.> (McKinney <year>)
or:
N.Y. C.P.L.R. <rule no.> (Consol. <year>)

Civil Rights

Civ. Rights

Civil Service

Civ. Serv.

Commerce

Com.

Cooperative Corporations

Coop. Corp.

Correction

Correct.

County

County

Page 117

The Indigo Book
Category

Dates

Abbreviation

Criminal Procedure

Crim. Proc.

Debtor and Creditor

Debt. & Cred.

Domestic Relations

Dom. Rel.

Economic Development

Econ. Dev.

Education

Educ.

Elder

Elder

Election

Elec.

Eminent Domain
Procedure

Em. Dom. Proc.

Employers’ Liability

Empl’rs Liab.

Energy

Energy

Environmental
Conservation

Envtl. Conserv.

Estates, Powers and Trusts

Est. Powers & Trusts

Executive

Exec.

Financial Services

Fin. Serv.

General Associations

Gen. Ass’ns

General Business

Gen. Bus.

General City

Gen. City

General Construction

Gen. Constr.

General Municipal

Gen. Mun.

General Obligations

Gen. Oblig.

Highway

High.

Indian

Indian

Insurance

Ins.

Judiciary

Jud.

Judiciary Court Acts

Jud. Ct. Acts

Labor

Lab.

Legislative

Legis.

Lien

Lien

Limited Liability
Company

Ltd. Liab. Co.

Local Finance

Local Fin.

Mental Hygiene

Mental Hyg.

Military

Mil.

Page 118

The Indigo Book
Category

Dates

Abbreviation

Multiple Dwelling

Mult. Dwell.

Multiple Residence

Mult. Resid.

Municipal Home Rule and
Statute of Local
Governments

Mun. Home Rule

Navigation

Nav.

Not-for-Profit Corporation Not-for-Profit Corp.
Optional County
Government

Opt. Cty. Gov’t

Parks, Recreation and
Historic Preservation

Parks Rec. & Hist. Preserv.

Partnership

P’ship

Penal

Penal

Personal Property

Pers. Prop.

Private Housing Finance

Priv. Hous. Fin.

Public Authorities

Pub. Auth.

Public Buildings

Pub. Bldgs.

Public Health

Pub. Health

Public Housing

Pub. Hous.

Public Lands

Pub. Lands

Public Officers

Pub. Off.

Public Service

Pub. Serv.

Racing, Pari-Mutuel
Wagering and Breeding

Rac. Pari-Mut. Wag. & Breed.

Railroad

R.R.

Rapid Transit

Rapid Trans.

Real Property

Real Prop.

Real Property Actions and
Proceedings

Real Prop. Acts.

Real Property Tax

Real Prop. Tax

Religious Corporations

Relig. Corp.

Retirement and Social
Security

Retire. & Soc. Sec.

Rural Electric Cooperative

Rural Elec. Coop.

Second Class Cities

Second Class Cities

Social Services

Soc. Serv.

Page 119

The Indigo Book
Category

Dates

Abbreviation

Soil and Water
Conservation Districts

Soil & Water Conserv. Dist.

State

State

State Administrative
Procedure Act

A.P.A.

State Finance

State Fin.

State Printing and Public
Documents

State Print. & Pub. Docs.

State Technology

State Tech.

Statutes

Stat.

Surrogate’s Court
Procedure Act

Surr. Ct. Proc. Act

Tax

Tax

Town

Town

Transportation

Transp.

Transportation
Corporations

Transp. Corp.

Unconsolidated

Unconsol.

Uniform Commercial
Code

U.C.C.

Vehicle and Traffic

Veh. & Traf.

Village

Village

Volunteer Ambulance
Workers’ Benefit

Vol. Ambul. Workers’ Ben.

Volunteer Firefighters’
Benefit

Vol. Fire. Ben.

Workers’ Compensation

Workers’ Comp.

Uncompiled laws: Cite to one of the following sources. For the user’s convenience, the McKinney’s
volume in which the law appears is indicated parenthetically below.
McKinney’s
Consolidated Laws

N.Y. <law> § x (McKinney <year>)

Consolidated Laws
Service

N.Y. <law> § x (Consol. <year>)

LexisNexis New
York Consolidated
Laws Unannotated

N.Y. <law> § x (LexisNexis <year>)

New York City
Civil Court Act
(29A)

City Civ. Ct. Act

Page 120

The Indigo Book
Category

Dates

Abbreviation

New York City
Criminal Court Act
(29A)

City Crim. Ct. Act

Code of Criminal
Procedure (11A)

Code Crim. Proc.

Court of Claims
Act (29A)

Ct. Cl. Act

Family Court Act
(29A)

Fam. Ct. Act

Uniform City
Court Act (29A)

Uniform City Ct. Act

Uniform District
Court Act (29A)

Uniform Dist. Ct. Act

Uniform Justice
Court Act (29A)

Uniform Just. Ct. Act

Session laws: Cite to official N.Y. Laws, if found there; else, cite to N.Y. Sess. Laws.
Laws of New York

<year> N.Y. Laws <page no.>

McKinney's
Session Laws of
New York (West)
(McKinney)

<year> N.Y. Sess. Laws <page no.>

New York
Consolidated Laws
Service

<year>-<pamph. no.> N.Y. Consol. Laws Adv.

Advance
Legislative Service
(LexisNexis)

Legis. Serv. <page no.> (LexisNexis)

Administrative compilation
Official
Compilation of
Codes, Rules &
Regulations of the
State of New York
(West)

N.Y. Comp. Codes R. & Regs. tit. x, § x (<year>)

Administrative register
<vol. no.> N.Y. Reg. <page no.> (<month day, year>)

New York State
Register
North Carolina

Supreme Court (N.C.): Cite to S.E. or S.E.2d.
South Eastern
Reporter

1887–date

S.E., S.E.2d

North Carolina Reports
63 N.C. to date

1868–date

N.C.

Page 121

The Indigo Book
Category

Dates

Abbreviation

Phillips’ Equity

1866–1868

62 N.C. (Phil. Eq.)

Phillips’ Law

1866–1868

61 N.C. (Phil.)

Winston

1863–1864

60 N.C. (Win.)

Jones’ Equity
(54–59)

1853–1863

e.g., 54 N.C. (1 Jones Eq.)

Jones’ Law (46–53)

1853–1862

e.g., 46 N.C. (1 Jones)

Busbee’s Equity

1852–1853

45 N.C. (Busb. Eq.)

Busbee’s Law

1852–1853

44 N.C. (Busb.)

Iredell’s Equity
(36–43)

1840–1852

e.g., 36 N.C. (1 Ired. Eq.)

Iredell’s Law
(23–35)

1840–1852

e.g., 23 N.C. (1 Ired.)

Devereux &
Battle’s Equity
(21–22)

1834–1839

e.g., 21 N.C. (1 Dev. & Bat. Eq.)

Devereux &
Battle’s Law
(18–20)

1834–1839

e.g., 20 N.C. (3 & 4 Dev. & Bat.)

Devereux’s Equity
(16–17)

1826–1834

e.g., 16 N.C. (1 Dev. Eq.)

Devereux’s Law
(12–15)

1826–1834

e.g., 12 N.C. (1 Dev.)

Hawks (8–11)

1820–1826

e.g., 8 N.C. (1 Hawks)

Murphey (5–7)

1804–1813
1818–1819

e.g., 5 N.C. (1 Mur.)

Taylor’s North
Carolina Term
Reports

1816–1818

4 N.C. (Taylor)

Carolina Law
Repository

1813–1816

4 N.C. (Car. L. Rep.)

Haywood (2–3)

1789–1806

e.g., 2 N.C. (1 Hayw.)

Conference by
Cameron &
Norwood

1800–1804

1 N.C. (Cam. & Nor.)

Taylor

1798–1802

1 N.C. (Tay.)

Martin

1778–1797

1 N.C. (Mart.)

Court of Appeals (N.C. Ct. App.): Cite to S.E.2d.
South Eastern
Reporter

1968–date

S.E.2d

North Carolina
Court of Appeals
Reports

1968–date

N.C. App.

Page 122

The Indigo Book
Category

Dates

Abbreviation

Statutory compilations: Cite to N.C. Gen. Stat. (published by LexisNexis).
General Statutes of
North Carolina
(LexisNexis)

N.C. Gen. Stat. § x-x (<year>)

West’s North
Carolina General
Statutes Annotated

N.C. Gen. Stat. Ann. § x-x (West <year>)

Session laws: Cite to N.C. Sess. Laws.
Session Laws of
North Carolina

<year> N.C. Sess. Laws <page no.>

North Carolina
<year> Advance
Legislative Service
(LexisNexis)

<year>-<pamph. no.> N.C. Adv. Legis. Serv. <page no.>
(LexisNexis)

North Carolina
Legislative Service
(West)

<year> N.C. Legis. Serv. <page no.> (West)

Administrative compilation
<tit. no.> N.C. Admin. Code <rule no.> (<year>)

North Carolina
Administrative
Code (West)
Administrative register

<vol. no.> N.C. Reg. <page no.> (<month day, year>)

North Carolina
Register
(LexisNexis)
North Dakota

Public Domain Citation Format: North Dakota has adopted a public domain citation format for cases
after December 31, 1996. See North Dakota Rules of Court, Rule 11.6. The format is:
• Smith v. Jones, 1997 ND 15
• Smith v. Jones, 1997 ND 15, 600 N.W.2d 900
• Smith v. Jones, 1997 ND 15, ¶ 21
• Smith v. Jones, 1997 ND 15, ¶ 21, 600 N.W.2d 900
Supreme Court (N.D.): Cite to N.W. or N.W.2d.
North Western
Reporter

1890–date

N.W., N.W.2d

North Dakota
Reports

1890–1953

N.D.

Supreme Court of Dakota (Dakota): Cite to N.W..
North Western
Reporter

1879–1889

N.W.

Dakota Reports

1867–1889

Dakota

Page 123

The Indigo Book
Category

Dates

Abbreviation

Court of Appeals of North Dakota (N.D. Ct. App.): Cite to N.W.2d.
North Western
Reporter

1987–date

N.W.2d

Statutory compilations: Cite to N.D. Cent. Code.
North Dakota
Century Code
(LexisNexis)

N.D. Cent. Code § x-x-x (<year>)

West’s North
Dakota Century
Code Annotated

N.D. Cent. Code Ann. § x-x-x (West <year>)

Session laws: Cite to N.D. Laws.
Laws of North
Dakota

<year> N.D. Laws <page no.>

North Dakota
Century Code
<year> Advance
Legislative Service
(LexisNexis)

<year>-<pamph. no.> N.D. Cent. Code Adv. Legis. Serv. <page no.>
(LexisNexis)

West’s North
Dakota Legislative
Service

<year> N.D. Legis. Serv. <page no.> (West)

Administrative compilation
N.D. Admin. Code <rule no.> (<year>)

North Dakota
Administrative
Code
Ohio

Public Domain Citation Format: Ohio has adopted a public domain citation format for cases decided
after April 30, 2002. See Supreme Court of Ohio Writing Manual (2d ed. 2013). The format is:
• Bonacorsi v. Wheeling & Lake Erie Ry. Co., 95 Ohio St.3d 314, 2002-Ohio-2220, 767 N.E.2d 707, ¶ 15
• Bowling Green v. Godwin, 110 Ohio St.3d 58, 2006-Ohio-3563, 850 N.E.2d 698, ¶ 13, fn. 1
• Byer v. Wright, 160 Ohio App.3d 472, 2005-Ohio-1797, 827 N.E.2d 835 (11th Dist.)
Supreme Court (Ohio): Cite to N.E., N.E.2d, or N.E.3d.
North Eastern
Reporter

1885–date

N.E., N.E.2d, N.E.3d

Ohio State Reports

1852–date

Ohio St., Ohio St. 2d, Ohio St. 3d

Ohio Reports

1821–1851

Ohio

Wilcox’s
Condensed
Reports

1821–1831

Wilc. Cond. Rep.

Wright

1831–1834

Wright

Page 124

The Indigo Book
Category

Dates

Abbreviation

Ohio Unreported
Cases

1809–1899

Ohio Unrep. Cas.

Court of Appeals (Ohio Ct. App.): Cite to N.E., N.E.2d, or N.E.3d.
North Eastern
Reporter

1926–date

N.E., N.E.2d, N.E.3d

Ohio Appellate
Reports

1913–date

Ohio App., Ohio App. 2d, Ohio App. 3d

Ohio Circuit Court
Reports

1914–1917

Ohio C.C.

Ohio Courts of
Appeals Reports

1916–1922

Ohio Ct. App.

Other law courts: Cite to N.E., N.E.2d, or N.E.3d, if found there; else, cite to another reporter in the
following order of preference.
North Eastern
Reporter

1926–date

N.E., N.E.2d, N.E.3d

Ohio
Miscellaneous
Reports

1962–2012

Ohio Misc., Ohio Misc. 2d

Ohio Bar Reports

1982–1987

Ohio B.

Ohio Opinions

1934–1982

Ohio Op., Ohio Op. 2d, Ohio Op. 3d

Ohio Law Abstract

1922–1964

Ohio Law Abs.

Ohio Nisi Prius
Reports

1903–1934

Ohio N.P., Ohio N.P. (n.s.)

Ohio Decisions

1894–1921

Ohio Dec.

Ohio Decisions,
Reprint

1840–1893

Ohio Dec. Reprint

Ohio Circuit
Decisions

1885–1923

Ohio Cir. Dec.

Ohio Circuit Court
Decisions

1901–1923

e.g., 13-23 Ohio C.C. Dec.

Ohio Circuit Court
Reports

1885–1901

Ohio C.C.

Ohio Law Bulletin

1876–1921

Ohio L. Bull.

Ohio Circuit Court
Reports, New
Series

1903–1917

Ohio C.C. (n.s.)

Ohio Law Reporter 1903–1934

Ohio L.R.

Tappen’s Reports

1816–1819

Tapp. Rep.

Anderson’s
Unreported Ohio
Appellate Cases

1990

Ohio App. Unrep.

Statutory compilations: Cite to one of the following codes.

Page 125

The Indigo Book
Category

Dates

Abbreviation

Page’s Ohio
Revised Code
Annotated
(LexisNexis)

Ohio Rev. Code Ann. § x.x (LexisNexis <year>)

Baldwin’s Ohio
Revised Code
Annotated (West)

Ohio Rev. Code Ann. § x.x (West <year>)

Session laws: Cite to Ohio Laws.
State of Ohio: Legislative Acts Passed and Joint Resolutions Adopted <year> Ohio Laws <page no.>
Page’s Ohio
Legislative Bulletin
(LexisNexis)

<year> Ohio Legis. Bull. <page no.> (LexisNexis)

Baldwin’s Ohio
Legislative Service
Annotated (West)

<year> Ohio Legis. Serv. Ann. <page no.> (West)

Administrative compilation
Ohio Admin. Code <rule no.> (<year>)

Baldwin's Ohio
Administrative
Code (West)

Administrative and executive registers: Cite to one of the following registers.
Baldwin's Ohio
Monthly Record

1977–date

Ohio Monthly Rec. <page no.> (<month year>)

Ohio Government
Reports

1965–1976

Ohio Gov’t <page no.> (<month day, year>)

Ohio Department
Reports

1914–1964

Ohio Dep’t <page no.> (<month day, year>)

Oklahoma
Public domain citation format: Oklahoma has adopted a public domain citation format for cases
after May 1, 1997. See Oklahoma Supreme Court Rule 1.200(f) and Oklahoma Criminal Appeals Rule
3.5(c). The format is:
• Skinner v. Braum’s Ice Cream Store, 1995 OK 11, 890 P.2d 922
• Skinner v. Braum’s Ice Cream Store, 1995 OK 11, ¶9, 890 P.2d 922
• Hunter v. State, 1953 OK CR 155, 97 Okl.Cr. 402, 264 P.2d 997
• Robinson v. State, 1997 OK CR 24, ¶ 3, 68 OBJ 1379, 1381
Supreme Court (Okla.): Cite to P., P.2d, or P.3d.
Pacific Reporter

1890–date

P., P.2d, P.3d

Oklahoma Reports

1890–1953

Okla.

Court of Appeals of Indian Territory (Indian Terr.): Cite to S.W..
South Western
Reporter

1896–1907

S.W.

Page 126

The Indigo Book
Category

Dates

Abbreviation

Indian Territory
Reports

1896–1907

Indian Terr.

Court of Criminal Appeals (Okla. Crim. App.), before 1959 Criminal Court of Appeals (Okla. Crim.
App.): Cite to P., P.2d, or P.3d.
Pacific Reporter

1908–date

P., P.2d, P.3d

Oklahoma
Criminal Reports

1908–1953

Okla. Crim.

Court of Civil Appeals (Okla. Civ. App.): Cite to P.2d or P.3d.
Pacific Reporter

1971–date

P.2d, P.3d

Statutory compilations: Cite to Okla. Stat..
Oklahoma Statutes
(West)

Okla. Stat. tit. x, § x (<year>)

Oklahoma Statutes
Annotated (West)

Okla. Stat. Ann. tit. x, § x (West <year>)

Session laws: Cite to Okla. Sess. Laws.
Oklahoma Session
Laws (West)

<year> Okla. Sess. Laws <page no.>

Oklahoma Session
Law Service (West)

<year> Okla. Sess. Law Serv. <page no.> (West)

Administrative compilation
Oklahoma
Administrative
Code

Okla. Admin. Code § x:x-x-x (<year>)

Administrative registers: Cite to one of the following sources.
Oklahoma Register
1983–date

<vol. no.> Okla. Reg. <page no.> (<month day, year>)

Oklahoma Gazette
1962–1983

<vol. no.> Okla. Gaz. <page no.> (<month day, year>)

Oregon
Supreme Court (Or.): Cite to P., P.2d, or P.3d.
Pacific Reporter

1883–date

P., P.2d, P.3d

Oregon Reports

1853–date

Or.

Court of Appeals (Or. Ct. App.): Cite to P.2d or P.3d.
Pacific Reporter

1969–date

P.2d, P.3d

Oregon Reports,
Court of Appeals

1969–date

Or. App.

Tax Court (Or. T.C.): Cite to Or. Tax.
Oregon Tax
Reports

1962–date

Or. Tax

Statutory compilations: Cite to Or. Rev. Stat..

Page 127

The Indigo Book
Category

Dates

Abbreviation

Oregon Revised
Statutes

Or. Rev. Stat. § x.x (<year>)

West’s Oregon
Revised Statutes
Annotated

Or. Rev. Stat. Ann. § x.x (West <year>)

Session laws: Cite to Or. Laws. When citing statutes repealed during or after 1953, indicate
parenthetically the former Or. Rev. Stat. sections.
<year> Or. Laws <page no.>

Oregon Laws and
Resolutions

<year> Or. Laws Spec. Sess. <page no.>
<year> Or. Laws Adv. Sh. No. x, <page no.>
<year> Or. Legis. Serv. <page no.> (West)

West’s Oregon
Legislative Service
Administrative compilation

Or. Admin. R. <rule no.> (<year>)

Oregon
Administrative
Rules
Administrative register

<vol. no.> Or. Bull. <page no.> (<month day, year>)

Oregon Bulletin
Pennsylvania

Supreme Court (Pa.): Cite to A., A.2d, or A.3d.
Atlantic Reporter

1885–date

A., A.2d, A.3d

Pennsylvania State
Reports

1845–date

Pa.

Monaghan

1888–1890

Monag.

Sadler

1885–1889

Sadler

Walker

1855–1885

Walk.

Pennypacker

1881–1884

Pennyp.

Grant

1814–1863

Grant

Watts and Sergeant 1841–1845

Watts & Serg.

Wharton

1835–1841

Whart.

Watts

1832–1840

Watts

Rawle

1828–1835

Rawle

Penrose and Watts

1829–1832

Pen. & W.

Sergeant and
Rawle

1814–1828

Serg. & Rawle

Binney

1799–1814

Binn.

Yeates

1791–1808

Yeates

Page 128

The Indigo Book
Category

Dates

Abbreviation

Addison

1791–1799

Add.

Dallas

1754–1806

Dall.

Alden

1754–1814

Ald.

Superior Court (Pa. Super. Ct.): Cite to A., A.2d, or A.3d. For cases decided after December 31, 1998,
use the following public domain citation format:
• Jones v. Smith, 1999 PA Super 1
Atlantic Reporter

1931–date

A., A.2d, A.3d

Pennsylvania
Superior Court
Reports

1895–1997

Pa. Super.

Commonwealth Court (Pa. Commw. Ct.): Cite to A.2d or A.3d.
Atlantic Reporter

1970–date

A.2d, A.3d

Pennsylvania
Commonwealth
Court Reports

1970–1994

Pa. Commw.

Other lower courts: Cite to Pa. D. & C., Pa. D. & C.2d, Pa. D. & C.3d, Pa. D. & C.4th, or Pa. D. & C.5th.
Not all lower court decisions are reproduced in the reporters listed below, and it may be necessary, on
occasion, to cite to the legal reporter for an individual county, if available. For a comprehensive list of
Pennsylvania county court reports, consult chapter seven, appendix four, Frank Y. Liu et al.,
Pennsylvania Legal Research Handbook (2008).
Pennsylvania
District and
County Reports

1918–date

Pa. D. & C., Pa. D. & C.2d, Pa. D. & C.3d, Pa. D. & C.4th, Pa. D. &
C.5th

Pennsylvania
District Reports

1892–1921

Pa. D.

Pennsylvania
County Court
Reports

1870–1921

Pa. C.

Statutory compilations: Cite to Pa. Cons. Stat. (79 titles). These publications should not be confused
with Pa. Code, which is a code of regulations, not of legislation.
Pennsylvania
Consolidated
Statutes

<tit. no.> Pa. Cons. Stat. § x (<year>)

Purdon’s
Pennsylvania
Statutes and
Consolidated
Statutes Annotated
(West)

<tit. no.> Pa. Stat. and Cons. Stat. Ann. § x (West <year>)

Session laws: Cite to Pa. Laws.
Laws of
Pennsylvania

<year> Pa. Laws <page no.>

Page 129

The Indigo Book
Category

Dates

Abbreviation
<year> Pa. Legis. Serv. <page no.> (West)

Purdon’s
Pennsylvania
Legislative Service
(West)
Administrative compilation

<tit. no.> Pa. Code § x.x (<year>)

Pennsylvania Code
(Fry
Communications)
Administrative register

<vol. no.> Pa. Bull. <page no.> (<month day, year>)

Pennsylvania
Bulletin (Fry
Communications)
Rhode Island

Supreme Court (R.I.): Cite to A., A.2d or A.3d.
Atlantic Reporter

1885–date

A., A.2d, A.3d

Rhode Island
Reports

1828–1980

R.I.

Statutory compilations: Cite to R.I. Gen. Laws.
General Laws of
Rhode Island
(LexisNexis)

<tit. no.> R.I. Gen. Laws § x-x-x (<year>)

West’s General
Laws of Rhode
Island Annotated

<tit. no.> R.I. Gen. Laws Ann. § x-x-x (West <year>)

Session laws: Cite to R.I. Pub. Laws.
Public Laws of
Rhode Island and
Providence
Plantations

<year> R.I. Pub. Laws <page no.>

Acts and Resolves
of Rhode Island
and Providence
Plantations

<year> R.I. Acts & Resolves <page no.>

Rhode Island
Advance
Legislative Service
(LexisNexis)

<year>-<pamph. no.> R.I. Adv. Legis. Serv. <page no.> (LexisNexis)

West’s Rhode
Island Advance
Legislative Service

<year> R.I. Adv. Legis. Serv. <page no.> (West)

Administrative compilation
Code of Rhode
Island Rules
(LexisNexis)

<tit. no.>-<ch. no.> R.I. Code R. § x (LexisNexis <year>)

Administrative register

Page 130

The Indigo Book
Category

Dates

Abbreviation
<iss. no.> R.I. Gov’t Reg. <page no.> (LexisNexis <month year>)

Rhode Island
Government
Register
(LexisNexis)
South Carolina

Supreme Court after 1868 (S.C.): Cite to S.E. or S.E.2d.
South Eastern
Reporter

1887–date

S.E., S.E.2d

South Carolina
Reports

1868–date

S.C.

Court of Appeals (S.C. Ct. App.): Cite to S.E.2d.
South Eastern
Reporter

1983–date

S.E.2d

South Carolina
Reports

1983–date

S.C.

Courts of law before 1868: Cite to South Carolina Law Reports (S.C.L.)
Richardson (37–49) 1850–1868

e.g., 37 S.C.L. (3 Rich.)

Strobhart (32–36)

1846–1850

e.g., 32 S.C.L. (1 Strob.)

Richardson (30–31) 1844–1846

e.g., 30 S.C.L. (1 Rich.)

Speers (28–29)

1842–1844

e.g., 28 S.C.L. (1 Speers)

McMullan (26–27)

1840–1842

e.g., 26 S.C.L. (1 McMul.)

Cheves

1839–1840

25 S.C.L. (Chev.)

Rice

1838–1839

24 S.C.L. (Rice)

Dudley

1837–1838

23 S.C.L. (Dud.)

Riley

1836–1837

22 S.C.L. (Ril.)

Hill (19–21)

1833–1837

e.g., 19 S.C.L. (1 Hill)

Bailey (17–18)

1828–1832

e.g., 17 S.C.L. (1 Bail.)

Harper

1823–1824

16 S.C.L. (Harp.)

McCord (12–15)

1821–1828

e.g., 12 S.C.L. (1 McCord)

Nott and McCord
(10–11)

1817–1820

e.g., 10 S.C.L. (1 Nott & McC.)

Mill
(Constitutional)
(8–9)

1817–1818

e.g., 8 S.C.L. (1 Mill)

Treadway (6–7)

1812–1816

e.g., 6 S.C.L. (1 Tread.)

Brevard (3–5)

1793–1816

e.g., 3 S.C.L. (1 Brev.)

Bay (1–2)

1783–1804

e.g., 1 S.C.L. (1 Bay)

Courts of equity before 1868: Cite to South Carolina Equity Reports (S.C. Eq.)

Page 131

The Indigo Book
Category

Dates

Abbreviation

Richardson’s
Equity (24–35)

1850–1868

e.g., 24 S.C. Eq. (3 Rich. Eq.)

Strobhart’s Equity
(20–23)

1846–1850

e.g., 20 S.C. Eq. (1 Strob. Eq.)

Richardson’s
Equity (18–19)

1844–1846

e.g., 18 S.C. Eq. (1 Rich. Eq.)

Speers’ Equity

1842–1844

17 S.C. Eq. (Speers Eq.)

McMullan’s Equity

1840–1842

16 S.C. Eq. (McMul. Eq.)

Cheves’ Equity

1839–1840

15 S.C. Eq. (Chev. Eq.)

Rice’s Equity

1838–1839

14 S.C. Eq. (Rice Eq.)

Dudley’s Equity

1837–1838

13 S.C. Eq. (Dud. Eq.)

Riley’s Chancery

1836–1837

12 S.C. Eq. (Ril. Eq.)

Hill’s Chancery
(10–11)

1833–1837

e.g., 10 S.C. Eq. (1 Hill Eq.)

Richardson’s Cases

1831–1832

9 S.C. Eq. (Rich. Cas.)

Bailey’s Equity

1830–1831

8 S.C. Eq. (Bail. Eq.)

McCord’s
Chancery (6–7)

1825–1827

e.g., 6 S.C. Eq. (1 McCord Eq.)

Harper’s Equity

1824

5 S.C. Eq. (Harp. Eq.)

Desaussure’s
Equity (1–4)

1784–1817

e.g., 1 S.C. Eq. (1 Des. Eq.)

Statutory compilation
Code of Laws of
South Carolina
1976 Annotated

S.C. Code Ann. § x-x-x (<year>)

Session laws
Acts and Joint
Resolutions, South
Carolina

<year> S.C. Acts <page no.>

Administrative compilation: Administrative regulations appear in volumes 1–10 of S.C. Code Ann.
This publication should not be confused with the statutory compilation of the same name, which also
contains volumes 1–10.
Code of Laws of
South Carolina
1976
Annotated:Code of
Regulations (West)

S.C. Code Ann. Regs. <reg no.> (<year>)

Administrative register
South Carolina
State Register

<vol. no.> S.C. Reg. <page no.> (<month day, year>)

Page 132

The Indigo Book
Category

Dates

Abbreviation

South Dakota
Public domain citation format: South Dakota has adopted a public domain citation format for cases
after December 31, 1996. See South Dakota Rules of Civil Procedure § 15-26A-69.1 and Supreme Court
Rule 10-05. The format is:
• Smith v. Jones, 1996 S.D. 15, 600 N.W. 2d 900
• Smith v. Jones, 1996 S.D. 15, ¶ 21, 500 N.W.2d 900, 901
Supreme Court (S.D.): Cite to N.W. or N.W.2d.
North Western
Reporter

1890–date

N.W., N.W.2d

South Dakota
Reports

1890–1976

S.D.

Supreme Court of Dakota (Dakota): Cite to N.W..
North Western
Reporter

1879–1889

N.W.

Dakota Reports

1867–1889

Dakota

Statutory compilation
South Dakota
Codified Laws
(West)

S.D. Codified Laws § x-x-x (<year>)

Session laws: Cite to S.D. Sess. Laws.
<year> S.D. Sess. Laws <ch. x § x> <page no.>

Session Laws of
South Dakota
Administrative compilation

S.D. Admin. R. <rule no.> (<year>)

Administrative
Rules of South
Dakota
Administrative register

<vol. no.> S.D. Reg. <page no.> (<month day, year>)

South Dakota
Register
Tennessee

Supreme Court (Tenn.): Cite to S.W., S.W.2d, or S.W.3d.
South Western
Reporter

1886–date

S.W., S.W.2d, S.W.3d

60 Tenn. to 225
Tenn.

1872–1972

Tenn.

Heiskell

1870–1874

e.g., 48 Tenn. (1 Heisk.)

Coldwell

1860–1870

e.g., 41 Tenn. (1 Cold.)

Head

1858–1860

e.g., 38 Tenn. (1 Head)

Tennessee Reports

Page 133

The Indigo Book
Category

Dates

Abbreviation

Sneed

1853–1858

e.g., 33 Tenn. (1 Sneed)

Swan

1851–1853

e.g., 31 Tenn. (1 Swan)

Humphreys

1839–1851

e.g., 20 Tenn. (1 Hum.)

Meigs

1838–1839

19 Tenn. (Meigs)

Yerger

1818–1837

e.g., 9 Tenn. (1 Yer.)

Martin & Yerger

1825–1828

8 Tenn. (Mart. & Yer.)

Peck

1821–1824

7 Tenn. (Peck)

Haywood

1816–1818

e.g., 4 Tenn. (1 Hayw.)

Cooke

1811–1814

3 Tenn. (Cooke)

Overton

1791–1815

e.g., 1 Tenn. (1 Overt.)

Court of Appeals (Tenn. Ct. App.): Cite to S.W.2d or S.W.3d.
South Western
Reporter

1932–date

S.W.2d, S.W.3d

Tennessee Appeals
Reports

1925–1971

Tenn. App.

Court of Criminal Appeals (Tenn. Crim. App.): Cite to S.W.2d or S.W.3d.
South Western
Reporter

1967–date

S.W.2d, S.W.3d

Tennessee
Criminal Appeals
Reports

1967–1971

Tenn. Crim. App.

Statutory compilations: Cite to Tenn. Code Ann. (published by LexisNexis).
Tennessee Code
Annotated
(LexisNexis)

Tenn. Code Ann. § x-x-x (<year>)

West's Tennessee
Code Annotated

Tenn. Code Ann. § x-x-x (West <year>)

Session laws: Cite to Tenn. Pub. Acts or Tenn. Priv. Acts.
Public Acts of the
State of Tennessee

<year> Tenn. Pub. Acts <page no.>

Private Acts of the
State of Tennessee

<year> Tenn. Priv. Acts <page no.>

Tennessee Code
Annotated
Advance
Legislative Service
(LexisNexis)

<year>-<pamph. no.> Tenn. Code Ann. Adv. Legis. Serv. <page
no.> (LexisNexis)

West’s Tennessee
Legislative Service

<year> Tenn. Legis. Serv. <page no.> (West)

Administrative compilation

Page 134

The Indigo Book
Category

Dates

Abbreviation
Tenn. Comp. R. & Regs. <rule no.> (<year>)

Official
Compilation Rules
& Regulations of
the State of
Tennessee
Administrative register

<vol. no.> Tenn. Admin. Reg. <page no.> (<month year>)

Tennessee
Administrative
Register
Texas

Supreme Court (Tex.): Cite to S.W., S.W.2d, or S.W.3d.
South Western
Reporter

1886–date

S.W., S.W.2d, S.W.3d

Texas Reports

1846–1962

Tex.

Synopses of the
Decisions of the
Supreme Court of
Texas Arising from
Restraints by
Conscript and
Other Military
Authorities
(Robards)

1862–1865

Robards (no vol. number)

Texas Law Review
(containing
previously
unpublished cases
from the 1845
term)

1845–1846

65 Tex. L. Rev.

Digest of the Laws
of Texas (Dallam’s
Opinions)

1840–1844

Dallam (no vol. number)

Texas Supreme
Court Journal

1957–date

Tex. Sup. Ct. J.

Court of Criminal Appeals (Tex. Crim. App.), previously Court of Appeals (Tex. Ct. App.): Cite to
S.W., S.W.2d, or S.W.3d.
South Western
Reporter

1892–date

S.W., S.W.2d, S.W.3d

Texas Criminal
Reports

1892–1962

Tex. Crim.

Texas Court of
Appeals Reports

1876–1892

Tex. Ct. App.

Condensed
Reports of
Decisions in Civil
Causes in the
Court of Appeals
(White & Willson

1876–1883
1883–1892

White & W. Willson

Page 135

The Indigo Book
Category

Dates

Abbreviation

vol. 1) (Willson
vols. 2–4)
Commission of Appeals (Tex. Comm’n App.): Cite to S.W. or S.W.2d.
South Western
Reporter

1886–1892

S.W.

1918–1945

S.W.2d

Texas Reports

1879–1892
1918–1945

Tex.

Texas Unreported
Cases (Posey)

1879–1884

Posey

Condensed
Reports of
Decisions in Civil
Causes in the
Court of Appeals
(White & Willson)

1879–1883

White & W.

Officially published opinions of the Commission of Appeals from 1879 to 1892 were adopted by the
Supreme Court and should be cited as opinions of the Supreme Court. Opinions of the Commission
of Appeals from 1918 to 1945 have a notation from the Supreme Court that usually appears in the final
paragraph of the opinion, e.g., “opinion adopted,” “holding approved,” or “judgment adopted.”
Commission opinions that were adopted by the Supreme Court should be cited as opinions of the
Supreme Court. “Holding approved” and “judgment adopted” opinions are cited by using “holding
approved” or “judgm’t adopted.”
Courts of Appeals (Tex. App.), previously Courts of Civil Appeals (Tex. Civ. App.): Cite to S.W.,
S.W.2d, or S.W.3d.
South Western
Reporter

1892–date

Texas Civil Appeals 1892–1911
Reports

S.W., S.W.2d, S.W.3d
Tex. Civ. App.

For additional information on the history and structure of Texas courts and on local citation rules,
the following sources are suggested: Texas Law Review Ass’n, The Greenbook: Texas Rules of Form
(12th ed. 2010); Lydia M.V. Brandt, Texas Legal Research (1995); and A Reference Guide to Texas Law
and Legal History (Karl T. Gruben & James E. Hambleton eds., 2d ed. 1987).
Statutory compilations: Texas is nearing the completion of a recodification of its laws. Cite to the new
subject-matter Tex. Code Ann., if found there; else, cite to Tex. Rev. Civ. Stat. Ann. or to one of the
independent codes contained in the series Vernon’s Texas Civil Statutes or Vernon’s Texas Statutes
Annotated. Note that the independent codes are not part of the new subject-matter Tex. Code Ann.
Vernon’s Texas
Codes Annotated
(West)

Tex. <Subject> Code Ann. § x (West <year>)

Vernon’s Texas
Revised Civil
Statutes Annotated
(West)

Tex. Rev. Civ. Stat. Ann. art. x, § x (West <year>)

Vernon’s Texas
Business
Corporation Act
Annotated (West)

Tex. Bus. Corp. Act Ann. art. x (West <year>)

Page 136

The Indigo Book
Category

Dates

Abbreviation

Vernon’s Texas
Code of Criminal
Procedure
Annotated (West)

Tex. Code Crim. Proc. Ann. art. x (West <year>)

Vernon’s Texas
Insurance Code
Annotated (West)

Tex. Ins. Code Ann. art. x (West <year>)

Vernon’s Texas
Probate Code
Annotated (West)

Tex. Prob. Code Ann. § x (West <year>)

Agriculture

Agric.

Alcoholic Beverage

Alco. Bev.

Business and Commerce

Bus. & Com.

Business Organizations
(effective Jan. 1, 2006)

Bus. Orgs.

Civil Practice and
Remedies

Civ. Prac. & Rem.

Education

Educ.

Election

Elec.

Estates

Est.

Family

Fam.

Finance

Fin.

Government

Gov’t

Health and Safety

Health & Safety

Human Resources

Hum. Res.

Insurance

Ins.

Labor

Lab.

Local Government

Loc. Gov’t

Natural Resources

Nat. Res.

Occupations

Occ.

Parks and Wildlife

Parks & Wild.

Penal

Penal

Property

Prop.

Special District Local Laws

Spec. Dists.

Tax

Tax

Transportation

Transp.

Utilities

Util.

Water

Water

Page 137

The Indigo Book
Category

Dates

Abbreviation

Session laws: Cite to Tex. Gen. Laws.
General and
Special Laws of the
State of Texas

<year> Tex. Gen. Laws <page no.>

Vernon’s Texas
Session Law
Service (West)

<year> Tex. Sess. Law Serv. <page no.> (West)

Laws of the
Republic of Texas

<year> Repub. Tex. Laws <page no.>

Session laws passed before 1941 must be cited according to the exact title, e.g., Tex. Loc. & Spec. Laws,
Tex. Gen. & Spec. Laws, and Tex. Gen. Laws. The Revised Statutes were enacted and published
separately in 1879, 1895, 1911, and 1925 and should be cited as <year> Tex. Rev. Civ. Stat. xxx. The Code
of Criminal Procedure and Penal Code were enacted and published separately in 1856, 1879, 1895, 1911,
and 1925 and should be cited as <year> Tex. Crim. Stat. xxx.
Administrative compilation
<tit. no.> Tex. Admin. Code § x.x (<year>)

Texas
Administrative
Code (West)
Administrative register

<vol. no.> Tex. Reg. <page no.> (<month day, year>)

Texas Register
(LexisNexis)
Utah

Public domain citation format: Utah has adopted a public domain citation format for cases after
December 31, 1998. See Utah Supreme Court Standing Order No. 4 (effective Jan. 18, 2000). The
format is:
• Smith v. Jones, 1999 UT 16. (Before publication in Utah Advanced Reports)
• Smith v. Jones, 1999 UT App 16.
• Smith v. Jones, 1999 UT 16, 380 Utah Adv. Rep. 24. (Before publication in Pacific Reporter but
after publication in Utah Advance Reports)
• Smith v. Jones, 1999 UT App 16, 380 Utah Adv. Rep. 24.
• Smith v. Jones, 1999 UT 16, 998 P.2d 250. (After publication in Pacific Reporter)
• Smith v. Jones, 1999 UT App 16, 998 P.2d 250.
Supreme Court (Utah): Cite to P., P.2d, or P.3d.
Pacific Reporter

1881–date

P., P.2d, P.3d

Utah Reports

1873–1974

Utah, Utah 2d

Court of Appeals (Utah Ct. App.): Cite to P.2d or P.3d.
Pacific Reporter

1987–date

P.2d, P.3d

Statutory compilations: Cite to one of the following codes.

Page 138

The Indigo Book
Category

Dates

Abbreviation

Utah Code
Annotated
(LexisNexis)

Utah Code Ann. § x-x-x (LexisNexis <year>)

West’s Utah Code
Annotated

Utah Code Ann. § x-x-x (West <year>)

Session laws: Cite to Utah Laws.
Laws of Utah

<year> Utah Laws <page no.>

Utah Code <year>
Advance
Legislative Service
(LexisNexis)

<year>-<pamph. no.> Utah Adv. Legis. Serv. <page no.>
(LexisNexis)

Utah Legislative
Service (West)

<year> Utah. Legis. Serv. <page no.> (West)

Administrative compilation
Utah
Administrative
Code

Utah Admin. Code r. x-x-x (<year>)

Administrative register
<iss. no.> Utah Bull. <page no.> (<month day, year>)

Utah State Bulletin
Vermont

Public domain citation format: Vermont has adopted a public domain citation format for cases after
December 31, 2002. See Vt. R. App. P. 28.2. The format is:
• Smith v. Jones, 2001 VT 1, ¶ 12, 169 Vt. 203, 850 A.2d 421
Supreme Court (Vt.): Cite to A., A.2d or A.3d.
Atlantic Reporter

1885–date

A., A.2d, A.3d

Vermont Reports

1826–date

Vt.

Aikens

1825–1828

Aik.

Chipman, D.

1789–1824

D. Chip.

Brayton

1815–1819

Brayt.

Tyler

1800–1803

Tyl.

Chipman, N.

1789–1791

N. Chip.

Statutory compilations: Cite to Vt. Stat. Ann. (published by LexisNexis), if found there
Vermont Statutes
Annotated
(LexisNexis)

Vt. Stat. Ann. tit. x, § x (<year>)

West’s Vermont
Statutes Annotated

Vt. Stat. Ann. tit. x, § x (West <year>)

Session laws: Cite to Vt. Acts & Resolves.

Page 139

The Indigo Book
Category

Dates

Abbreviation

Acts and Resolves
of Vermont

<year> Vt. Acts & Resolves <page no.>

Vermont <year>
Advance
Legislative
Service(LexisNexis)

<year>-<pamph. no.> Vt. Adv. Legis. Serv. <page no.> (LexisNexis)

West’s Vermont
Legislative Service

<year> Vt. Legis. Serv. <page no.> (West)

Administrative compilation
<tit. no.>-<ch. no.> Vt. Code R. § x (<year>)

Code of Vermont
Rules (LexisNexis)
Administrative register

<iss. no.> Vt. Gov’t Reg. <page no.> (LexisNexis <month year>)

Vermont
Government
Register
(LexisNexis)
Virginia

Supreme Court (Va.), previously Supreme Court of Appeals (Va.): Cite to S.E. or S.E.2d.
South Eastern
Reporter

1887–date

S.E., S.E.2d

75 Va. to date

1880–date

Va.

Grattan

1844–1880

e.g., 42 Va. (1 Gratt.)

Robinson

1842–1844

e.g., 40 Va. (1 Rob.)

Leigh

1829–1842

e.g., 28 Va. (1 Leigh)

Randolph

1821–1828

e.g., 22 Va. (1 Rand.)

Gilmer

1820–1821

21 Va. (Gilmer)

Munford

1810–1820

e.g., 15 Va. (1 Munf.)

Virginia Reports

Hening & Munford 1806–1810

e.g., 11 Va. (1 Hen. & M.)

Call

1779–1825

e.g., 5 Va. (1 Call)

Virginia Cases,
Criminal

1789–1826

e.g., 3 Va. (1 Va. Cas.)

Washington

1790–1796

e.g., 1 Va. (1 Wash.)

Court of Appeals (Va. Ct. App.): Cite to S.E.2d.
South Eastern
Reporter

1985–date

S.E.2d

Virginia Court of
Appeals Reports

1985–date

Va. App.

Circuit Court (Va. Cir. Ct.): Cite to Va. Cir.

Page 140

The Indigo Book
Category

Dates

Abbreviation

Virginia Circuit
Court Opinions

1957–date

Va. Cir.

Statutory compilations: Cite to Va. Code Ann. (published by LexisNexis).
Code of Virginia
1950 Annotated
(LexisNexis)

Va. Code Ann. § x-x (<year>)

West’s Annotated
Code of Virginia

Va. Code Ann. § x-x (West <year>)

Session laws: Cite to Va. Acts.
Acts of the General
Assembly of the
Commonwealth of
Virginia

<year> Va. Acts <page no.>

Virginia <year>
Advance
Legislative Service
(LexisNexis)

<year>-<pamph. no.> Va. Adv. Legis. Serv. <page no.> (LexisNexis)

West’s Virginia
Legislative Service

<year> Va. Legis. Serv. <page no.> (West)

Administrative compilation
<tit. no.> Va. Admin. Code § x-x-x (<year>)

Virginia
Administrative
Code (West)
Administrative register

<vol. no.> Va. Reg. Regs. <page no.> (<month day, year>)

Virginia Register
of Regulations
(LexisNexis)
Washington

Supreme Court (Wash.): Cite to P., P.2d, or P.3d.
Pacific Reporter

1880–date

P., P.2d, P.3d

Washington
Reports

1889–date

Wash., Wash. 2d

Washington
Territory Reports

1854–1888

Wash. Terr.

Court of Appeals (Wash. Ct. App.): Cite to P.2d or P.3d.
Pacific Reporter

1969–date

P.2d, P.3d

Washington
Appellate Reports

1969–date

Wash. App.

Statutory compilations: Cite to Wash. Rev. Code.
Revised Code of
Washington

Wash. Rev. Code § x.x.x (<year>)

Page 141

The Indigo Book
Category

Dates

Abbreviation

West's Revised
Code of
Washington
Annotated

Wash. Rev. Code Ann. § x.x.x (West <year>)

Annotated Revised
Code of
Washington
(LexisNexis)

Wash. Rev. Code Ann. § x.x.x (LexisNexis <year>)

Session laws: Cite to Wash. Sess. Laws.
Session Laws of
Washington

<year> Wash. Sess. Laws <page no.>

West’s Washington
Legislative Service

<year> Wash. Legis. Serv. <page no.> (West)

Administrative compilation
Washington
Administrative
Code

Wash. Admin. Code § x-x-x (<year>)

Administrative register
<iss. no.> Wash. Reg. <page no.> (<month day, year>)

Washington State
Register
West Virginia

Supreme Court of Appeals (W. Va.): Cite to S.E. or S.E.2d.
South Eastern
Reporter

1886–date

S.E., S.E.2d

West Virginia
Reports

1864–date

W. Va.

Statutory compilations: Cite to W. Va. Code.
West Virginia Code

W. Va. Code § x-x-x (<year>)

Michie’s West
Virginia Code
Annotated
(LexisNexis)

W. Va. Code Ann. § x-x-x (LexisNexis <year>)

West’s Annotated
Code of West
Virginia

W. Va. Code Ann. § x-x-x (West <year>)

Session laws: Cite to W. Va. Acts.
Acts of the
Legislature of West
Virginia

<year> W. Va. Acts <page no.>

West Virginia
<year> Advance
Legislative Service
(LexisNexis)

<year>-<pamph. no.> W. Va. Adv. Legis. Serv. <page no.>
(LexisNexis)

Page 142

The Indigo Book
Category

Dates

Abbreviation
<year> W. Va. Legis. Serv. <page no.>

West’s West
Virginia Legislative
Service
Administrative compilation
West Virginia Code
of State Rules

W. Va. Code R. § x-x-x (<year>)

Administrative register
<vol. no.> W. Va. Reg. <page no.> (<month day, year>)

West Virginia
Register
Wisconsin

Public domain citation format: Wisconsin has adopted a public domain citation format for cases
decided after December 31, 1999. See Wisconsin Supreme Court Rule 80. The format is:
• Smith v. Jones, 2000 WI 14, ¶6
• Smith v. Jones, 214 Wis. 2d 408, ¶12
• Doe v. Roe, 2001 WI App 9, ¶17
• Doe v. Roe, 595 N.W.2d 346, ¶27
Supreme Court (Wis.): Cite to N.W. or N.W.2d.
North Western
Reporter

1879–date

N.W., N.W.2d

Wisconsin Reports

1853–date

Wis., Wis. 2d

Pinney

1839–1852

Pin.

Chandler

1849–1852

Chand.

Burnett

1842–1843

Bur.

Burnett (bound
with session laws
for Dec. 1841)

1841

Bur.

Court of Appeals (Wis. Ct. App.): Cite to N.W.2d.
North Western
Reporter

1978–date

N.W.2d

Wisconsin Reports

1978–date

Wis. 2d

Statutory compilations: Cite to Wis. Stat..
Wisconsin Statutes

Wis. Stat. § x.x (<year>)

West’s Wisconsin
Statutes Annotated

Wis. Stat. Ann. § x.x (West <year>)

Session laws: Cite to Wis. Sess. Laws.
Wisconsin Session
Laws

<year> Wis. Sess. Laws <page no.>

Page 143

The Indigo Book
Category

Dates

Abbreviation
<year> Wis. Legis. Serv. <page no.> (West)

West’s Wisconsin
Legislative Service
Administrative compilation

Wis. Admin. Code <agency abbreviation> § x-x (<year>)

Wisconsin
Administrative
Code
Administrative register

<iss. no.> Wis. Admin. Reg. <page no.> (<month day, year>)

Wisconsin
Administrative
Register
Wyoming

Public domain citation format: Wyoming has adopted a public domain citation format for cases
decided after December 31, 2003. See Order Amending Citation Format (Aug. 19, 2005). The format is:
• Doe v. Roe, 2001 WY 12
• Doe v. Roe, 2001 WY 12, 989 P.2d 1312 (Wyo. 2001)
Supreme Court (Wyo.): Cite to P., P.2d, or P.3d.
Pacific Reporter

1883–date

P., P.2d, P.3d

Wyoming Reports

1870–1959

Wyo.

Statutory compilations: Cite to Wyo. Stat. Ann. (published by LexisNexis).
Wyoming Statutes
Annotated
(LexisNexis)

Wyo. Stat. Ann. § x-x-x (<year>)

West’s Wyoming
Statutes Annotated

Wyo. Stat. Ann. § x-x-x (West <year>)

Session laws: Cite to Wyo. Sess. Laws.
Session Laws of
Wyoming

<year> Wyo. Sess. Laws <page no.>

West’s Wyoming
Legislative Service

<year> Wyo. Legis. Serv. <page no.> (West)

Administrative compilation
Code of Wyoming
Rules (LexisNexis)

<tit. no.>-<ch. no.> Wyo. Code R. § x (LexisNexis <year>)

Administrative register
Wyoming
Government
Register
(LexisNexis)

<iss. no.> Wyo. Gov’t Reg. <page no.> (LexisNexis <month year>)

American Samoa
High Court of American Samoa (Am. Samoa): Cite to Am. Samoa, Am. Samoa 2d, or Am. Samoa 3d.

Page 144

The Indigo Book
Category

Dates

Abbreviation

American Samoa
Reports

1900–date

Am. Samoa, Am. Samoa 2d, Am. Samoa 3d

Statutory compilation
American Samoa
Code Annotated

Am. Samoa Code Ann. § x (<year>)

Administrative compilation
American Samoa
Administrative
Code

Am. Samoa Admin. Code § x (<year>)

Canal Zone
United States District Court for the Eastern District of Louisiana (E.D. La.): This court has
jurisdiction over litigation pending as of Apr. 1, 1982, in the United States District Court for the
District of the Canal Zone. Cite to F. Supp.
Federal
Supplement

1982–1983

F. Supp.

United States District Court for the District of the Canal Zone (D.C.Z.): This court ceased to exist on
Mar. 31, 1982. Cite to F. Supp.
Federal
Supplement

1946–1982

F. Supp.

Statutory compilation
Panama Canal
Code

C.Z. Code tit. x, § x (<year>)

Guam
Supreme Court of Guam (Guam): See Sandra E. Cruze, How To Cite Guam Law, Third Edition,
September 2002. For example:
• Santos v. Carney et. al., 1997 Guam 4; 1997 WL 460435 (Sup. Ct. Guam 1997)
District Court of Guam (D. Guam): Cite to F. Supp., F. Supp. 2d, or F. Supp. 3d.
Federal
Supplement

1951–date

F. Supp., F. Supp. 2d, F. Supp. 3d

Guam Reports

1955–1980

Guam

Statutory compilation
Guam Code
Annotated

<tit. no.> Guam Code Ann. § x (<year>)

Session laws
Guam Session
Laws

Guam Pub. L. <law no.> (<year>)

Administrative compilation
Administrative
Rules &
Regulations of the

<tit. no.> Guam Admin. R. & Regs. § x (<year>)

Page 145

The Indigo Book
Category

Dates

Abbreviation

Government of
Guam
Navajo Nation
Supreme Court (Navajo), previously Court of Appeals (Navajo): Cite to Navajo Rptr.
Navajo Reporter

1969–date

Navajo Rptr.

District Court (Navajo D. Ct.): Cite to Navajo Rptr.
Navajo Reporter

1969–date

Navajo Rptr.

Statutory compilation
Navajo Nation
Code Annotated
(West)

Navajo Nation Code Ann. tit. x, § x (<year>)

Northern Mariana Islands
Public domain citation format: The Commonwealth of the Northern Mariana Islands has adopted a
public domain citation format. See General Order 01-100 (March 13, 2001). The format is:
• ABC Company vs. XYZ Company, 2001 MP 1 ¶10
Supreme Court (N. Mar. I.): Cite to N. Mar. I.
Northern Mariana
Islands Reporter

1989–date

N. Mar. I.

District Court for the Northern Mariana Islands, Trial and Appellate Divisions (D. N. Mar. I. and D.
N. Mar. I. App. Div.), and Commonwealth Superior Court (N. Mar. I. Commw. Super. Ct.),
previously Commonwealth Trial Court (N. Mar. I. Commw. Trial Ct.): Cite to F. Supp., F. Supp. 2d,
or F. Supp. 3d.
Federal
Supplement

1979–date

F. Supp., F. Supp. 2d, F. Supp. 3d

Northern Mariana
Islands
Commonwealth
Reporter

1979–date

N. Mar. I. Commw.

Statutory compilation
Northern Mariana
Islands
Commonwealth
Code (LexisNexis)

<tit. no.> N. Mar. I. Code § x (<year>)

Session laws
Northern Mariana
Islands Session
Laws

<year> N. Mar. I. Pub. L. <law no.>

Administrative compilation
Northern Mariana
Islands
Administrative
Code

<tit. no.> N. Mar. I. Admin. Code § x (<year>)

Page 146

The Indigo Book
Category

Dates

Abbreviation

Administrative register
<vol. no.> N. Mar. I. Reg. <page no.> (<month day, year>)

Northern Mariana
Islands
Commonwealth
Register
Oklahoma Native Americans

Tribal Courts, Courts of Indian Offenses (Appellate Division), Courts of Indian Appeals, and Courts
of Indian Offenses: Cite to Okla. Trib.
Oklahoma Tribal
Court Reports

1979–date

Okla. Trib.

Puerto Rico
Public domain citation format: Puerto Rico has adopted a public domain citation format for cases
decided after December 31, 1997. The format is:
• Yumac Home Furniture v. Caguas Lumber Yard, 2015 TSPR 148
Supreme Court (P.R.): Cite to P.R. or P.R. Offic. Trans., if found there; else, cite to P.R. Dec. or P.R.
Sent., in that order of preference.
Puerto Rico
Reports

1899–1978

P.R.

Official
Translations of the
Opinions of the
Supreme Court of
Puerto Rico

1978–date

P.R. Offic. Trans.

Decisiones de
Puerto Rico

1899–date

P.R. Dec.

Sentencias del
Tribunal Supremo
de Puerto Rico

1899–1902

P.R. Sent.

Circuit Court of Appeals (P.R. Cir.): Cite to T.C.A
Decisiones del
Tribunal de
Circuito de
Apelaciones de
Puerto Rico

1995–date

T.C.A.

Statutory compilation
Laws of Puerto
Rico Annotated
(LexisNexis)

P.R. Laws Ann. tit. x, § x (<year>)

Leyes de Puerto
Rico Anotadas
(LexisNexis)

P.R. Leyes An.tit. x, § x (<year>)

Session laws

Page 147

The Indigo Book
Category

Dates

Abbreviation

Laws of Puerto
Rico

<year> P.R. Laws <page no.>

Leyes de Puerto
Rico (LexisNexis)

<year> P.R. Leyes <page no.>

Virgin Islands
All courts: Cite to V.I.
Virgin Islands
Reports

1917–date

V.I.

Statutory compilation
Virgin Islands
Code Annotated
(LexisNexis)

1962–date

V.I. Code Ann. tit. x, § x-x <year>

Session laws: Cite to V.I. Sess. Laws.
Session Laws of
the Virgin Islands

<year> V.I. Sess. Laws <page no.>

Virgin Islands
Code Annotated
Advance

<year>-<pamph. no.> V.I. Code Ann. Adv.

Legislative Service
(LexisNexis)

Legis. Serv. <page no.> (LexisNexis)

Administrative compilation
Code of U.S. Virgin
Islands Rules
(LexisNexis)

<tit. no.>-<ch. no.> V.I. Code R. § x-x (LexisNexis <year>)

Administrative register
Virgin Islands
Government
Register
(LexisNexis)

<iss. no.> V.I. Gov’t Reg. <page no.> (LexisNexis <month year>)

T4. Required Abbreviations for Services
T4.1. Service Publisher Names
Service Publisher Name

Abbreviation

Bureau of National Affairs

BNA

Commerce Clearing House

CCH

Matthew Bender

MB

Pike & Fischer

P&F

Research Institute of America

RIA

Page 148

The Indigo Book

T4.2. Service Abbreviations
For each looseleaf service title, the appropriate abbreviation is followed by the
name of the publisher.
Service Name

Abbreviation

Administrative Law Third Series

Admin. L.3d (BNA)

Affirmative Action Compliance Manual for Federal
Contractors

Aff. Action Compl. Man. (BNA)

AIDS Law & Litigation Reporter

AIDS L. & Litig. Rep. (Univ. Pub.
Group)

All States Tax Guide

All St. Tax Guide (RIA)

American Federal Tax Reports, Second Series

A.F.T.R.2d (RIA)

American Stock Exchange Guide

Am. Stock Ex. Guide (CCH)

Antitrust & Trade Regulation Report

Antitrust & Trade Reg. Rep. (BNA)

Aviation Law Reporter

Av. L. Rep. (CCH)

⇒ bound as Aviation Cases

Av. Cas. (CCH)

BNA’s Banking Report

Banking Rep. (BNA)

Bankruptcy Court Decisions

Bankr. Ct. Dec. (LRP)

Bankruptcy Law Reports

Bankr. L. Rep. (CCH)

Benefits Review Board Service

Ben. Rev. Bd. Serv. (MB)

BioLaw

BioLaw (LexisNexis)

Blue Sky Law Reporter

Blue Sky L. Rep. (CCH)

Board of Contract Appeals Decisions—see Contract Appeals
Decisions
Business Franchise Guide

Bus. Franchise Guide (CCH)

Canadian Commercial Law Guide

Can. Com. L. Guide (CCH)

Canadian Tax Reporter

Can. Tax Rep. (CCH)

Chemical Regulation Reporter

Chem. Reg. Rep. (BNA)

Chicago Board Options Exchange Guide

Chicago Bd. Options Ex. Guide
(CCH)

Collective Bargaining Negotiations & Contracts

Collective Bargaining Negot. &
Cont. (BNA)

Collier Bankruptcy Cases, Second Series

Collier Bankr. Cas. 2d (MB)

Commodity Futures Law Reporter

Comm. Fut. L. Rep. (CCH)

Communications Regulation

Commc’ns Reg. (BNA)

Congressional Index

Cong. Index (CCH)

Consumer Credit Guide

Consumer Cred. Guide (CCH)

Page 149

The Indigo Book
Service Name

Abbreviation

Consumer Product Safety Guide

Consumer Prod. Safety Guide
(CCH)

Contract Appeals Decisions

Cont. App. Dec. (CCH)

⇒ bound as Board of Contract Appeals Decisions

B.C.A. (CCH)

Contracts Cases, Federal—see Government Contracts Reporter
Copyright Law Decisions

Copyright L. Dec. (CCH)

Copyright Law Reporter

Copyright L. Rep. (CCH)

Cost Accounting Standards Guide

Cost Accounting Stand. Guide
(CCH)

The Criminal Law Reporter

Crim. L. Rep. (BNA)

Daily Labor Report

Daily Lab. Rep. (BNA)

Dominion Tax Cases

Dominion Tax Cas. (CCH)

EEOC Compliance Manual

EEOC Compl. Man. (BNA)

EEOC Compliance Manual

EEOC Compl. Man. (CCH)

Employee Benefits Cases

Empl. Benefits Cas. (BNA)

Employee Benefits Compliance Coordinator

Empl. Coordinator (RIA)

Employment Practices Guide
⇒ bound as Employment Practices Decisions
⇒ bound assee also Labor Law Reporter

Empl. Prac. Dec. (CCH)

Employment Safety and Health Guide

Empl. Safety & Health Guide
(CCH)

⇒ bound as Occupational Safety and Health Decisions

O.S.H. Dec. (CCH)

Employment Testing: Law & Policy Reporter

Empl. Testing (Univ. Pub. Am.)

Energy Management & Federal Energy Guidelines

Energy Mgmt. (CCH)

Environment Reporter

Env’t Rep. (BNA)

⇒ bound as Environment Reporter Cases

Env’t Rep. Cas. (BNA)

Environmental Law Reporter

Envtl. L. Rep. (Envtl. Law Inst.)

Exempt Organizations Reports

Exempt Org. Rep. (CCH)

Fair Employment Practice Cases—see Labor Relations Reporter
The Family Law Reporter

Fam. L. Rep. (BNA)

Family Law Tax Guide

Fam. L. Tax Guide (CCH)

Federal Audit Guides

Fed. Audit Guide (CCH)

Federal Banking Law Reporter

Fed. Banking L. Rep. (CCH)

Federal Carriers Reports

Fed. Carr. Rep. (CCH)

⇒ bound as Federal Carriers Cases

Fed. Carr. Cas. (CCH)

Federal Contracts Report

Fed. Cont. Rep. (BNA)

Page 150

The Indigo Book
Service Name

Abbreviation

Federal Election Campaign Financing Guide

Fed. Election Camp. Fin. Guide
(CCH)

Federal Energy Regulatory Commission Reporter

Fed. Energy Reg. Comm’n Rep.
(CCH)

Federal Estate and Gift Tax Reporter

Fed. Est. & Gift Tax Rep. (CCH)

⇒ bound as Standard Federal Tax Reporter

Stand. Fed. Tax Rep. (CCH)

Federal Excise Tax Reporter

Fed. Ex. Tax Rep. (CCH)

Federal Income, Gift and Estate Taxation

Fed. Inc. Gift & Est. Tax’n (MB)

Federal Rules Service, Second Series

Fed. R. Serv. 2d (West)

Federal Securities Law Reporter

Fed. Sec. L. Rep. (CCH)

Federal Tax Coordinator Second

Fed. Tax Coordinator 2d (RIA)

Federal Tax Guide Reports

Fed. Tax Guide Rep. (CCH)

Fire & Casualty Cases—see Insurance Law Reports
Food Drug Cosmetic Law Reporter

Food Drug Cosm. L. Rep. (CCH)

Government Contracts Reporter

Gov’t Cont. Rep. (CCH)

⇒ bound as Contracts Cases, Federal

Cont. Cas. Fed. (CCH)

Government Employee Relations Report

Gov’t Empl. Rel. Rep. (BNA)

Housing & Development Reporter

Hous. & Dev. Rep. (RIA)

Human Resources Management OSHA Compliance Guide

OSHA Comp. Guide (CCH)

Immigration Law Service

Immigr. L. Serv. (West)

Insurance Law Reports

Ins. L. Rep. (CCH)

⇒ bound as Personal and Commercial Liability

Personal and Comm. Liab. (CCH)

⇒ bound as Life, Health & Accident Insurance Cases 2d

Life Health & Accid. Ins. Cas. 2d
(CCH)

International Environment Reporter

Int’l Env’t Rep. (BNA)

International Trade Reporter

Int’l Trade Rep. (BNA)

IRS Positions

IRS Pos. (CCH)

Labor Arbitration Awards

Lab. Arb. Awards (CCH)

Labor Law Reporter

Lab. L. Rep. (CCH)

⇒ bound as Labor Cases

Lab. Cas. (CCH)

⇒ bound as NLRB Decisions

NLRB Dec. (CCH)

see also Employment Practices Guid
Labor Relations Reporter:

Lab. Rel. Rep. (BNA)

⇒ bound as Fair Employment Practice Cases

Fair Empl. Prac. Cas. (BNA)

⇒ bound as Labor Arbitration Reports

Lab. Arb. Rep. (BNA)

Page 151

The Indigo Book
Service Name

Abbreviation

⇒ bound as Labor Relations Reference Manual

L.R.R.M. (BNA)

⇒ bound as Wage and Hour Cases

Wage & Hour Cas. (BNA)

ABA/BNA Lawyers’ Manual on Professional Conduct

Laws. Man. on Prof. Conduct
(ABA/BNA)

Life, Health & Accident Insurance Cases—see Insurance Law
Reports
Liquor Control Law Reporter

Liquor Cont. L. Rep. (CCH)

Media Law Reporter

Media L. Rep. (BNA)

Medical Devices Reporter

Med. Devices Rep. (CCH)

Medicare and Medicaid Guide

Medicare & Medicaid Guide
(CCH)

Mutual Funds Guide

Mut. Funds Guide (CCH)

National Reporter on Legal Ethics & Professional
Responsibility

Nat’l Rep. Legal Ethics (Univ. Pub.
Am.)

New York Stock Exchange Guide

N.Y.S.E. Guide (CCH)

NLRB Decisions—see Labor Law Reporter
Nuclear Regulation Reporter

Nuclear Reg. Rep. (CCH)

Occupational Safety & Health Reporter

O.S.H. Rep. (BNA)

⇒ bound as Occupational Safety & Health Cases

O.S.H. Cas. (BNA)

OFCCP Federal Contract Compliance Manual

OFCCP Fed. Cont. Compl. Man.
(CCH)

Patent, Trademark & Copyright Journal

Pat. Trademark & Copyright J.
(BNA)

Pension & Benefits Reporter

Pens. & Ben. Rep. (BNA)

Pension Plan Guide

Pens. Plan Guide (CCH)

Pension & Profit Sharing Second

Pens. & Profit Sharing 2d (RIA)

Product Safety & Liability Reporter

Prod. Safety & Liab. Rep. (BNA)

Products Liability Reporter

Prod. Liab. Rep. (CCH)

Public Utilities Reports

Pub. Util. Rep. (PUR)

School Law Reporter

School L. Rep. (Educ. Law Ass’n.)

Search & Seizure Bulletin

Search & Seizure Bull. (Quinlan)

SEC Accounting Rules

SEC Accounting R. (CCH)

Secured Transactions Guide

Secured Transactions Guide
(CCH)

Securities and Federal Corporate Law Report

Sec. & Fed. Corp. L. Rep. (West)

Securities Regulation & Law Report

Sec. Reg. & L. Rep. (BNA)

Shipping Regulation

Shipping Reg. (BNA)

Page 152

The Indigo Book
Service Name

Abbreviation

Social Security Reporter

Soc. Sec. Rep. (CCH)

Standard Federal Tax Reporter

Stand. Fed. Tax Rep. (CCH)

⇒ bound as U.S. Tax Cases

U.S. Tax Cas. (CCH)

State and Local Tax Service

St. & Loc. Tax Serv. (RIA)

State and Local Taxes—see All States Tax Guide
State Inheritance, Estate, and Gift Tax Reporter

St. Inher., Est. & Gift Tax Rep.
(CCH)

State Tax Guide

St. Tax Guide (CCH)

State Tax Reporter

St. Tax Rep. (CCH)

Tax Court Memorandum Decisions

T.C.M. (RIA)

⇒ bound as Tax Court Reporter

T.C.M. (CCH) [or (RIA)]

Tax Court Reported Decisions

Tax Ct. Rep. Dec. (RIA)

Tax Court Reports

Tax Ct. Rep. (CCH)

Trade Regulation Reporter

Trade Reg. Rep. (CCH)

⇒ bound as Trade Cases

Trade Cas. (CCH)

Unemployment Insurance Reporter

Unempl. Ins. Rep. (CCH)

Uniform Commercial Code Reporting Service Second

UCC Rep. Serv. (West)

Union Labor Report Newsletter

Union Lab. Rep. Newsl. (BNA)

The United States Law Week

U.S.L.W. (BNA—publisher need
not be indicated)

The United States Patents Quarterly bound in same name

U.S.P.Q. (BNA)

U.S. Tax Cases—see Federal Estate and Gift Tax Reporter and
Standard Federal Tax Reporter
U.S. Tax Reporter

U.S. Tax Rep. (RIA)

U.S. Tax Treaties Reporter

U.S. Tax Treaties Rep. (CCH)

Utilities Law Reports

Util. L. Rep. (CCH)

Wage and Hour Cases—see Labor Relations Reporter

T5. Required Abbreviations for Legislative Documents
Words not on this list that are more than six letters should not abbreviated if the
abbreviation would be ambiguous. All articles and prepositions should be
removed from the abbreviated title if the document can be unambiguously
identified without the articles and prepositions.
Legislative Document

Abbreviation

Annals

Annals

Page 153

The Indigo Book
Legislative Document

Abbreviation

Annual

Ann.

Assembly[man, woman, member]

Assemb.

Bill

B.

Committee

Comm.

Concurrent

Con.

Conference

Conf.

Congress[ional]

Cong.

Debate

Deb.

Delegate

Del.

Document[s]

Doc.

Executive

Exec.

Federal

Fed.

House

H.

House of Delegates

H.D.

House of Representatives

H.R.

Joint

J.

Legislat[ion, ive]

Legis.

Legislature

Leg.

Miscellaneous

Misc.

Number

No.

Order

Order

Record

Rec.

Register

Reg.

Regular

Reg.

Report

Rep.

Representative

Rep.

Resolution

Res.

Senate

S.

Senator

Sen.

Service

Serv.

Session

Sess.

Special

Spec.

Subcommittee

Subcomm.

Page 154

The Indigo Book

T6. Required Abbreviations for Treaty Sources
The dates to the year of the treaties contained in the source, not the years in
which the source was published.
Court Name

Date

Abbreviation

United States Treaties and Other International
Agreements

1950–date

<volume> U.S.T. xxx

Statutes at Large (indexed at 64 Stat. B1107)

1778–1949

<volume> Stat. xxx

Treaties and Other International Acts Series

1945–date

T.I.A.S. No. x

Treaty Series

1778–1945

T.S. No. x

Executive Agreement Series

1922–1945

E.A.S. No. x

Senate Treaty Document

1981–date

S. Treaty Doc. No. x

Senate Executive Documents

1778–1980

S. Exec. Doc. No. x

United Nations Treaty Series

1946–date

<volume> U.N.T.S. xxx

League of Nations Treaty Series

1920–1945

<volume> L.N.T.S. xxx

Pan-American Treaty Series

1949–date

<volume> Pan-Am. T.S.
xxx

European Treaty Series

1948–2003 E.T.S. No. xxx

Organization of American States Treaty Series

1970–date

Council of Europe Treaty Series

2004–date C.E.T.S. No. xxx

Official U.S. Sources

Intergovernmental Treaty sources

O.A.S.T.S. No. xxx

Unofficial Treaty Sources
U.S. Treaties on LEXIS

1776–date

LEXIS xxx

International Legal Materials

1962–date

<volume> I.L.M. xxx

Parry’s Consolidated Treaty Series

1648–1919

<volume> Consol. T.S.
xxx

Hein’s United States Treaties and Other International
Agreements

1984–date

Hein’s No. KAV xxxx

Bevans

1776–1949

<volume> Bevans xxx

T7. Required Abbreviations for Arbitral Reporters
Court Name

Abbreviation

Arbitration Materials

Arb. Mat' l

Hague Court Reports, First Series

Hague Ct. Rep. (Scott)

Hague Court Reports, Second Series

Hague Ct. Rep. 2d
(Scott)

Page 155

The Indigo Book
Court Name

Abbreviation

International Centre for Settlement of Investment Disputes (ICSID)
Reports

ICSID Rep.

International Centre for Settlement of Investment Disputes (ICSID)
Review

ICSID Rev.

International Chamber of Commerce Arbitration

Int' l Comm. Arb.

International Tribunal for the Law of the Sea Reports of Judgments,
Advisory Opinions and Orders

ITLOS Rep.

Investment Treaty Arbitration Investment Treaty Cases

ITA Inv. Treaty Cases

Permanent Court of Arbitration Case Repository

PCA Case Repository

United Nations Reports of International Arbitral Awards

R.I.A.A.

World Arbitration Reporter

World Arb. Rep.
(<issue number>)

T8. Required Abbreviations for Intergovernmental Organizations
T8.1. United Nations and League of Nations
Category

Dates

Abbreviation

United Nations Documents
United Nations Documents

U.N. Docs.

United Nations Principal Organs
General Assembly

GAOR

Security Council

SCOR

Economic and Social Council

ESCOR

Trusteeship Council

TCOR

International Court of Justice (I.C.J.)
Judgments, Advisory Opinions, and Orders

1946–date

<year> I.C.J. xx

Pleadings, Oral Arguments, and Documents

1946–date

<year> I.C.J. Pleadings xx

Acts and Documents

1946–date

<year> I.C.J. Acts & Docs xx

1946–date

<year> U.N.T.S. xxx

Permanent Court of International Justice

1920–1945

<year> P.C.I.J. xxx

League of Nations Treaty Series

1920–1945

<year> L.N.T.S. xxx

Treaties and international agreements
United Nations Treaty Series
League of Nations

Page 156

The Indigo Book

T8.2. Europe
Category

Dates

Abbreviation

European Union
Courts: Cite cases before the Court of Justice of the European Union (E.C.J.) and the General
Court (Ct. of First Instance) to E.C.R.. If not, cite to C.M.L.R., Common Mkt. Rep. (CCH), or CEC
(CCH), if found there, in that order. If not, cite to official online sources.
Reports of cases before the Court of Justice

1973–date

<year> E.C.R. xxx

Common Market Law Reports

1962–date

<year> C.M.L.R. xxx

Common Market Reports

1962–1988

<year> Common Mkt. Rep.
(CCH) xxx

European Community Cases

1989–2007 <year> CEC (CCH) xxx

Legislative acts: Cite acts of the European Council and the European Commission to O.J. (the
Official Journal of the European Union, formerly the Official Journal of the European
Communities). If not, cite to O.J. Spec. Ed.. If not, cite to J.O.. For issues of J.O. before 1967,
indicate the issue number. For issues of O.J. and J.O. dating from 1967 and later, indicate the
series and issue number.>
Official Journal of the European Union

1973–date

<year> O.J. Spec. Ed. xxx

Official Journal of the European Community,
Special Edition 1952–1972
Journal Officiel des Communautés Européennes

<year> O.J. (L <act number>)
xxx

1958–date

<year> J.O. (L <act number>)
xxx

Parliamentary documents
European Parliamentary Debates

Eur. Parl. Deb. (<debate
number>) x

European Parliament Working Session or Session
Documents

Eur. Parl. Doc. (COM
<document number>) x

Parlement Européen Documents de Séance

Parl. Eur. Doc. (SEC <document
number>) x

European Commission of Human Rights: Cite to Eur. Comm’n H.R. Dec. & Rep., Y.B. Eur.
Conv. on H.R., or Eur. H.R. Rep., in that order.>
European Commission of Human Rights
Collections of Decisions

<volume> Eur. Comm’n H.R.
Dec. & Rep. xxx

European Human Rights Reports

<volume> Eur. H.R. Rep. xxx

Yearbook of the European Convention on Human
Rights

Y.B. Eur. Conv. on H.R.

European Court of Human Rights: >
European Court of Human Rights Reports of
Judgments and Decisions

xx Eur. Ct. H.R. (<year>)

Yearbook of the European Convention on Human
Rights

Y.B. Eur. Conv. on H.R.

Page 157

The Indigo Book

T8.3. Inter-American and International Tribunal
Category

Abbreviation

Inter-American Commission on Human Rights
Inter-American Commission on Human Rights Annual Reports

Inter-Am. Comm’n
H.R.

Inter-American Court of Human Rights: Cite to Series, to Rep. Inter-Am. Ct. H.R., or to official
online sources.>
A - Judgments and Opinions

Inter-Am. Ct. H.R. (ser.
A) No. xx

B - Pleadings, Oral Arguments and Documents (Relative to Series A)

Inter-Am. Ct. H.R. (ser.
B) No. xx, xxx

C - Decisions and Judgments

Inter-Am. Ct. H.R. (ser.
C) No. xx

D - Pleadings, Oral Arguments and Documents (Relative to Series C)

Inter-Am. Ct. H.R. (ser.
D) No. xx, xxx

E - Provisional Measures

Inter-Am. Ct. H.R. (ser.
E) No. xx, xxx

F - Procedural Decisions

Inter-Am. Ct. H.R. (ser.
F) No. xx, xxx

Annual Reports of the Inter-American Court of Human Rights:>
Complete Opinions: 1970-date

Rep. Inter-Am. Ct. H.R.
xxx

International Tribunal for the Law of the Sea
International Tribunal for the Law of the Sea Reports of Judgments,
Advisory Opinions and Orders: 1956–date

ITLOS Rep.

T8.4. Other Intergovernmental Organizations
Category

Abbreviation

Comprehensive Nuclear-Test-Ban Treaty Organization

CTBTO

Food and Agriculture Organization

FAO

Global Environment Facility

GEF

Intergovernmental Panel on Climate Change

IPCC

International Atomic Energy Agency

IAEA

International Bank for Reconstruction and Development

IBRD

International Centre for Settlement of Investment Disputes

ICSID

International Civil Aviation Organization

ICAO

International Criminal Police Organization

INTERPOL

International Development Association

IDA

International Finance Corporation

IFC

Page 158

The Indigo Book
Category

Abbreviation

International Fund for Agricultural Development

IFAD

International Labour Organization

ILO

International Maritime Organization

IMO

International Monetary Fund

IMF

International Refugee Organization

IRO

International Telecommunication Union

ITU

International Union for Conservation of Nature

IUCN

Multilateral Investment Guarantee Agency

MIGA

Organisation for Economic Co-operation and Development

OECD

Organisation for the Prohibition of Chemical Weapons

OPCW

United Nations

U.N.

United Nations Children's Fund

UNICEF

United Nations Development Programme

UNDP

United Nations Educational, Scientific and Cultural Organization

UNESCO

United Nations Environment Programme

UNEP

United Nations Industrial Development Organization

UNIDO

Universal Postal Union

UPU

World Bank Group

WBG

World Customs Organization

WCO

World Health Organization

WHO

World Intellectual Property Organization

WIPO

World Meteorological Organization

WMO

World Tourism Organization

UNWTO

World Trade Organization

WTO

T9. Required Abbreviations for Court Names
Court Name

Abbreviation

Administrative Court

Admin. Ct.

Admiralty [Court, Division]

Adm.

Aldermen’s Court

Alder. Ct.

Appeals Court

App. Ct.

Appellate Court

App. Ct.

Appellate Department

App. Dep’t

Appellate Division

App. Div.

Page 159

The Indigo Book
Court Name

Abbreviation

Armed Services Board of Contract
Appeals

ASBCA

Bankruptcy Appellate Panel

B.A.P.

Bankruptcy [Court, Judge]

Bankr.

Board of Contract Appeals

B.C.A.

Board of Immigration Appeals

B.I.A.

Board of Patent Appeals and
Interferences

B.P.A.I.

Board of Tax Appeals

B.T.A.

Borough Court

<Name> Bor. Ct.

Central District

C.D.

Chancery [Court, Division]

Ch.

Children’s Court

Child. Ct.

Circuit Court (old federal)

C.C.

Circuit Court (state)

Cir. Ct.

Circuit Court of Appeals (federal)

Cir.

Circuit Court of Appeals (state)

Cir. Ct. App.

City Court

<Name> City Ct.

Civil Appeals

Civ. App.

Civil Court of Record

Civ. Ct. Rec.

Civil District Court

Civ. Dist. Ct.

Claims Court

Cl. Ct.

Commerce Court

Comm. Ct.

Commission

Comm’n

Common Pleas

C.P. <when appropriate, name county or similar
subdivision>

Commonwealth Court

Commw. Ct.

Conciliation Court

Concil. Ct.

County Court

<Name> Cty. Ct.

County Judge’s Court

Cty. J. Ct.

Court

Ct.

Court of Appeal (English)

C.A.

Court of Appeals (federal)

Cir.

Court of Appeal[s] (state)

Ct. App.

Court of Appeals for the Armed Forces C.A.A.F.

Page 160

The Indigo Book
Court Name

Abbreviation

Court of Civil Appeals

Civ. App.

Court of Claims

Ct. Cl.

Court of Common Pleas

Ct. Com. Pl.

Court of Criminal Appeals

Crim. App.

Court of Customs and Patent Appeals

C.C.P.A.

Court of Customs Appeals

Ct. Cust. App.

Court of Errors

Ct. Err.

Court of Errors and Appeals

Ct. Err. & App.

Court of Federal Claims

Fed. Cl.

Court of [General, Special] Sessions

Ct. <Gen. or Spec.> Sess.

Court of International Trade

Ct. Int’l Trade

Court of Military Appeals

C.M.A.

Court of Military Review

C.M.R.

Court of Special Appeals

Ct. Spec. App.

Court of Veterans Appeals

Ct. Vet. App.

Criminal Appeals

Crim. App.

Criminal District Court

Crim. Dist. Ct.

Customs Court

Cust. Ct.

District Court (federal)

D.

District Court (state)

Dist. Ct.

District Court of Appeal[s]

Dist. Ct. App.

Division

Div.

Domestic Relations Court

Dom. Rel. Ct.

Eastern District

E.D.

Emergency Court of Appeals

Emer. Ct. App.

Equity [Court, Division]

Eq.

Family Court

Fam. Ct.

High Court

High Ct.

Judicial District

Jud. Dist.

Judicial Division

Jud. Div.

Judicial Panel on Multidistrict
Litigation

J.P.M.L.

Justice of the Peace’s Court

J.P. Ct.

Juvenile Court

Juv. Ct.

Page 161

The Indigo Book
Court Name

Abbreviation

Land Court

Land Ct.

Law Court

Law Ct.

Law Division

Law Div.

Magistrate Division

Magis. Div.

Magistrate’s Court

Magis. Ct.

Middle District

M.D.

Municipal Court

<Name> Mun. Ct.

Northern District

N.D.

Orphans’ Court

Orphans’ Ct.

Parish Court

<Name> Parish Ct.

Police Justice’s Court

Police J. Ct.

Prerogative Court

Prerog. Ct.

Probate Court

Prob. Ct.

Public Utilities Commission

P.U.C.

Real Estate Commission

Real Est. Comm’n

Recorder’s Court

Rec’s Ct.

Southern District

S.D.

Special Court Regional Rail
Reorganization Act

Reg’l Rail Reorg. Ct.

Superior Court

Super. Ct.

Supreme Court (federal)

U.S.

Supreme Court (other)

Sup. Ct.

Supreme Court, Appellate Division

App. Div.

Supreme Court, Appellate Term

App. Term

Supreme Court of Errors

Sup. Ct. Err.

Supreme Judicial Court

Sup. Jud. Ct.

Surrogate’s Court

Sur. Ct.

Tax Appeal Court

Tax App. Ct.

Tax Court

T.C.

Teen Court

Teen Ct.

Temporary Emergency Court of
Appeals

Temp. Emer. Ct. App.

Territor[ial, y]

Terr.

Trademark Trial and Appeal Board

T.T.A.B.

Traffic Court

Traffic Ct.

Page 162

The Indigo Book
Court Name

Abbreviation

Tribal Court

<Name> Tribal Ct.

Tribunal

Trib.

Water Court

Water Ct.

Western District

W.D.

Workmen’s Compensation Division

Workmen’s Comp. Div.

Youth Court

Youth Ct.

T10. Required Abbreviations for Titles of Judges and Officials
Title

Abbreviation

Administrative Law Judge

A.L.J.

Arbitrator

Arb.

Assembly[man, woman, member]

Assemb.

Attorney General

Att’y Gen.

Baron

B.

Chancellor

C.

Chief Baron

C.B.

Chief Judge, Chief Justice

C.J.

Commissioner

Comm’r

Delegate

Del.

Honorable

Hon.

Judge, Justice

J.

Judges, Justices

JJ.

Lord Justice

L.J.

Magistrate

Mag.

Master of the Rolls

M.R.

Mediator

Med.

Referee

Ref.

Representative

Rep.

Senator

Sen.

Vice Chancellor

V.C.

Page 163

The Indigo Book

T11. Required Abbreviations for Case Names In Citations
Case Name

Abbreviation

Academ[ic, y]

Acad.

Administrat[ive, ion]

Admin.

Administrat[or, rix]

Adm’ [r, x]

Advertising

Advert. or Adver.

Agricultur[e, al]

Agric.

Alliance

All.

Alternative

Alt.

America[n]

Am.

and

&

Associate

Assoc.

Association

Ass’n

Atlantic

Atl.

Authority

Auth.

Automo[bile, tive]

Auto.

Avenue

Ave.

Bankruptcy

Bankr.

Board

Bd.

Broadcast[er, ing]

Broad.

Brotherhood

Bhd.

Brothers

Bros.

Building

Bldg.

Business

Bus.

Casualty

Cas.

Cent[er, re]

Ctr.

Central

Cent.

Chemical

Chem.

Coalition

Coal.

College

Coll.

Commission

Comm’n

Commissioner

Comm’r

Committee

Comm.

Communication

Commc’n

Community

Cmty.

Page 164

The Indigo Book
Case Name

Abbreviation

Company

Co.

Compensation

Comp.

Computer

Comput.

Condominium

Condo.

Congress[ional]

Cong.

Consolidated

Consol.

Construction

Constr.

Continental

Cont’l

Cooperative

Coop.

Corporat[e, ion]

Corp.

Correction[s, al]

Corr.

County

Cty. or Cnty.

Defen[der, se]

Def.

Department

Dep’t

Detention

Det.

Development

Dev.

Digital

Dig.

Director

Dir.

Discount

Disc.

Distribut[or, ing]

Distrib.

District

Dist.

Division

Div.

East[ern]

E.

Econom[ic, ical, ics, y]

Econ.

Education[al]

Educ.

Electr[ic, ical, icity, onic]

Elec.

Employee

Emp.

Employ[er, ment]

Emp’[r, t]

Enforcement

Enf’t

Engineer

Eng’r

Engineering

Eng’g

Enterprise

Enter.

Entertainment

Entm’t

Environment

Env’t

Page 165

The Indigo Book
Case Name

Abbreviation

Environmental

Envtl.

Equality

Equal.

Equipment

Equip.

Examiner

Exam’r

Exchange

Exch.

Executive

Exec.

Execut[or, rix]

Ex’[r, x]

Explorat[ion, ory]

Expl.

Export[er, ation]

Exp.

Federal

Fed.

Federation

Fed’n

Fidelity

Fid.

Financ[e, ial, ing]

Fin.

Foundation

Found.

General

Gen.

Global

Glob.

Government

Gov’t

Group

Grp.

Guaranty

Guar.

Hospital[ity]

Hosp.

Housing

Hous.

Import[er, ation]

Imp.

Incorporated

Inc.

Indemnity

Indem.

Independen[ce, t]

Indep.

Industr[y, ies, ial]

Indus.

Information

Info.

Institut[e, ion]

Inst.

Insurance

Ins.

International

Int’l

Investment

Inv.

Investor

Inv’r

Laboratory

Lab.

Liability

Liab.

Page 166

The Indigo Book
Case Name

Abbreviation

Limited

Ltd.

Litigation

Litig.

Machine[ry]

Mach.

Maintenance

Maint.

Management

Mgmt.

Manufacturer

Mfr.

Manufacturing

Mfg.

Maritime

Mar.

Market

Mkt.

Marketing

Mktg.

Mechanic[al]

Mech.

Medic[al, ine]

Med.

Memorial

Mem’l

Merchan[t, dise, dising]

Merch.

Metropolitan

Metro.

Mortgage

Mortg.

Municipal

Mun.

Mutual

Mut.

National

Nat’l

Natural

Nat.

North[ern]

N.

Northeast[ern]

Ne.

Northwest[ern]

Nw.

Number

No.

Opinion

Op.

Organiz[ation, ing]

Org.

Pacific

Pac.

Parish

Par.

Partnership

P’ship

Person[al, nel]

Pers.

Pharmaceutic[s, al, als]

Pharm.

Preserv[e, ation]

Pres.

Probat[e, ion]

Prob.

Product[ion]

Prod.

Page 167

The Indigo Book
Case Name

Abbreviation

Professional

Prof’l

Property

Prop.

Protection

Prot.

Public

Pub.

Publication

Publ’n

Publishing

Publ’g

Railroad

R.R.

Railway

Ry.

Refining

Ref.

Regional

Reg’l

Rehabilitat[ion, ive]

Rehab.

Reproduct[ion, ive]

Reprod.

Resource[s]

Res.

Restaurant

Rest.

Retirement

Ret.

Road

Rd.

Savings

Sav.

School[s]

Sch.

Scien[ce, tific]

Sci.

Secretary

Sec’y

Securit[y, ies]

Sec.

Service

Serv.

Shareholder

S’holder

Social

Soc.

Society

Soc’y

Solution

Sol.

South[ern]

S.

Southeast[ern]

Se.

Southwest[ern]

Sw.

Steamship[s]

S.S.

Street

St.

Subcommittee

Subcomm.

Surety

Sur.

System[s]

Sys.

Page 168

The Indigo Book
Case Name

Abbreviation

Techn[ical, ological, ology]

Tech.

Telecommunication

Telecomm.

Tele[phone, graph]

Tel.

Temporary

Temp.

Township

Twp.

Transcontinental

Transcon.

Transport[ation]

Transp.

Trust[ee]

Tr.

Turnpike

Tpk.

Uniform

Unif.

University

Univ.

Utility

Util.

Village

Vill.

West[ern]

W.

T12. Required Abbreviations for Geographical Terms
T12.1. U.S. States, Cities and Territories
Place

Abbreviation

States
Alabama

Ala.

Alaska

Alaska

Arizona

Ariz.

Arkansas

Ark.

California

Cal.

Colorado

Colo.

Connecticut

Conn.

Delaware

Del.

Florida

Fla.

Georgia

Ga.

Hawaii

Haw.

Idaho

Idaho

Illinois

Ill.

Indiana

Ind.

Page 169

The Indigo Book
Place

Abbreviation

Iowa

Iowa

Kansas

Kan.

Kentucky

Ky.

Louisiana

La.

Maine

Me.

Maryland

Md.

Massachusetts

Mass.

Michigan

Mich.

Minnesota

Minn.

Mississippi

Miss.

Missouri

Mo.

Montana

Mont.

Nebraska

Neb.

Nevada

Nev.

New Hampshire

N.H.

New Jersey

N.J.

New Mexico

N.M.

New York

N.Y.

North Carolina

N.C.

North Dakota

N.D.

Ohio

Ohio

Oklahoma

Okla.

Oregon

Or.

Pennsylvania

Pa.

Rhode Island

R.I.

South Carolina

S.C.

South Dakota

S.D.

Tennessee

Tenn.

Texas

Tex.

Utah

Utah

Vermont

Vt.

Virginia

Va.

Washington

Wash.

West Virginia

W. Va.

Page 170

The Indigo Book
Place

Abbreviation

Wisconsin

Wis.

Wyoming

Wyo.

Cities1
Baltimore

Balt.

Boston

Bos.

Chicago

Chi.

Dallas

Dall.

District of Columbia

D.C.

Houston

Hous.

Los Angeles

L.A.

New York

N.Y.C.

Philadelphia

Phila.

Phoenix

Phx.

San Francisco

S.F.

Territories
American Samoa

Am. Sam.

Guam

Guam

Northern Mariana Islands

N. Mar. I.

Puerto Rico

P.R.

Virgin Islands

V.I.

Note
1. Abbreviations for city names may also be composed from state name
abbreviations above. For example, “Kansas City” should be shortened to
“Kan. City.”

T12.2 Australian States and Canadian Provinces and Territories
Place

Abbreviation

Australia
Australian Capital Territory

Austl. Cap. Terr.

New South Wales

N.S.W.

Northern Territory

N. Terr.

Queensland

Queensl.

South Australia

S. Austl.

Page 171

The Indigo Book
Place

Abbreviation

Tasmania

Tas.

Victoria

Vict.

Western Australia

W. Austl.

Canada
Alberta

Alta.

British Columbia

B.C.

Manitoba

Man.

New Brunswick

N.B.

Newfoundland & Labrador

Nfld.

Northwest Territories

N.W.T.

Nova Scotia

N.S.

Nunavut

Nun.

Ontario

Ont.

Prince Edward Island

P.E.I.

Quebec

Que.

Saskatchewan

Sask.

Yukon

Yukon

T12.3 Countries and Regions
Place

Abbreviation

Afghanistan

Afg.

Africa

Afr.

Albania

Alb.

Algeria

Alg.

Andorra

Andorra

Angola

Angl.

Anguilla

Anguilla

Antarctica

Antarctica

Antigua & Barbuda

Ant. & Barb.

Argentina

Arg.

Armenia

Arm.

Asia

Asia

Australia

Austl.

Austria

Austria

Page 172

The Indigo Book
Place

Abbreviation

Azerbaijan

Azer.

Bahamas

Bah.

Bahrain

Bahr.

Bangladesh

Bangl.

Barbados

Barb.

Belarus

Belr.

Belgium

Belg.

Belize

Belize

Benin

Benin

Bermuda

Berm.

Bhutan

Bhutan

Bolivia

Bol.

Bosnia & Herzegovina

Bosn. & Herz.

Botswana

Bots.

Brazil

Braz.

Brunei

Brunei

Bulgaria

Bulg.

Burkina Faso

Burk. Faso

Burundi

Burundi

Cambodia

Cambodia

Cameroon

Cameroon

Canada

Can.

Cape Verde

Cape Verde

Cayman Islands

Cayman Is.

Central African Republic

Cent. Afr. Rep.

Chad

Chad

Chile

Chile

China, People's Republic of

China

Colombia

Colom.

Comoros

Comoros

Congo, Democratic Republic of the

Dem. Rep. Congo

Congo, Republic of the

Congo

Costa Rica

Costa Rica

Côte d'Ivoire

Côte d'Ivoire

Page 173

The Indigo Book
Place

Abbreviation

Croatia

Croat.

Cuba

Cuba

Cyprus

Cyprus

Czech Republic

Czech

Denmark

Den.

Djibouti

Djib.

Dominica

Dominica

Dominican Republic

Dom. Rep.

Ecuador

Ecuador

Egypt

Egypt

El Salvador

El Sal.

England

Eng.

Equatorial Guinea

Eq. Guinea

Eritrea

Eri.

Estonia

Est.

Ethiopia

Eth.

Europe

Eur.

Falkland Islands

Falkland Is.

Fiji

Fiji

Finland

Fin.

France

Fr.

Gabon

Gabon

Gambia

Gam.

Georgia

Geor.

Germany

Ger.

Ghana

Ghana

Gibraltar

Gib.

Great Britain

Gr. Brit.

Greece

Greece

Greenland

Green.

Grenada

Gren.

Guadeloupe

Guad.

Guatemala

Guat.

Guinea

Guinea

Page 174

The Indigo Book
Place

Abbreviation

Guinea-Bissau

Guinea-Bissau

Guyana

Guy.

Haiti

Haiti

Honduras

Hond.

Hong Kong

H.K.

Hungary

Hung.

Iceland

Ice.

India

India

Indonesia

Indon.

Iran

Iran

Iraq

Iraq

Ireland

Ir.

Israel

Isr.

Italy

It.

Jamaica

Jam.

Japan

Japan

Jordan

Jordan

Kazakhstan

Kaz.

Kenya

Kenya

Kiribati

Kiribati

Korea, North

N. Kor.

Korea, South

S. Kor.

Kosovo

Kos.

Kuwait

Kuwait

Kyrgyzstan

Kyrg.

Laos

Laos

Latvia

Lat.

Lebanon

Leb.

Lesotho

Lesotho

Liberia

Liber.

Libya

Libya

Liechtenstein

Liech.

Lithuania

Lith.

Luxembourg

Lux.

Page 175

The Indigo Book
Place

Abbreviation

Macau

Mac.

Macedonia

Maced.

Madagascar

Madag.

Malawi

Malawi

Malaysia

Malay.

Maldives

Maldives

Mali

Mali

Malta

Malta

Marshall Islands

Marsh. Is.

Martinique

Mart.

Mauritania

Mauritania

Mauritius

Mauritius

Mexico

Mex.

Micronesia

Micr.

Moldova

Mold.

Monaco

Monaco

Mongolia

Mong.

Montenegro

Montenegro

Montserrat

Montserrat

Morocco

Morocco

Mozambique

Mozam.

Myanmar

Myan.

Namibia

Namib.

Nauru

Nauru

Nepal

Nepal

Netherlands

Neth.

New Zealand

N.Z.

Nicaragua

Nicar.

Niger

Niger

Nigeria

Nigeria

North America

N. Am.

Northern Ireland

N. Ir.

Norway

Nor.

Oman

Oman

Page 176

The Indigo Book
Place

Abbreviation

Pakistan

Pak.

Palau

Palau

Panama

Pan.

Papua New Guinea

Papua N.G.

Paraguay

Para.

Peru

Peru

Philippines

Phil.

Pitcairn Island

Pitcairn Is.

Poland

Pol.

Portugal

Port.

Qatar

Qatar

Réunion

Réunion

Romania

Rom.

Russia

Russ.

Rwanda

Rwanda

Saint Helena

St. Helena

Saint Kitts & Nevis

St. Kitts & Nevis

Saint Lucia

St. Lucia

Saint Vincent & the Grenadines

St. Vincent

Samoa

Samoa

San Marino

San Marino

São Tomé & Príncipe

São Tomé & Príncipe

Saudi Arabia

Saudi Arabia

Scotland

Scot.

Senegal

Sen.

Serbia

Serb.

Seychelles

Sey.

Sierra Leone

Sierra Leone

Singapore

Sing.

Slovakia

Slovk.

Slovenia

Slovn.

Solomon Islands

Solom. Is.

Somalia

Som.

South Africa

S. Afr.

Page 177

The Indigo Book
Place

Abbreviation

South America

S. Am.

Spain

Spain

Sri Lanka

Sri Lanka

Sudan

Sudan

Suriname

Surin.

Swaziland

Swaz.

Sweden

Swed.

Switzerland

Switz.

Syria

Syria

Taiwan

Taiwan

Tajikistan

Taj.

Tanzania

Tanz.

Thailand

Thai.

Timor-Leste (East Timor)

Timor-Leste

Togo

Togo

Tonga

Tonga

Trinidad & Tobago

Trin. & Tobago

Tunisia

Tunis.

Turkey

Turk.

Turkmenistan

Turkm.

Turks & Caicos Islands

Turks & Caicos Is.

Tuvalu

Tuvalu

Uganda

Uganda

Ukraine

Ukr.

United Arab Emirates

U.A.E.

United Kingdom

U.K.

United States of America

U.S.

Uruguay

Uru.

Uzbekistan

Uzb.

Vanuatu

Vanuatu

Vatican City

Vatican

Venezuela

Venez.

Vietnam

Viet.

Virgin Islands, British

Virgin Is.

Page 178

The Indigo Book
Place

Abbreviation

Wales

Wales

Yemen

Yemen

Zambia

Zam.

Zimbabwe

Zim.

T13. Required Abbreviations for Document Subdivisions
Document Subdivision

Abbreviation

addendum

add.

amendment

amend.

annotation

annot.

appendi[x, ces]

app., apps.

article

art.

bibliography

bibliog.

book

bk.

chapter

ch.

clause

cl.

column

col.

comment[ary]

cmt.

decision

dec.

department

dept.

division

div.

example

ex.

figure1

fig.

folio

fol.

footnote[s] in cross-references

note, notes

footnote[s] in other references2

n., nn.

historical note[s]3

hist. n., hist. nn.

hypothetical

hypo.

illustration[s]

illus.

introduction

intro.

line[s]

l., ll.

number

no.

page[s] in cross-references

p., pp.

Page 179

The Indigo Book
Document Subdivision

Abbreviation

page[s] in other references

[at]

paragraph[s]

¶, ¶¶

paragraph[s] if symbol appears in source

para., paras.

part

pt.

preamble

pmbl.

principle

princ.

publication

pub.

rule

r.

schedule

sched.

section[s] in amending act

sec., secs.

section[s] in all other contexts

§, §§

series, serial

ser.

subdivision

subdiv.

subsection

subsec.

supplement

supp.

table4

tbl.

title

tit.

volume

vol.

Notes for Table T13:
1. For figures, do not add a space between the abbreviation and the number
of letter. For example, “fig.4”
2. For footnotes, do not add a space between the abbreviation and the
number of letter. For example, “n.4”
3. For historical notes, do not add a space between the abbreviation and the
number or letter. For example, “hist. n.4”
4. For tables, do not add a space between the abbreviation and the number of
letter. For example, “tbl.4”

T14. Required Abbreviations for Explanatory Phrases
If a phrase is followed a case name as the direct object, the comma should be
omitted.

Page 180

The Indigo Book
Abbreviated Phrase
acq.
acq. in result
aff’d,
aff’d by an equally divided court,
aff’d mem.,
aff’d on other grounds,
aff’d on reh’g,
aff’g
amended by
appeal denied,
appeal dismissed,
appeal docketed,
appeal filed,
argued,
cert, denied,
cert, dismissed,
cert, granted,
certifying questions to
denying cert, to
dismissing appeal from
enforced,
enforcing
invalidated by
mandamus denied,
modified,
modifying
nonacq.
overruled by
perm. app. denied,
perm. app. granted,
petition for cert, filed,
prob. juris, noted,
reh’g granted [denied],
rev’d,

Page 181

The Indigo Book
Abbreviated Phrase
rev’d on other grounds,
rev’d per curiam,
rev’g
vacated,
vacating as moot
withdrawn,

T15. Required Abbreviations for Institutions
Institution Name

Abbreviation

Adelaide

Adel.

Air Force

A.F.

Albany

Alb.

American Bar Association (ABA)

A.B.A.

American Intellectual Property Law Association

AIPLA

American Law Institute

A.L.I.

[ Journal of the] American Medical Association

[ J]AMA

American Society of Composers, Authors, & Publishers

ASCAP

American University

Am. U.

Boston College

B.C.

Boston University

B.U.

Brigham Young University

BYU

Brooklyn

Brook.

Buffalo

Buff.

California (California Law Review only)

Calif.

Capital

Cap.

Chapman

Chap.

Chartered Life Underwriters

C.L.U.

Cincinnati

Cin.

City University of New York

CUNY

Cleveland

Clev.

Columbia

Colum.

Cumberland

Cumb.

Denver

Denv.

Detroit

Det.

Page 182

The Indigo Book
Institution Name

Abbreviation

Dickinson

Dick.

Duquesne

Duq.

East[ern]

E.

Foreign Broadcast Information Service

F.B.I.S.

George Mason

Geo. Mason

George Washington

Geo. Wash.

Georgetown

Geo.

Gonzaga

Gonz.

Harvard

Harv.

Howard

How.

John Marshall

J. Marshall

Judge Advocate General['s]

JAG

Las Vegas

L.V.

Lawyer's Reports Annotated

L.R.A.

Loyola

Loy.

Marquette

Marq.

Melbourne

Melb.

Memphis

Mem.

New England

New Eng.

New York University [School of Law]

N.Y.U.

North[ern]

N.

Northeast[ern]

Ne.

Northwest[ern]

Nw.

Pepperdine

Pepp.

Pittsburgh

Pitt.

Richmond

Rich.

Rocky Mountain Mineral Law Institute

Rocky Mtn. Min. L. Inst.

Saint Louis

St. Louis

San Fernando Valley

San Fern. V.

Southeast[ern]

Se.

South[ern]

S.

Southern Methodist University

SMU

Southwest[ern]

Sw.

Stanford

Stan.

Page 183

The Indigo Book
Institution Name

Abbreviation

Temple

Temp.

Thomas Jefferson

T. Jefferson

Thomas M. Cooley

T.M. Cooley

Thurgood Marshall

T. Marshall

Toledo

Tol.

Tulane

Tul.

Universidad de Puerto Rico

U. P.R.

University of California

U.C.

University of California - Los Angeles

UCLA

University of Missouri Kansas City

UMKC

University of the District of Columbia, David A. Clarke School of Law

UDC/DCSL

University of West Los Angeles

UWLA

Valparaiso

Val.

Vanderbilt

Vand.

Villanova

Vill.

Washington & Lee

Wash. & Lee

West[ern]

W.

William & Mary

Wm. & Mary

William Mitchell

Wm. Mitchell

T16. Required Abbreviations for Publishing Terms
Publishing Term

Abbreviation

abridge[d, ment]

abr.

annotated

ann.

anonymous

anon.

circa

c.

compil[ation, ed]

comp.

copyright

copy.

draft

drft.

edit[ion, or]

ed.

manuscript

ms.

mimeograph

mimeo.

new series

n.s.

no date

n.d.

Page 184

The Indigo Book
Publishing Term

Abbreviation

no place

n.p.

no publisher

n. pub.

offprint

offprt.

old series

o.s.

permanent

perm.

photoduplicated reprint

photo. reprint

printing

prtg.

replacement

repl.

reprint

reprt.

revis[ed, ion]

rev.

special

spec.

temporary

temp.

tentative

tent.

translat[ion, or]

trans.

unabridged

unabr.

volume

vol.

T17. Required Abbreviations for Month Names
Month Name

Abbreviation

January

Jan.

February

Feb.

March

Mar.

April

Apr.

May

May

June

June

July

July

August

Aug.

September

Sept.

October

Oct.

November

Nov.

December

Dec.

Page 185

The Indigo Book

T18. Required Abbreviations for Common Words Used In Periodical
Names
The following guidelines are used for abbreviating periodical names:
1. Use the title of the periodical on the issue you are citing, even if the name
of the periodical has changed.
2. Use the abbreviations for common institutional names as listed in Table
T15 if the name is listed.
3. If the institutional name is not listed in Table T15, use abbreviations as
listed in Table T18 and Table T12.
4. If the word is not found in Table T18 or Table T12, do not abbreviate the
word in the abbreviated title.
5. Do not use the words “a,” “at,” “in,” “of,” and “the” in the abbreviated title,
but do use the word “on.”
6. If the title consists of “a,” “at,” “in,” “of,” or “the” followed by a single word,
do not abbreviate the remaining word.
7. If the periodical title has an abbreviation in it, use the abbreviation.
8. Omit all commas in abbreviated titles, but retain other punctuation.
9. If a periodical title has a colon followed by words, omit all that from the
abbreviated title.
10. If a periodical has been renumbered into a new series, indicate that by
prefacing the series number with “(n.s.)”.
11. If there is an online supplement to a print publication, use the proper
abbreviation for the print publication, followed by the name of the online
supplement.
Institution Name

Abbreviation

Academ[ic, y]

Acad.

Account[ant, ants, ing, ancy]

Acct.

Administrat[ive, or, ion]

Admin.

Advertising

Advert.

Advoca[te, cy]

Advoc.

Affairs

Aff.

Africa[n]

Afr.

Agricultur[e, al]

Agric.

Page 186

The Indigo Book
Institution Name

Abbreviation

Amendment

Amend.

America[n, s]

Am.

Ancestry

Anc.

and

&

Annual

Ann.

Appellate

App.

Arbitrat[ion, or, ors]

Arb.

Association

Ass’n

Attorney

Att’y

Bankruptcy

Bankr.

Bar

B.

Behavior[al]

Behav.

British

Brit.

Bulletin

Bull.

Business

Bus.

Capital

Cap.

Catholic

Cath.

Cent[er, re]

Ctr.

Central

Cent.

Children[’s]

Child.

Chronicle

Chron.

Circuit

Cir.

Civil

Civ.

Civil Libert[y, ies]

C.L.

Civil Rights

C.R.

College

C.

Commentary

Comment.

Commerc[e, ial]

Com.

Communication[s]

Comm.

Comparative

Comp.

Conference

Conf.

Congressional

Cong.

Constitution[al]

Const.

Contemporary

Contemp.

Page 187

The Indigo Book
Institution Name

Abbreviation

Contract[s]

Cont.

Conveyancer

Conv.

Corporat[e, ion]

Corp.

Cosmetic

Cosm.

Counsel[or, ors, or’s]

Couns.

Court

Ct.

Courts

Cts.

Criminal

Crim.

Defense

Def.

Delinquency

Delinq.

Department

Dep’t

Derecho

Der.

Development[s]

Dev.

Digest

Dig.

Diplomacy

Dipl.

Dispute

Disp.

Doctor

Dr.

East[ern]

E.

Econom[ic, ics, ical, y]

Econ.

Education[al]

Educ.

Employ[ee, ment]

Emp.

English

Eng.

Entertainment

Ent.

Environment

Env’t

Environmental

Envtl.

Estate[s]

Est.

Europe[an]

Eur.

Faculty

Fac.

Family

Fam.

Federal

Fed.

Federation

Fed’n

Financ[e, ial]

Fin.

Fortnightly

Fort.

Forum

F.

Page 188

The Indigo Book
Institution Name

Abbreviation

Foundation[s]

Found.

General

Gen.

Government

Gov’t

Hispanic

Hisp.

Histor[ical, y]

Hist.

Hospital

Hosp.

Human

Hum.

Humanit[y, ies]

Human.

Immigration

Immigr.

Independent

Indep.

Industrial

Indus.

Inequality

Ineq.

Information

Info.

Injury

Inj.

Institute

Inst.

Insurance

Ins.

Intellectual

Intell.

Interdisciplinary

Interdisc.

Interest

Int.

International

Int’l

Invest[ments, ors]

Inv.

Journal

J.

Judicial

Jud.

Juridical

Jurid.

Jurisprudence

Juris.

Justice

Just.

Juvenile

Juv.

Labor

Lab.

Law

L.

Law (first word)

Law

Lawyer[s, s’, ’s]

Law.

Legislat[ion, ive]

Legis.

Librar[y, ian, ies]

Libr.

Litigation

Litig.

Page 189

The Indigo Book
Institution Name

Abbreviation

Local

Loc.

Magazine

Mag.

Management

Mgmt.

Maritime

Mar.

Market

Mkt.

Matrimonial

Matrim.

Medic[al, ine]

Med.

Military

Mil.

Mineral

Min.

Modern

Mod.

Municipal

Mun.

National

Nat’l

Nationality

Nat’lity

Natural

Nat.

Negligence

Negl.

Negotiation

Negot.

New Series

n.s.

Newsletter

Newsl.

Office

Off.

Order

Ord.

Organization

Org.

Pacific

Pac.

Patent

Pat.

Personal

Pers.

Perpsective[s]

Persp.

Philosoph[ical, y]

Phil.

Planning

Plan.

Policy

Pol’y

Politic[al, s]

Pol.

Practi[cal, ce, tioner(s)]

Prac.

Private

Priv.

Probat[e, ion]

Prob.

Problems

Probs.

Proce[edings, dure]

Proc.

Page 190

The Indigo Book
Institution Name

Abbreviation

Products Liability

Prod. Liab.

Profession[al]

Prof.

Property

Prop.

Psycholog[ical, y]

Psychol.

Public

Pub.

Publishing

Pub.

Puertorriqueño

P.R.

Quarterly

Q.

Record

Rec.

Referee[s]

Ref.

Register

Reg.

Regulat[ion, ory]

Reg.

Relations

Rel.

Report[s, er]

Rep.

Reproduct[ion, ive]

Reprod.

Research

Res.

Reserve

Res.

Resolution

Resol.

Responsibility

Resp.

Review

Rev.

Revista

Rev.

Rights

Rts.

School

Sch.

Scien[ce, ces, tific]

Sci.

Scottish

Scot.

Section

Sec.

Securities

Sec.

Sentencing

Sent’g

Service

Serv.

Social

Soc.

Society

Soc’y

Sociolog[ical, y]

Soc.

Solicitor[s, s’, ’s]

Solic.

State

St.

Page 191

The Indigo Book
Institution Name

Abbreviation

Statistic[s, al]

Stat.

Studies

Stud.

Supreme Court

Sup. Ct.

Survey

Surv.

Symposium

Symp.

System

Sys.

Taxation

Tax’n

Teacher

Tchr.

Techn[ique, ology]

Tech.

Telecommunication[s]

Telecomm.

Transnational

Transnat’l

Transportation

Transp.

Tribune

Trib.

Trust[ee, s]

Tr.

Uniform Commercial Code

UCC

United States

U.S.

Universit[ies, y]

U.

Urban

Urb.

Utilit[ies, y]

Util.

Week

Wk.

Weekly

Wkly.

Yearbook (or Year Book)

Y.B.

Page 192

The Indigo Book

T19. Table of Citation Guides
The 20th edition of The Bluebook is 560 pages. Pages 307–490 are devoted to Table
2, which is named “Foreign Jurisdictions.” While The Bluebook does an admirable,
although some might argue overly specific, job of discussing the citation of U.S.
legal materials, Table 2 breezes through 43 foreign jurisdictions at a
breathtakingly rapid pace. The authoritativeness and care found in the rest of The
Bluebook is perhaps not possible when attempting to summarize, for example, the
legal system of France in 5 pages. As such, we attempt in this table to direct the
reader to a series of other citation guides that are readily available for further
guidance.

T19.1. General Legal Citation Guides
1. New York University School of Law, Guide to Foreign and International
Legal Citations, First Edition (2006). (Superseded by Second Edition)
2. Cardiff University, Cardiff Index to Legal Abbreviations, (2011).
3. University of Chicago Law Review, The Maroonbook: The University of
Chicago Manual of Legal Citation, (2016).
4. Peter W. Martin, Introduction to Basic Legal Citation, (2015).
5. University of Washington School of Law, Acronyms & Abbreviations,
(2015).
6. Washington University in St. Louis Global Studies Law Review,
International Citation Manual.
7. American Association of Law Libraries, AALL Universal Citation Guide,
Edition 2.1, (2008) (Superseded by Edition 3.0)

T19.2. Country-Specific Citation Guides
1. New Zealand Law Foundation, New Zealand Law Style Guide, 2nd Edition,
(2011).
2. Faulty of Law, University of Oxford, Oxford University Standard for
Citation of Legal Authorities, (2006).
3. SILC, Standard Indian Legal Citation, (2014).
4. University of Melbourne, Australian Guide to Legal Citation, Third Edition
(2010).

Page 193

The Indigo Book

T19.3. State and Jursisdiction-Specific Legal Citation Guides
1. Arkansas Reporter of Decisions, House Style Guide, (2010).
2. Edward W. Jessen, California Style Manual, 4th Edition, (2000).
3. Office of the Reporter of Judicial Decisions, The Manual of Style for the
Connecticut Courts (Third Edition), (2013).
4. Superior Court of Delaware, Guide to the Delaware Rules of Legal Citation
(Second Edition), (2004).
5. Supreme Court of Illinois, Style Manual for the SUpreme and Appellate
Courts of Illinois, Fourth Edition (2012).
6. Massachusetts Reports, Style Manual Prepared by the Office of the
Reporter of Decisions, 2015–2016.
7. Supreme Court of New Jersey, New Jersey Manual on Style for Judicial
Opinions, (2004).
8. Law Reporting Bureau of the State of New York, New York Official Reports
Style Manual, (2015).
9. U.S. Army Court of Criminal Appeals, Citation Guide, Seventh Edition,
(2012).
10. District of Columbia Court of Appeals, Citation and Style Guide, (2009).
11. Department of Justice, United States Department of Justice, Office of the
Solicitor General Citation Manual, (2014).

Page 194

The Indigo Book

T20. Tables of Correspondence
The material in this section was originally prepared by Patrick Durusau.

Forward Lookup
The Indigo Book

The Bluebook®

R1. Two Types of Legal Documents

B1, R1

R2. Typeface Standards

B2, R2

R3. In-Text Citations

B1, R1

R4. Signals

B1.2, R1.2

R5. Capitalization Rules

B8, R8

R6. Signals for Supporting Authority

B1.2, R1.2

R7. Signals for Comparison

B1.2, R1.2(b)

R8. Signals for Contradictory Authority

B1.2, R1.2(c)

R9. Signals for Background Material

B1.2, R1.2(d)

R10. Order of Authorities Within Each Signal / Strength of Authority

B1.2, R1.4

B. CASES

B10, R10

R11. Full citation

B10.1

R12. Court & Year

B10.1.3, R10.4,
R10.5

R13. Weight of Authority and Explanatory Parenthetical

B10.1.5, R10.6.1

R14. History of the Case

B10.1.6, R10.7

R15. Short Form Citation for Cases

B10.2, R10.9

C. STATUTES, RULES, REGULATIONS, AND OTHER LEGISLATIVE &
ADMINISTRATIVE MATERIALS

R12, R13, R14

R16. Federal Statutes

B12.1.1, R12

R17. State Statutes

B12.1.2, R12

R18. Rules of Procedure and Evidence, Restatements, and Uniform Acts

B12.1.3, R12.9.3,
R12.9.4

R19. Administrative Rules and Regulations

B14, R14

R20. Federal Taxation Materials

B12.1.4, R12.9.1

R21. Legislative Materials

B13, R13

R22. Short Form Citation of Legislative and Administrative Materials

R13.8

R23. Sources and Authorities: Constitutions

B11, R11

D. COURT & LITIGATION DOCUMENTS

R10.8.3

R24. Citing Court or Litigation Documents from Your Case

R10.8.3

Page 195

The Indigo Book
The Indigo Book

The Bluebook®

R25. Citing Court or Litigation Documents from Another Case

R10.8.3

R26. Short Form Citation for Court Documents

B4, R4

R27. Capitalization Within the Text of Court Documents and Legal
Memoranda

B8, R8

E. BOOKS & NON-PERIODICALS

B15, R15

R28. Full Citation for Books & Non-Periodicals

B15.1

R29. Short Form Citation for Books & Non-Periodicals

B15.2

F. JOURNALS, MAGAZINES, & NEWSPAPER ARTICLES

R16

R30. Full Citation for Journals, Magazines & Newspaper Articles

B16.1

R31. Short Form Citation for Journals, Magazines & Newspaper Articles

B16.2

G. INTERNET SOURCES

B18, R18

R32. General Principles for Internet Sources

R18.2.1

R33. Basic Formula for Internet Sources

B18.1.1, R18.1

R34. Short Form Citations for Internet Sources

B18.2

H. EXPLANATORY PARENTHETICALS

R12.8

R35. General Principles for Explanatory Parentheticals

B1.3

R36. Order of parentheticals

R1.5(b)

I. QUOTATIONS

B5, R5

R37. General Principles for Quotations

B5.1

R38. Alterations of Quotations

R5.2

R39. Omissions in Quotations

R5.3

R40. Special Rules for Block Quotations

B5.2

J. TABLES
T1. Federal Judicial and Legislative Materials

T1.1

T2. Federal Administrative and Executive Materials

T1.2

T3. U.S. States and Other Jurisdictions

T1.3

T4. Required Abbreviations for Services

T15

T4.1. Service Publisher Names

T15

T4.2. Service Abbreviations

T15

T5. Required Abbreviations for Legislative Documents

T9

T6. Required Abbreviations for Treaty Sources

T4

T7. Required Abbreviations for Arbitral Reporters

T5

T8. Required Abbreviations for Intergovernmental Organizations

T3

T8.1. United Nations and League of Nations

T3.1, T3.2

Page 196

The Indigo Book
The Indigo Book

The Bluebook®

T8.2. Europe

T3.3, T3.4, T3.5

T8.3. Inter-American and International Tribunal

T3.6, T3.7, T3.8

T8.4. Other Intergovernmental Organizations

T3.9

T9. Required Abbreviations for Court Names

T7

T10. Required Abbreviations for Titles of Judges and Officials

T11

T11. Required Abbreviations for Case Names In Citations

T6

T12. Required Abbreviations for Geographical Terms

T10

T12.1 U.S. States, Cities and Territories

T10.1

T12.2 Australian States and Canadian Provinces and Territories

T10.2

T20.3 Countries and Regions

T10.3

T13. Required Abbreviations for Document Subdivisions

T16

T14. Required Abbreviations for Explanatory Phrases

T8

T15. Required Abbreviations for Institutions

T13.1

T16. Required Abbreviations for Publishing Terms

T14

T17. Required Abbreviations for Month Names

T12

T18. Required Abbreviations for Common Words Used In Periodical Names

T13.2

T19. Table of Citation Guides

T2

Reverse Lookup
The Bluebook® The Indigo Book
B1, R1

R1. Two Types of Legal Documents

B2, R2

R2. Typeface Standards

B1, R1

R3. In-Text Citations

B1.2, R1.2

R4. Signals

B8, R8

R5. Capitalization Rules

B1.2, R1.2

R6. Signals for Supporting Authority

B1.2, R1.2(b)

R7. Signals for Comparison

B1.2, R1.2(c)

R8. Signals for Contradictory Authority

B1.2, R1.2(d)

R9. Signals for Background Material

B1.2, R1.4

R10. Order of Authorities Within Each Signal / Strength of Authority

B10, R10

B. CASES

B10.1

R11. Full citation

B10.1.3, R10.4,
R10.5

R12. Court & Year

Page 197

The Indigo Book
The Bluebook® The Indigo Book
B10.1.5, R10.6.1

R13. Weight of Authority and Explanatory Parenthetical

B10.1.6, R10.7

R14. History of the Case

B10.2, R10.9

R15. Short Form Citation for Cases

R12, R13, R14

C. STATUTES, RULES, REGULATIONS, AND OTHER LEGISLATIVE &
ADMINISTRATIVE MATERIALS

B12.1.1, R12

R16. Federal Statutes

B12.1.2, R12

R17. State Statutes

B12.1.3, R12.9.3,
R12.9.4

R18. Rules of Procedure and Evidence, Restatements, and Uniform Acts

B14, R14

R19. Administrative Rules and Regulations

B12.1.4, R12.9.1

R20. Federal Taxation Materials

B13, R13

R21. Legislative Materials

R13.8

R22. Short Form Citation of Legislative and Administrative Materials

B11, R11

R23. Sources and Authorities: Constitutions

R10.8.3

D. COURT & LITIGATION DOCUMENTS

R10.8.3

R24. Citing Court or Litigation Documents from Your Case

R10.8.3

R25. Citing Court or Litigation Documents from Another Case

B4, R4

R26. Short Form Citation for Court Documents

B8, R8

R27. Capitalization Within the Text of Court Documents and Legal
Memoranda

B15, R15

E. BOOKS & NON-PERIODICALS

B15.1

R28. Full Citation for Books & Non-Periodicals

B15.2

R29. Short Form Citation for Books & Non-Periodicals

R16

F. JOURNALS, MAGAZINES, & NEWSPAPER ARTICLES

B16.1

R30. Full Citation for Journals, Magazines & Newspaper Articles

B16.2

R31. Short Form Citation for Journals, Magazines & Newspaper Articles

B18, R18

G. INTERNET SOURCES

R18.2.1

R32. General Principles for Internet Sources

B18.1.1, R18.1

R33. Basic Formula for Internet Sources

B18.2

R34. Short Form Citations for Internet Sources

R12.8

H. EXPLANATORY PARENTHETICALS

B1.3

R35. General Principles for Explanatory Parentheticals

R1.5(b)

R36. Order of parentheticals

B5, R5

I. QUOTATIONS

B5.1

R37. General Principles for Quotations

Page 198

The Indigo Book
The Bluebook® The Indigo Book
R5.2

R38. Alterations of Quotations

R5.3

R39. Omissions in Quotations

B5.2

R40. Special Rules for Block Quotations
J. TABLES

T1

Federal Jurisdictions

T1.1

T1. Federal Judicial and Legislative Materials

T1.2

T2. Federal Administrative and Executive Materials

T1.3

T3. U.S. States and Other Jurisdictions

T2

T19. Table of Citation Guides

T3

T8. Required Abbreviations for Intergovernmental Organizations

T3.1, T3.2

T8.1. United Nations and League of Nations

T3.3, T3.4, T3.5

T8.2. Europe

T3.6, T3.7, T3.8

T8.3. Inter-American and International Tribunal

T3.9

T8.4. Other Intergovernmental Organizations

T4

T6. Required Abbreviations for Treaty Sources

T5

T7. Required Abbreviations for Arbitral Reporters

T6

T11. Required Abbreviations for Case Names In Citations

T7

T9. Required Abbreviations for Court Names

T8

T14. Required Abbreviations for Explanatory Phrases

T9

T5. Required Abbreviations for Legislative Documents

T10

T12. Required Abbreviations for Geographical Terms

T10.1

T12.1 U.S. States, Cities and Territories

T10.2

T12.2 Australian States and Canadian Provinces and Territories

T10.3

T12.3 Countries and Regions

T11

T10. Required Abbreviations for Titles of Judges and Officials

T12

T17. Required Abbreviations for Month Names

T13

Required Abbreviations for Periodical Names

T13.1

T15. Required Abbreviations for Institutions

T13.2

T18. Required Abbreviations for Common Words Used In Periodical Names

T14

T16. Required Abbreviations for Publishing Terms

T15

T4. Required Abbreviations for Services

T15

T4.1. Service Publisher Names

T15

T4.2. Service Abbreviations

T16

T13. Required Abbreviations for Document Subdivisions

Page 199

The Indigo Book

K. CODICIL
The Indigo Book: A Manual of Legal Citation is distributed as a single document
coded with the HTML 5 and Cascading Style Sheet (CSS) standards.
Each rule and section of the file have a unique ID, making them individually
addressable. Examples are:
• Each Rule has an ID starting with the letter R and then the rule number. For
example, Rule 1.1 can be addressed by adding #R1.1 to the URL.
• Each Section has an ID starting with the letter S and then the rule letter. For
example, the Codicil can be addressed by adding #SK to the URL.
• Each Table has an ID starting with the letter T and then the table number.
For example, Table T1.1 can be addressed by adding #T1.1 to the URL.
The header of the file calls two open source Google fonts. If those fonts are not
available, the CSS style sheet falls back to Georgia, which is present on most
computers, and then to the generic serif font. The fonts we use are:
• For the cover, Alice, which was designed by Ksenia Erulevich and inspired by
Lewis Carrol's novel.
• For the body of the document, Libre Baskerville, based on the 1941 American
Type Founder's Baskerville, but optimized for web use.
To clearly distinguish our work from other citation manuals, we have forgone the
use of the color Royal Blue in favor of Indigo, in solidarity with the ryots of
Bengal who were oppressed by the insatiable British demand for blue and the
profits that flowed from it, leading to the Nilbridroha (Indigo revolt) and the
beginning of the road that led to independence.
The CSS has been coded with support for printing on US Letter size paper. We
use Prince XML to convert the HTML document to PDF format.
It is also possible to dynamically change the styles to perform tasks such as
making all text in italics “pop” by turning it crimson or back to normal .
To create a file for use in Microsoft Word, an easy method is to comment out the
calls to Google fonts, upload the document to Google Docs, and then
downloading it in Word format.

Page 200

The Indigo Book

L. ACKNOWLEDGMENTS
The Indigo Book: A Manual of Legal Citation was created under the direction of
Professor Christopher Jon Sprigman. Professor Sprigman's research assistant is
Daryl Steiger. Students who worked on the document include Manuel Antunes,
Tommy Bird, Ty Callahan, Isha Ghodke, Kaitlyn Gosewehr, Nireeti Gupta,
Rebecca Laskey, Nicole Lieberman, Junru Liu, Colinford Mattis, Adine Mitrani,
Edwin Mok, Christian Scarlett, Alexander Stillman, Alec Webley, Chris Weldon,
and Alex Young.
During the pre-review release period, extensive comments were received from
Professor Frank Bennett, Dr. Rintze Zelle, Professor Christopher Jon Sprigman,
Professor Pamela Samuelson, Professor Peter W. Martin, Point.B Studio, and the
anonymous students of Professor Sprigman.
During the public Request for Comments period, comments were received from
Deborah Bouchoux, Nate Cardozo, Alvin Y.H. Cheung, Jill Dinneen, Patrick
Durusau, John Flatness, Paul Gowder, Leonid Grinberg, Misha Guttentag, Elayne
Harmer, Adi Kamdar, Sue Liemer, Mike Lissner, Stephen Mortellaro, Stephen
Paskey, Theodore Rostow David Sorkin, Dustin Watkins, David Ziff, and Michael
Zuckerman.
Joseph C. Gratz of Durie Tangri LLP represented Public Resource during prepublication discussions.

Page 201

